Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 1 of 349 PAGEID #:
                                     13363

                                                                              Page 1
 1                  UNITED STATES DISTRICT COURT
 2               FOR THE SOUTHERN DISTRICT OF OHIO
 3                                   *     *     *
 4    OHIO A. PHILIP RANDOLPH
 5    INSTITUTE, et al.,
 6              Plaintiffs,                             CASE NO.
 7            vs.                          1:18-cv-00357-TSB-KNM-MHW
 8    RYAN SMITH, Speaker of
 9    the Ohio House of
10    Representatives, et al.,
11              Defendants.
12                                   *     *     *
13                  Deposition of RAYMOND E. DiROSSI,
14    Witness herein, called by the Plaintiffs for
15    cross-examination pursuant to the Rules of Civil
16    Procedure, taken before me, Christine Gallagher,
17    a Notary Public in and for the State of Ohio,
18    at the offices of the Ohio Attorney General,
19    30 East Broad Street, 14th Floor, Columbus,
20    Ohio, on Monday, the 22nd day of October, 2018,
21    at 9:20 a.m.
22                                     *     *    *
23

24

25    Job No. 149781

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 2 of 349 PAGEID #:
                                     13364

                                                                              Page 2
 1                  EXAMINATION CONDUCTED                             PAGE
 2     BY MS. THOMAS-LUNDBORG.................                          17
 3

 4                  EXHIBITS MARKED
 5     (Thereupon, Plaintiffs' Exhibit                                  20
 6     Number 1, Subpoena to Testify at a
 7     Deposition in a Civil Action, was
 8     marked for purposes of identification.)
 9     (Thereupon, Plaintiffs' Exhibit                                  35
10     Number 2, Subpoena to Produce
11     Documents, Information, of Objects or
12     to Permit Inspection of Premises in a
13     Civil Action, was marked for purposes
14     of identification.)
15     (Thereupon, Plaintiffs' Exhibit                                  40
16     Number 3, Documents Bates Stamped
17     LWVOH_00004033-4034, was marked for
18     purposes of identification.)
19     (Thereupon, Plaintiffs' Exhibit                                  59
20     Number 4, Document Bates Stamped
21     LWVOH_00009711, was marked for
22     purposes of identification.)
23

24

25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 3 of 349 PAGEID #:
                                     13365

                                                                              Page 3
 1     (Thereupon, Plaintiffs' Exhibit                                59
 2     Number 5, Document Bates Stamped
 3     DIROSSI_0000017, was marked for
 4     purposes of identification.)
 5     (Thereupon, Plaintiffs' Exhibit                                63
 6     Number 6, Document Bates Stamped
 7     DIROSSI_0000018, was marked for
 8     purposes of identification.)
 9     (Thereupon, Plaintiffs' Exhibit                                67
10     Number 7, Document Bates Stamped
11     DIROSSI_0000019, was marked for
12     purposes of identification.)
13     (Thereupon, Plaintiffs' Exhibit                                71
14     Number 8, Document Bates Stamped
15     LWVOH_00010555, was marked for
16     purposes of identification.)
17     (Thereupon, Plaintiffs' Exhibit                                74
18     Number 9, Documents Bates Stamped
19     LWVOH_00005475-5477, was marked for
20     purposes of identification.)
21     (Thereupon, Plaintiffs' Exhibit                                90
22     Number 10, Document Bates Stamped
23     DIROSSI_0000527, was marked for
24     purposes of identification.)
25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 4 of 349 PAGEID #:
                                     13366

                                                                              Page 4
 1     (Thereupon, Plaintiffs' Exhibit                                  99
 2     Number 11, Document Bates Stamped
 3     DIROSSI_0000020, was marked for
 4     purposes of identification.)
 5     (Thereupon, Plaintiffs' Exhibit
 6     Number 12, Document Bates Stamped                              100
 7     DIROSSI_0000021, was marked for
 8     purposes of identification.)
 9     (Thereupon, Plaintiffs' Exhibit
10     Number 13, Document Bates Stamped                              101
11     LWVOH_00009706, was marked for
12     purposes of identification.)
13     (Thereupon, Plaintiffs' Exhibit                                 117
14     Number 14, Document Entitled Keep it
15     Secret - Keep it Safe, was marked for
16     purposes of identification.)
17     (Thereupon, Plaintiffs' Exhibit                                 121
18     Number 15, Document Bates Stamped
19     DIROSSI_0000038, was marked for
20     purposes of identification.)
21     (Thereupon, Plaintiffs' Exhibit                                 145
22     Number 16, Document Bates Stamped
23     LWVOH_00018254, was marked for
24     purposes of identification.)
25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 5 of 349 PAGEID #:
                                     13367

                                                                              Page 5
 1     (Thereupon, Plaintiffs' Exhibit                                149
 2     Number 17, Document Bates Stamped
 3     DIROSSI_0000051, was marked for
 4     purposes of identification.)
 5     (Thereupon, Plaintiffs' Exhibit                                151
 6     Number 18, Document Bates Stamped
 7     DIROSSI_0000051, was marked for
 8     purposes of identification.)
 9     (Thereupon, Plaintiffs' Exhibit                                169
10     Number 19, Documents Bates Stamped
11     DIROSSI_0000139-0000141, was marked
12     for purposes of identification.)
13     (Thereupon, Plaintiffs' Exhibit                                200
14     Number 20, File Produced in Native
15     Format Bates Stamped DIROSSI_0000526,
16     was marked for purposes of
17     identification.)
18     (Thereupon, Plaintiffs' Exhibit                                219
19     Number 21, Documents Bates Stamped
20     DIROSSI_0000470-472, was marked for
21     purposes of identification.)
22     (Thereupon, Plaintiffs' Exhibit                                232
23     Number 22, Document Bates Stamped
24     DIROSSI_0000010, was marked for
25     purposes of identification.)

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 6 of 349 PAGEID #:
                                     13368

                                                                              Page 6
 1

 2     (Thereupon, Plaintiffs' Exhibit                                244
 3     Number 23, Document Bates Stamped
 4     DIROSSI_0000142, was marked for
 5     purposes of identification.)
 6     (Thereupon, Plaintiffs' Exhibit                                248
 7     Number 24, Documents Bates Stamped
 8     GOVPR_008278-8280, was marked for
 9     purposes of identification.)
10     (Thereupon, Plaintiffs' Exhibit                                250
11     Number 25, Document Bates Stamped
12     DIROSSI_0000039, was marked for
13     purposes of identification.)
14     (Thereupon, Plaintiffs' Exhibit                                253
15     Number 26, Documents Bates Stamped
16     LWVOH_00018302-18308, was marked for
17     purposes of identification.)
18     (Thereupon, Plaintiffs' Exhibit                                258
19     Number 27, Document Bates Stamped
20     DIROSSI_0000040, was marked for
21     purposes of identification.)
22     (Thereupon, Plaintiffs' Exhibit                                259
23     Number 28, Document Bates Stamped
24     DIROSSI_0000043, was marked for
25     purposes of identification.)

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 7 of 349 PAGEID #:
                                     13369

                                                                              Page 7
 1

 2     (Thereupon, Plaintiffs' Exhibit                                260
 3     Number 29, Document Bates Stamped
 4     DIROSSI_0000044, was marked for
 5     purposes of identification.)
 6     (Thereupon, Plaintiffs' Exhibit                                261
 7     Number 30, Document Bates Stamped
 8     DIROSSI_0000045, was marked for
 9     purposes of identification.)
10     (Thereupon, Plaintiffs' Exhibit                                263
11     Number 31, Document Bates Stamped
12     LWVOH_00018310, was marked for
13     purposes of identification.)
14     (Thereupon, Plaintiffs' Exhibit                                268
15     Number 32, Document Bates Stamped
16     LWVOH_00018297, was marked for
17     purposes of identification.)
18     (Thereupon, Plaintiffs' Exhibit                                274
19     Number 33, Documents Bates Stamped
20     LVWOH_00018298-18301, was marked for
21     purposes of identification.)
22     (Thereupon, Plaintiffs' Exhibit                                280
23     Number 34, Document Bates Stamped
24     LWVOH_00018320, was marked for
25     purposes of identification.)

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 8 of 349 PAGEID #:
                                     13370

                                                                              Page 8
 1

 2     (Thereupon, Plaintiffs' Exhibit                                288
 3     Number 35, Documents Bates Stamped
 4     LWVOH_00018322-18325, was marked for
 5     purposes of identification.)
 6     (Thereupon, Plaintiffs' Exhibit                                296
 7     Number 36, Document Bates Stamped
 8     DIROSSI_0000046, was marked for
 9     purposes of identification.)
10     (Thereupon, Plaintiffs' Exhibit                                298
11     Number 37, Document Bates Stamped
12     LWVOH_00018321, was marked for
13     purposes of identification.)
14     (Thereupon, Plaintiffs' Exhibit                                310
15     Number 38, Documents Bates Stamped
16     SOS_001010-1011, was marked for
17     purposes of identification.)
18     (Thereupon, Plaintiffs' Exhibit                                312
19     Number 39, Document Bates Stamped
20     DIROSSI_0000061, was marked for
21     purposes of identification.)
22     (Thereupon, Plaintiffs' Exhibit                                314
23     Number 40, Document Bates Stamped
24     DIROSSI_0000499, was marked for
25     purposes of identification.)

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 9 of 349 PAGEID #:
                                     13371

                                                                              Page 9
 1

 2     (Thereupon, Plaintiffs' Exhibit                                316
 3     Number 41, File Produced in Native
 4     Format Bates Stamped DIROSSI_0000525,
 5     was marked for purposes of
 6     identification.)
 7     (Thereupon, Plaintiffs' Exhibit                                323
 8     Number 42, File Produced in Native
 9     Format Bates Stamped DIROSSI_0000518,
10     was marked for purposes of
11     identification.)
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 10 of 349 PAGEID #:
                                      13372

                                                                             Page 10
 1    APPEARANCES:
 2       On behalf of the Plaintiffs:
 3            American Civil Liberties Union
              Foundation
 4
          By:     T. Alora Thomas-Lundborg
 5                Attorney at Law
                  125 Broad Street
 6                New York, New York 10004
 7
 8        By:     Freda Levenson
                  Attorney at Law
 9                4506 Chester Avenue
                  Cleveland, Ohio 44103
10
11
                  Covington & Burling
12        By:     Robert Fram
                  Attorney at Law
13                One Front Street
                  San Francisco, CA 94111
14
15
          On behalf of the Defendants:
16
                  Ogletree, Deakins, Nash, Smoak &
17                Stewart
18        By:     Phillip Strach
                  Attorney at Law
19                4208 Six Forks Road
                  Raleigh, North Carolina 27609
20
21
22
23
24
25


                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 11 of 349 PAGEID #:
                                      13373

                                                                             Page 11
 1             Ohio Attorney General
 2      By:    Steven Voigt
               Principal Assistant Attorney General
 3             30 East Broad Street
               Columbus, Ohio 43215
 4
 5
               The Ohio Senate
 6
        By:    Frank Strigari
 7             Chief Legal Counsel
               Statehouse - Room 205
 8             Columbus, Ohio 43215
 9
10      On behalf of the Intervenors:
11           Baker & Hostetler
12      By: Robert Tucker
             Attorney at Law
13           200 Civic Center Drive
             Columbus, Ohio 43215
14
15
        ALSO PRESENT:
16
               Robert L. Miller, Videographer
17
                                      *     *     *
18
19
20
21
22
23
24
25


                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 12 of 349 PAGEID #:
                                      13374

                                                                              Page 12
 1                       THE VIDEOGRAPHER:                 We're on the
 2    record.
 3                       MS. THOMAS-LUNDBORG:                    My name is
 4    Alora Thomas, I'm from ACLU National, representing
 5    the plaintiffs.
 6                       MR. FRAM:          Robert Fram, Covington &
 7    Burling, representing the plaintiffs.
 8                       MS. LEVENSON:             Freda Levenson, ACLU
 9    of Ohio, plaintiffs.
10                       MR. STRACH:            Phil Strach, Ogletree
11    Deakins, representing the legislative defendants.
12                       MR. VOIGT:           Steve Voigt, the Ohio
13    Attorney General's office, representing the
14    defendants.
15                       MR. TUCKER:            Rob Tucker, Baker
16    Hostetler, representing the intervenors.
17                       MR. STRIGARI:             Frank Strigari, legal
18    counsel for the Senate, on behalf of the
19    legislative defendants.
20                       MR. VOIGT:           Okay.        And before we
21    begin, counsel had -- we had some discussions
22    about some logistical aspects, and I'm just going
23    to articulate what I think we agreed to, and then
24    Mr. Fram and Ms. Thomas can correct me or let me
25    know if their understanding is different.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 13 of 349 PAGEID #:
                                      13375

                                                                                  Page 13
 1                       So for this deposition and all
 2    depositions going forward, the only objections
 3    that are waived at the deposition are -- well,
 4    actually, it would be different.                         Let's say for
 5    discovery depositions.                We might have a different
 6    set of rules for a trial deposition.                             But the only
 7    -- actually, maybe for that, too, I don't know.
 8                       For discovery depositions, let's just
 9    focus on that, discovery depositions, the only
10    objection that would be waived, if not made here,
11    would be an objection to form, and so an example
12    of that would be objection, compound question.
13    Now, it is also acceptable under the rules of
14    civil procedure to simply say objection, form, and
15    then if the counsel asking questions wants further
16    specification they're certainly welcome to ask for
17    it.
18                       Now, objections that are preserved
19    and do not need to be made are objections to
20    substance.       So, for example, objection, relevance,
21    we do not need to make relevance objections today.
22    Those are preserved until trial.
23                       What was the other point we were
24    going to talk about?
25                       MR. STRACH:            Time.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 14 of 349 PAGEID #:
                                      13376

                                                                                  Page 14
 1                       MR. VOIGT:           Oh, timing, okay, yes.
 2    And we've also agreed that objections do not count
 3    toward each side's allotted time, so each side in
 4    this case has been allotted a certain amount of
 5    time.     If Mr. Strach makes an objection today, and
 6    let's say there's some discussion about that that
 7    lasts five minutes, that five-minute time does not
 8    count toward the plaintiffs' overall time.                          Same
 9    thing the other way around, when -- if we are on
10    Cross-Examination and the plaintiffs' attorneys
11    are making an objection, that objection does not
12    count toward the defendants' allotted time.
13                       Does that accurately --
14                       MS. THOMAS-LUNDBORG:                    Yes, it does.
15                       MR. FRAM:          As far as there are two
16    additions, though, that I wanted to throw in.
17                       So Redirect by a party representing
18    the witness or by an intervenor would not count
19    against the party taking the deposition's time and
20    be charged against the other side's time.                          That's
21    the first thing.
22                       And, second, I would ask that the
23    rule on preserving objections apply to all
24    depositions so that we don't disrupt the
25    depositions.        Even if someone is calling something

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 15 of 349 PAGEID #:
                                      13377

                                                                                 Page 15
 1    a trial deposition, I think we should just agree
 2    that there will be a time to submit relevance and
 3    hearsay objections after the fact.                           They're not
 4    particularly curable at the deposition anyway.
 5    They are what they are.
 6                       And that way, say, if Phil is asking
 7    a question of a witness, I don't have to sit there
 8    and object all day on relevance or hearsay.                           We
 9    can just put that on paper to the court down the
10    road at a given time.
11                       MR. VOIGT:           Let's cross that bridge
12    when we get --
13                       MR. FRAM:          Okay.         It's coming up
14    soon, though, because if I'm going to do it for
15    next week's deposition of Ms. Blessing, it would
16    be good to know in advance.                       My preference is not
17    to be -- not to be objecting all the time like
18    that.
19                       MR. VOIGT:           I understand, but Phil
20    and I -- I would like to talk about that
21    beforehand, but right now we have a discovery
22    deposition.
23                       MR. FRAM:          I would appreciate it if
24    you could let me know on Wednesday at the
25    conclusion of the Blessing deposition so we can

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 16 of 349 PAGEID #:
                                      13378

                                                                                     Page 16
 1    plan in advance for Day 2.
 2                       MR. VOIGT:           Understood, understood.
 3    And everything else that you said is accurate from
 4    my perspective.
 5                       MR. STRACH:            All right.             Let me make
 6    one more.       So this is Phil Strach.                     The only other
 7    thing I wanted to put on the record is we have
 8    sent an email to the plaintiffs asking for their
 9    consent to amend the protective order to protect
10    the videotape that's taken in these depositions
11    from being used outside the case.                          The plaintiffs
12    have not had a chance yet to get back to us on
13    that, and so to err on the side of caution, we're
14    designating this deposition as confidential under
15    the protective order and we will do the same for
16    Wednesday's deposition depending on the status of
17    that discussion.
18                       MS. THOMAS-LUNDBORG:                    I think we're
19    ready to swear in the witness.
20                       Can you please state your name for
21    the -- just swear in the witness.
22                       THE NOTARY:            If you'll raise your
23    right hand, please.
24                           RAYMOND E. DiROSSI
25    of lawful age, Witness herein, having been first

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 17 of 349 PAGEID #:
                                      13379

                                                                             Page 17
 1                 RAYMOND E. DiROSSI
 2    duly cautioned and sworn, as hereinafter
 3    certified, was examined and said as follows:
 4                             CROSS-EXAMINATION
 5    BY MS. THOMAS-LUNDBORG:
 6                Q.     Good morning.
 7                A.     Good morning.
 8                Q.     Please state your name for the
 9    record.
10                A.     Raymond Edward DiRossi.
11                Q.     And what is your address?
12                A.     5732 Springburn Drive, Dublin,
13    Ohio, 43017.
14                Q.     And do you understand that you're
15    under oath today?
16                A.     I do.
17                Q.     And you understand that's the same
18    oath that you would take at a trial?
19                A.     I do.
20                Q.     Okay.       We've already introduced
21    ourselves for the record, so we'll skip over
22    that part.
23                       Have you been deposed before?
24                A.     Yes.
25                Q.     And when was that?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 18 of 349 PAGEID #:
                                      13380

                                                                             Page 18
 1                 RAYMOND E. DiROSSI
 2                A.     2012.
 3                Q.     And what case was that in?
 4                A.     I believe -- I'm not an attorney,
 5    but I believe it was Wilson v. Kasich.
 6                Q.     Okay.       So let's go through --
 7    you're probably aware of the rules of
 8    deposition from your prior deposition, but
 9    let's just go through some of the ground rules
10    very quickly.
11                       I need a verbal response from you
12    for any question.            Do you understand that?
13                A.     Yes.
14                Q.     Also, so the record is clear,
15    let's not talk over one another.                         And if you
16    don't understand a question of mine, just ask
17    me to repeat it and I will repeat or rephrase
18    the question.
19                A.     Okay.       Thank you.
20                Q.     If you need to take a break, just
21    tell me, and there may be certain questions
22    that your counsel instructs you not to answer
23    today.      You should answer my question, if you
24    can, unless it's a question of privilege.
25                A.     Okay.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 19 of 349 PAGEID #:
                                      13381

                                                                                  Page 19
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       Throughout the deposition
 3    --
 4                       All right.           Is there any reason
 5    why you can't testify today, anything that is
 6    hindering your ability to testify truthfully?
 7                A.     No.
 8                Q.     Are you on any medications, any
 9    medications that would affect your ability to
10    testify?
11                A.     No.
12                Q.     Throughout the deposition I'll be
13    referring to the Ohio redistricting.                             Unless I
14    specify otherwise, I'm referring to the
15    redistricting that happened in 2011.                             Do you
16    understand that?
17                A.     You're talking about congressional
18    redistricting, not --
19                Q.     Congressional redistricting, yes.
20                A.     -- legislative, okay.
21                Q.     Did you meet with your lawyers to
22    prepare today?
23                A.     Yes.
24                Q.     Did you do anything else to
25    prepare?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 20 of 349 PAGEID #:
                                      13382

                                                                                    Page 20
 1                 RAYMOND E. DiROSSI
 2                A.     I produced documents at the
 3    request of either you or the court.                              I reviewed
 4    some of those documents.                  I met with attorneys.
 5                Q.     Okay.       Great.        Do you understand
 6    that you're here pursuant to a subpoena?
 7                A.     Yes.
 8                       (Thereupon, Plaintiffs' Exhibit
 9    Number 1, Subpoena to Testify at a Deposition in a
10    Civil Action, was marked for purposes of
11    identification.)
12    BY MS. THOMAS-LUNDBORG:
13                Q.     If we could turn to Number 1 in
14    your exhibit book.             I'm having this document
15    marked as Exhibit 1.              It is the subpoena for
16    the testimony of Raymond DiRossi.                          If you take
17    a quick moment to review, is this subpoena the
18    one that you understand that you're here for?
19                A.     Is this the one that I signed?
20                       MR. STRACH:            No, this is different.
21    BY MS. THOMAS-LUNDBORG:
22                Q.     This is just a subpoena for your
23    testimony.       Did you see it before today?
24                A.     I mean, I was delivered one --
25                Q.     Okay.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 21 of 349 PAGEID #:
                                      13383

                                                                              Page 21
 1                 RAYMOND E. DiROSSI
 2                A.     -- and I signed it.                   This doesn't
 3    have a signature on it, so I don't know if this
 4    is exactly the one I signed.
 5                Q.     Okay.       Fair enough.              We'll move
 6    on.    It's already been marked for the record.
 7                       So let's just go a little bit into
 8    your background.           I know you've been deposed
 9    before, so you should be used to this question.
10    Could you give us a brief summary of your
11    educational background?
12                A.     I went to Firestone High School in
13    Akron, Ohio, where I was born and raised, four
14    years in high school.               Left Akron to go to Ohio
15    State University, pursued degrees in finance
16    and marketing in the business college, and
17    graduated in '94 with a double major in finance
18    and marketing.
19                Q.     Did you do any education after
20    your degrees that you just mentioned in finance
21    and marketing?
22                A.     No.
23                Q.     Do you hold any special
24    certifications?
25                A.     Such as like --

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 22 of 349 PAGEID #:
                                      13384

                                                                             Page 22
 1                 RAYMOND E. DiROSSI
 2                Q.     Such as an accounting
 3    certification, a certification for like a CPA,
 4    anything that would be a special designation.
 5                A.     Do not.
 6                Q.     What jobs have you held since
 7    graduating from Ohio State?
 8                A.     Well, at the time of graduating
 9    and during school I was employed in the
10    legislature in a number of capacities, so
11    following graduation I was employed as a
12    legislative aide in the Ohio Senate for a
13    senator from the Dayton area, Montgomery
14    County.
15                Q.     And who was that senator?
16                A.     Senator Charles Horn.
17                Q.     And which party is Charles Horn
18    from?
19                A.     He is a -- he was a member of the
20    Republican party.
21                Q.     Okay.       And after working for
22    Senator Horn, what did you do next?
23                A.     I was promoted, I guess you would
24    say, and moved to the caucus staff where I
25    worked on tax policy and economic development

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 23 of 349 PAGEID #:
                                      13385

                                                                             Page 23
 1                 RAYMOND E. DiROSSI
 2    policy.      Then I became the deputy finance
 3    director in the Ohio Senate working on, again,
 4    tax policy, budget policy and economic
 5    development policy.
 6                       I left the Ohio Senate in 2005 --
 7                Q.     May I interrupt you for a second?
 8                A.     Sure.
 9                Q.     Before leaving the Ohio Senate,
10    during those two jobs that you just mentioned
11    at the Senate, which party were you working
12    for?
13                A.     I was working for the majority
14    caucus.
15                Q.     And the majority caucus at the
16    time was?
17                A.     Republican caucus.
18                Q.     Okay.       You may proceed.
19                A.     I went to work -- there was an
20    opportunity to be a budget director in the
21    House of Representatives and so I took that
22    position for four years from 2005 through 2000
23    and -- 5, 6, 7 and 8.
24                Q.     And who were you working for at
25    the time?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 24 of 349 PAGEID #:
                                      13386

                                                                             Page 24
 1                 RAYMOND E. DiROSSI
 2                A.     That would have been the Speaker
 3    of the Ohio House.
 4                Q.     And who was that at the time?
 5                A.     Jon Husted.
 6                Q.     And which party is Mr. Husted
 7    from?
 8                A.     Republican.
 9                Q.     And after working for the speaker,
10    what did you do next?
11                A.     Well, the -- the legislature
12    changed hands after the 2008 elections and the
13    Democrats took control of the Ohio House, so my
14    services were no longer needed and so I left
15    and formed my own LLC.
16                Q.     And what is the name of that LLC?
17                A.     Capital Advantage, LLC.
18                Q.     And what did you do as Capital
19    Advantage, LLC?
20                A.     I engaged in consulting --
21    consulting business in and around Capitol
22    Square.
23                Q.     Okay.       And what type of consulting
24    did you do?
25                A.     I was initially hired to be a

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 25 of 349 PAGEID #:
                                      13387

                                                                             Page 25
 1                 RAYMOND E. DiROSSI
 2    fundraiser for the campaign arm of the Senate.
 3                Q.     And what did you do as a
 4    fundraiser for the campaign arm of the Senate?
 5    And by --
 6                A.     Raising dollars for the campaign
 7    committee to run elections.
 8                Q.     And which campaign committee is
 9    this?
10                A.     Would have been the Republican
11    Senate Campaign Committee.
12                Q.     And how long did you do that?
13                A.     Well, so it's kind of some starts
14    and stops, so it's kind of hard to say exactly.
15                Q.     To the best of your recollection.
16                A.     The question was how long did I do
17    that for?        What was your question?                    Sorry.
18                Q.     How long did you work for the
19    fundraising arm as a consultant?
20                A.     Let's see --
21                Q.     You said you started in 2008.
22                A.     I had starts and stops where I
23    wasn't doing that anymore, but I stopped doing
24    that in 2015, in December of '14.
25                Q.     Okay.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 26 of 349 PAGEID #:
                                      13388

                                                                             Page 26
 1                 RAYMOND E. DiROSSI
 2                A.     And then in January of '15 I
 3    resumed my -- or started my current position
 4    with the Ohio Senate.
 5                Q.     So let me ask you a question about
 6    these starts and stops.                 When you would stop
 7    working for the campaign arm, what did you do
 8    during those periods?
 9                A.     That was when the -- well, the
10    State of Ohio was going through its
11    apportionment and redistricting processes that
12    it goes through once every decade.
13                Q.     Is that the only time that you
14    stopped?
15                A.     Yes.
16                Q.     And then after you stopped to do
17    apportionment and redistricting, at what point
18    did you start your campaign finance work again?
19                A.     I don't recall the specific date
20    of when I started up.               It was a very atypical
21    process that didn't have really a defined
22    stopping point.
23                Q.     In your recollection did you start
24    immediately after the campaign redistricting
25    and apportionment work was done going back to

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 27 of 349 PAGEID #:
                                      13389

                                                                             Page 27
 1                 RAYMOND E. DiROSSI
 2    finance, or was there a break in between those
 3    two periods?
 4                A.     I don't remember the specific
 5    dates.      Sorry.
 6                Q.     Okay.       And you said since 2015
 7    you've been in the Senate; is that correct?
 8                A.     Yes.
 9                Q.     And what have you been doing
10    there?
11                A.     The position was open to be the
12    budget director in charge of the finance tax
13    policy and budgets with the --
14                Q.     And who do you work -- I'm so
15    sorry.
16                A.     With the Ohio Senate.
17                Q.     And is that a job with a
18    particular caucus or is that for the Senate in
19    general?
20                A.     It's a job with the Senate
21    majority caucus.
22                Q.     And who is that --
23                A.     Who is --
24                Q.     -- for the record, please?
25                A.     Who is?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 28 of 349 PAGEID #:
                                      13390

                                                                             Page 28
 1                 RAYMOND E. DiROSSI
 2                Q.     Who is the Senate majority caucus
 3    currently that you're working for?
 4                A.     The president is Larry Obhof.
 5                Q.     Larry Obhof.             And which party is
 6    that?
 7                A.     I believe he's -- he's a
 8    Republican.
 9                Q.     Thank you.
10                       Have you ever worked for a
11    Democrat?
12                A.     Yeah, so I -- at one point when I
13    was between everything we just talked about, I
14    was appointed to work for the -- as a board and
15    commission member for the Department of
16    Transportation.
17                Q.     And when was that?
18                A.     Sitting here, I don't recall the
19    specific dates.          It was over four years and the
20    director was Director Janet Molitoris, who was
21    appointed by the -- by Governor Strickland, a
22    Democrat.
23                Q.     And so you said you had that
24    position for four years?
25                A.     More or less.             Not specifically

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 29 of 349 PAGEID #:
                                      13391

                                                                             Page 29
 1                 RAYMOND E. DiROSSI
 2    four years, but more or less four years.
 3                Q.     Was that before or after you did
 4    apportionment and redistricting?
 5                A.     I think technically it was before,
 6    during and after.
 7                Q.     Before, during and after?
 8                A.     Yes.
 9                Q.     Okay.       And were you appointed to
10    this position or did you apply and then were --
11    gained the position that way?
12                A.     I was appointed.
13                Q.     And who were you appointed by?
14                A.     The Senate president.
15                Q.     And who was the Senate president
16    at the time?
17                A.     President Bill Harris.
18                Q.     And which party is Bill Harris
19    from?
20                A.     He was a member of the Republican
21    party, now deceased.
22                Q.     Thank you.
23                       So we've talked a little bit about
24    the jobs that you had and we've talked about
25    the break that you took from consulting.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 30 of 349 PAGEID #:
                                      13392

                                                                             Page 30
 1                 RAYMOND E. DiROSSI
 2    Actually, strike that.
 3                       Going back to this Department of
 4    Transportation position that you had, did you
 5    work on consulting while you were in that
 6    position or did you take a break from
 7    consulting during it?
 8                A.     While.
 9                Q.     You were consulting while you were
10    in that position, okay.
11                       So we've talked about the break
12    that you took from consulting when you were
13    working on redistricting and apportionment in
14    2011.     Did you work on redistricting and
15    apportionment at any other period?
16                A.     In the previous decade I worked on
17    both.
18                Q.     Okay.       And so is that the 2001
19    redistricting effort?
20                A.     Yes.
21                Q.     And can you describe some of the
22    work that you did as part of that effort?
23                A.     Sure.       I mean, very, very similar
24    effort against -- I'm trying not to mix, as you
25    said, the apportionment and the redistricting

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 31 of 349 PAGEID #:
                                      13393

                                                                             Page 31
 1                 RAYMOND E. DiROSSI
 2    because they're kind of intertwined.
 3    Constitutional restrictions that applied to the
 4    apportionment, very specific, so in order to
 5    produce all of the necessary documentation for
 6    the apportionment board to consider to complete
 7    its constitutional obligations, and then also
 8    preparing proposals for the districts for the
 9    legislature to consider in the redistricting.
10                Q.     And while you were doing that
11    work, were you working on behalf of a
12    particular party or were you working on a
13    bipartisan basis in 2001?
14                A.     I was a member of -- I was a
15    member of the Senate staff, so I was a state
16    employee at the time.
17                Q.     And you were a member of the
18    Senate staff.        Which position was that that you
19    held at the time?            You held several positions.
20                A.     Yeah, I don't recall my specific
21    title at the time.
22                Q.     Do you recall -- and I believe
23    your Senate work was for the majority caucus,
24    though; is that correct, in 2001?
25                A.     Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 32 of 349 PAGEID #:
                                      13394

                                                                             Page 32
 1                 RAYMOND E. DiROSSI
 2                Q.     And that was the Republican caucus
 3    at the time?
 4                A.     (Witness nodded head up and down.)
 5                Q.     Did you receive any training prior
 6    to the 2001 redistricting effort regarding
 7    redistricting or apportionment?
 8                A.     I attended a two- or three-day
 9    seminar to learn about GIS software and how we
10    would be using GIS software for the coming
11    decennial processes.
12                Q.     Did you have any other training?
13    And again, I'm just talking about the 2001
14    period.
15                A.     No.
16                Q.     For the 2011 period did you
17    receive any additional training in
18    redistricting and apportionment?
19                A.     No.
20                Q.     Do you recall that you attended an
21    NCSL training at some point?
22                A.     Which decade are you talking
23    about?
24                Q.     I believe, and this is just based
25    on prior testimony that you've given, that you

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 33 of 349 PAGEID #:
                                      13395

                                                                             Page 33
 1                 RAYMOND E. DiROSSI
 2    attended a training in 1998.                      Is that the
 3    training, the two- or three-day training?
 4                A.     1998, I believe, was when I was
 5    trained on the GIS software.
 6                Q.     Okay.
 7                A.     That was not NCSL.
 8                Q.     That was not NCSL.                  Who gave that
 9    training?
10                A.     I don't recall.                Boy, that's a
11    long time ago, 20 years ago.
12                Q.     Did you ever attend an NCSL
13    training?
14                A.     Yeah.       Well, I've attended NCSL
15    conferences, but I guess I wouldn't call them
16    training.
17                Q.     And have any of those conferences
18    been on redistricting and apportionment?
19                A.     Yes.
20                Q.     Do you recall which ones?
21                A.     I remember attending -- going to
22    Vermont during the '01 process for seminars and
23    speeches and presentations, and that's the only
24    specific one I remember the location of.
25                Q.     But there are others that you're

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 34 of 349 PAGEID #:
                                      13396

                                                                             Page 34
 1                 RAYMOND E. DiROSSI
 2    just not recalling today or do you believe that
 3    was the only one that you've attended?
 4                A.     There are others I cannot recall
 5    the locations of.
 6                Q.     Do you have an idea of roughly how
 7    many other NCSL conferences related to
 8    redistricting and apportionment that you
 9    attended?
10                A.     Three, four.
11                Q.     And when do you think the latest
12    one of those was?
13                A.     Would have been sometime prior to
14    the 2011 process.
15                Q.     Do you think it was in 2011 or
16    earlier?
17                A.     I couldn't say.
18                Q.     And on those NCLS (sic)
19    conferences, were there subjects other than GIS
20    that you learned about or was it just GIS?
21                A.     There were other -- other subject
22    matters.
23                Q.     Do you recall what they would have
24    been?
25                A.     Presentations by the Census Bureau

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 35 of 349 PAGEID #:
                                      13397

                                                                             Page 35
 1                 RAYMOND E. DiROSSI
 2    on how various states were getting ready for
 3    the census, if there were any changes that were
 4    happening at the federal level on how census
 5    data was being collected or disseminated to the
 6    states.      Endless presentations on what the
 7    current legal cases might be that would affect
 8    the various states, whether it was their
 9    apportionment or redistricting processes.
10                Q.     Okay.       Were there any other
11    conferences or trainings that you attended
12    where you learned about apportionment or
13    redistricting?
14                A.     None that I recall.
15                Q.     At any of these trainings did you
16    discuss Ohio constitutional issues or were they
17    only federal in nature?
18                A.     I mean, I can't -- I can't recall
19    specifically if any of the presentations were
20    specific -- mentioned Ohio.
21                Q.     Okay.
22                A.     I don't recall.
23                Q.     At any of these trainings did you
24    discuss gerrymandering that you recall?
25                A.     No.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 36 of 349 PAGEID #:
                                      13398

                                                                             Page 36
 1                 RAYMOND E. DiROSSI
 2                       (Thereupon, Plaintiffs' Exhibit
 3    Number 2, Subpoena to Produce Documents,
 4    Information, of Objects or to Permit Inspection of
 5    Premises in a Civil Action, was marked for
 6    purposes of identification.)
 7    BY MS. THOMAS-LUNDBORG:
 8                Q.     I would like to show you a
 9    document that I'm having marked as Exhibit 2
10    for the record.          It is a subpoena for documents
11    dated July 13th, 2018.                Do you recall having
12    received this subpoena?
13                A.     This one looks a little more
14    familiar because I recognize that my address is
15    incorrect.
16                Q.     Okay.       Did you provide documents
17    in response to this subpoena?
18                A.     Yes.
19                Q.     Now, the subpoena specifically
20    requested documents relating to the 2011
21    redistricting.         Did you provide documents
22    related to the 2011 redistricting?
23                A.     Yes.
24                Q.     Did you retain any emails from
25    that period?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 37 of 349 PAGEID #:
                                      13399

                                                                             Page 37
 1                 RAYMOND E. DiROSSI
 2                A.     Any that I had in the various
 3    electronic and hard copy resources that I
 4    searched to be responsive, I turned over.
 5                Q.     And what email addresses did you
 6    search?
 7                A.     The only one that I would have had
 8    at the time, which would be my Gmail, my
 9    personal Gmail account.
10                Q.     And can you state what that
11    address is for the record, please?
12                A.     Sure.       RayDiRossi@Gmail.com.
13                Q.     As you sit here today do you
14    recall having retained any emails from that
15    period?
16                A.     So you're talking from, seven,
17    eight years ago?
18                Q.     That's correct.
19                A.     That decade?
20                Q.     Everyone has different email
21    policies.        I just want to know what yours are.
22                A.     Yeah, and I searched and any
23    documents that I had I turned over, but --
24                Q.     So my question was, do you recall
25    having had any emails from that period?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 38 of 349 PAGEID #:
                                      13400

                                                                               Page 38
 1                 RAYMOND E. DiROSSI
 2                A.     When I was complying with the
 3    subpoena?
 4                Q.     Yes, that's correct.
 5                A.     I don't believe so, no.
 6                Q.     Okay.       Did you retain any notes
 7    from that period?
 8                A.     I don't know what you mean by
 9    notes.
10                Q.     However you would define notes.
11                A.     Anything that I had --
12                Q.     Collections of your thoughts.
13                A.     Anything that I had from the
14    various sources that I reviewed, I turned over.
15                Q.     My question is, do you recall
16    having in your possession notes from that
17    period?
18                       MR. STRACH:            Objection to form.
19                       Go ahead.
20                       THE WITNESS:             What I think of as
21    notes is like handwritten notes.                         I didn't have
22    anything like that.
23    BY MS. THOMAS-LUNDBORG:
24                Q.     Did you have any notes on your
25    computer from that period?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 39 of 349 PAGEID #:
                                      13401

                                                                                 Page 39
 1                 RAYMOND E. DiROSSI
 2                       MR. STRACH:            Objection.             Form.
 3                       THE WITNESS:             I mean, if I had it, I
 4    turned it over.
 5    BY MS. THOMAS-LUNDBORG:
 6                Q.     Again, do you recall having notes
 7    on your computer?
 8                       MR. STRACH:            Objection to form.
 9                       THE WITNESS:             Yeah, I mean, what I
10    think of notes, I did not have notes on my
11    computer.
12    BY MS. THOMAS-LUNDBORG:
13                Q.     Okay.       Did you retain any draft
14    maps from that period?
15                A.     Yes.
16                Q.     Do you recall how many draft maps
17    you had?
18                A.     I don't recall the number.                       They
19    were turned over.
20                Q.     Did you retain any political
21    indices from that period?
22                A.     Any documents that I had that
23    related to redistricting, if they included any
24    aspect of redistricting, including any
25    historical election data that I had, I turned

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 40 of 349 PAGEID #:
                                      13402

                                                                             Page 40
 1                 RAYMOND E. DiROSSI
 2    over.
 3                Q.     So my question is, do you recall
 4    having in your possession when you received the
 5    subpoena indices?
 6                A.     I believe so, yes.
 7                Q.     Did you retain any other
 8    documentation related to redistricting, and if
 9    you did, can you describe it?
10                       MR. STRACH:            Objection to form.
11                       THE WITNESS:             Can you restate your
12    question?        I'm sorry.
13    BY MS. THOMAS-LUNDBORG:
14                Q.     So did you have any other
15    documentation that I haven't already listed
16    related to redistricting in your possession
17    when you received the subpoena?
18                A.     I mean, I had some calendars,
19    calendar items which were produced, I had a
20    number of copies of historical maps and current
21    maps that were produced.                  Some spreadsheets and
22    Word documents that I had created that I used
23    to help me understand and retain information,
24    those were produced.
25                       (Thereupon, Plaintiffs' Exhibit

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 41 of 349 PAGEID #:
                                      13403

                                                                                Page 41
 1                 RAYMOND E. DiROSSI
 2    Number 3, Documents Bates Stamped
 3    LWVOH_00004033-4034, was marked for purposes
 4    of identification.)
 5    BY MS. THOMAS-LUNDBORG:
 6                Q.     All right.           I'm going to show you
 7    an exhibit that I'm having marked as Exhibit 3
 8    for the record.          It bears Bates number LV -- or
 9    LWVOH-0004033.         It is a letter from the Ohio
10    Campaign for Accountable Redistricting.                          It's
11    dated October 7th, 2011.                  It is from Jim
12    Slagle.
13                       So I would like to point you to
14    the second paragraph.               In it, Mr. Slagle says
15    -- oh, and do you see that this letter is --
16    strike the last part.
17                       Do you see at the top this letter
18    is addressed to yourself and another person?
19                A.     I do.
20                Q.     Okay.
21                       MR. STRACH:            Can I interrupt for one
22    second?      Do you need time to look at this?
23                       THE WITNESS:             Yeah, I mean, if you're
24    going to ask me any questions about it.
25                       MS. THOMAS-LUNDBORG:                    Well, I will

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 42 of 349 PAGEID #:
                                      13404

                                                                                Page 42
 1                 RAYMOND E. DiROSSI
 2    direct him to any portion that I'm going to ask.
 3    If you would like to quickly just flip to see that
 4    this is a document that is addressed to you and is
 5    signed at the back.
 6                       MR. STRACH:            Yeah, I would like him
 7    -- if he needs it, I would like him to have a
 8    chance to review the exhibit before he answers
 9    questions about it, if he needs it.
10                       MS. THOMAS-LUNDBORG:                    Okay.   Again, I
11    think anything that I'm going to have him answer
12    to he'll be directed to specifically.
13                       MR. STRACH:            And that's fine, so long
14    as he's had a chance to review it, and then you
15    can direct him wherever you like.
16                       Let her know when you're ready.
17                       THE WITNESS:             Okay.        Depending on
18    your question I might need a little more time, but
19    I'm generally familiar with it now.
20    BY MS. THOMAS-LUNDBORG:
21                Q.     Okay.       You have all the time that
22    you need.
23                       So I would like to direct you to
24    the second paragraph.               In it, Mr. Slagle says,
25    in preparation for this report I'm requesting

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 43 of 349 PAGEID #:
                                      13405

                                                                             Page 43
 1                 RAYMOND E. DiROSSI
 2    that you provide copies of the following public
 3    records which pertain to the recently completed
 4    redistricting or reapportionment process.
 5                       Do you recall having received a
 6    public records request back in October of 2011?
 7                A.     I do.
 8                Q.     Okay.       Did you provide documents
 9    in response to this public records request?
10                A.     I did.
11                Q.     Did you provide emails in response
12    to this public record request?
13                A.     I did.
14                Q.     And what email address did you
15    use?
16                A.     The only one I had,
17    RayDiRossi@Gmail.com.
18                Q.     And what method did you use to
19    produce email at that time; do you recall?
20                A.     I don't recall the specific
21    method.      I don't recall.
22                Q.     Were you generally responsible for
23    helping to coordinate documents related to the
24    public records request, the production of
25    documents?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 44 of 349 PAGEID #:
                                      13406

                                                                             Page 44
 1                 RAYMOND E. DiROSSI
 2                       MR. STRACH:            Objection to form.
 3                       You can answer if you can.
 4                       THE WITNESS:             Yeah, I don't know what
 5    you mean.        I mean, I was asked to provide them so
 6    I obviously searched my records to be responsive,
 7    but I -- I don't know.                I wasn't the coordinator.
 8    BY MS. THOMAS-LUNDBORG:
 9                Q.     Okay.       Who was the coordinator?
10                A.     I think the staff of the -- the
11    staff of the Ohio House was serving as the
12    coordinator for public records requests.
13                Q.     Okay.       So let's go over just the
14    documents that were requested at the time.                       If
15    you look at the second bullet - I'm just going
16    to skip over the ones that deal with
17    apportionment - it requests all written
18    communication, including emails, with members
19    of the apportionment board or their staffs
20    relevant to redistricting or apportionment
21    during the period from July 1st, 2011 to
22    October 5th, 2011.             Do you see that?
23                A.     I do.
24                Q.     Did you give documents responsive
25    to this request?           Just this bullet that we were

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 45 of 349 PAGEID #:
                                      13407

                                                                             Page 45
 1                 RAYMOND E. DiROSSI
 2    talking about.
 3                A.     Yeah, again, I don't -- I provided
 4    emails.      I don't know if they were specifically
 5    because of this bullet or some of -- any of the
 6    other bullets on here.
 7                Q.     Well, did you provide emails with
 8    the apportionment board or their staff that
 9    related to redistricting?
10                A.     So you're using the apportionment
11    board or the redistricting, which I'm confused
12    as to --
13                Q.     I'm just going with the bullet
14    because the bullet asks for communications with
15    members of the apportionment board or their
16    staffs, but related to redistricting and
17    apportionment.
18                A.     Okay.       You're just tripping me up
19    because you said you wanted to ignore the
20    apportionment stuff.
21                Q.     This particular bullet asked for
22    documents relating to redistricting and
23    apportionment, but it does mention the
24    apportionment board.              So did you provide emails
25    that you had with any members of the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 46 of 349 PAGEID #:
                                      13408

                                                                             Page 46
 1                 RAYMOND E. DiROSSI
 2    apportionment board related to redistricting?
 3                A.     I'm sorry.           You're mixing the two.
 4    I do not believe the way you're asking the
 5    question I would have had any emails
 6    specifically to your question.
 7                Q.     Okay.       I'm just asking the
 8    question just in the bullet.
 9                A.     I know there's a lot of common
10    terms and they're used interchangeably, but
11    they mean certain things obviously.
12                Q.     Okay.       Did you provide emails to
13    the members of the governor's staff related to
14    redistricting?
15                A.     Can you ask that question again,
16    state that again?
17                Q.     Did you provide emails with the
18    governor's staff related to redistricting?
19                A.     I can't recall.
20                Q.     Okay.       Did you provide emails with
21    the Secretary of State staff related to
22    redistricting?
23                A.     I can't recall.                It was a long
24    time ago.
25                Q.     Did you provide emails with the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 47 of 349 PAGEID #:
                                      13409

                                                                             Page 47
 1                 RAYMOND E. DiROSSI
 2    president of the Senate staff related to
 3    redistricting?
 4                A.     That I -- that I would have, yes.
 5                Q.     Okay.       Did you provide emails with
 6    the Speaker of the House's staff related to
 7    redistricting?
 8                A.     Yes.
 9                Q.     Did you provide emails with the
10    Senate minority leader related to
11    redistricting?
12                A.     You're asking specifically about
13    emails?
14                Q.     Yes.
15                A.     No.
16                Q.     Did you provide emails with the
17    House minority leader related to redistricting?
18                A.     No.
19                Q.     Okay.       The next bullet asks for -
20    and I'm turning to the next page of the exhibit
21    - all written communication, including emails,
22    with members of the Ohio legislature or their
23    staffs relevant to redistricting or
24    apportionment during the period from July 1,
25    2011 to October 5th, 2011.                   Do you see that?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 48 of 349 PAGEID #:
                                      13410

                                                                                    Page 48
 1                 RAYMOND E. DiROSSI
 2                A.     I do.
 3                Q.     Did you provide emails responsive
 4    to this request?
 5                A.     Yes.
 6                Q.     The next bullet asks for all
 7    documentation, including letters, emails, memos
 8    and notes, of comments, suggestions, requests
 9    for changes or other input on proposed
10    legislative districts, draft redistricting maps
11    or final maps, other than which was provided
12    during public hearings or meetings.                              Do you see
13    that request?
14                A.     I do.
15                Q.     Did you provide documents
16    responsive to this request?
17                       MR. STRACH:            Objection.              Form.
18                       THE WITNESS:             Yes.
19    BY MS. THOMAS-LUNDBORG:
20                Q.     Okay.       I'm going to skip the next
21    bullet because it's not relevant.                          Then the
22    following bullet says copies of all draft maps
23    and redistricting or apportionment plans,
24    whether for the entire state, portions of the
25    state or individual districts, which were

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 49 of 349 PAGEID #:
                                      13411

                                                                             Page 49
 1                 RAYMOND E. DiROSSI
 2    prepared by you or others.                   Do you see that?
 3                A.     I do.
 4                Q.     Did you provide documents in
 5    response to this request?
 6                A.     Again, documents could mean many,
 7    many things.
 8                Q.     Just as it's defined in the
 9    bullet.
10                A.     Well, that's not exactly precise.
11    I did provide redistricting maps.
12                Q.     Okay.       The last bullet asks for
13    all documentation pertaining to the
14    dissemination of draft maps or plans and all
15    documentation regarding any response to draft
16    maps or plans.         Do you see that?
17                A.     I do.
18                Q.     Did you provide documents in
19    response to that request?
20                A.     Again, at the time in 2011,
21    anything that would have been responsive to any
22    of these bullet points, the ones you mentioned
23    or the ones you skipped, I turned over.                          I
24    don't recall if I specifically turned anything
25    over with regard to this last bullet.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 50 of 349 PAGEID #:
                                      13412

                                                                             Page 50
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       At the time in 2011 did you
 3    retain more documents related to redistricting
 4    than you have now?
 5                A.     Can you say that again, please?
 6                Q.     Yes.      When you received this
 7    request, did you have more documents in your
 8    possession related to redistricting than you do
 9    now?
10                A.     Yes.
11                Q.     Going back to the first page, the
12    letter says the Ohio Campaign for Accountable
13    Redistricting will be preparing a transparency
14    report regarding the recently completed
15    congressional and state legislative
16    redistricting process.
17                       At the time that you received this
18    request did you understand that the documents
19    you were providing might make it into a report?
20                A.     I didn't even think about it.                 It
21    was a public records request and so I provided
22    whatever was responsive.
23                Q.     Did you read the letter before
24    providing the documents?
25                A.     Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 51 of 349 PAGEID #:
                                      13413

                                                                             Page 51
 1                 RAYMOND E. DiROSSI
 2                Q.     And the letter states that the
 3    documents are for a transparency report,
 4    correct?
 5                A.     Yeah.       I don't know what that
 6    means.      At the time I didn't know what that
 7    meant.
 8                Q.     Okay.       But you did read the
 9    letter?
10                A.     Uh-huh.
11                Q.     If you could turn the page,
12    please, to the last page.                   The letter copies a
13    Michael Lenzo.         Do you know Michael Lenzo?
14                A.     I do.
15                Q.     Who is Michael Lenzo?
16                A.     The majority legal counsel in the
17    House.
18                Q.     And what was Michael Lenzo's role
19    in the redistricting process?
20                A.     He was the majority legal counsel
21    in the House.
22                Q.     Okay.       Did he have any specific
23    job duties during the redistricting process?
24                A.     Not that I could speak to that I
25    would know.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 52 of 349 PAGEID #:
                                      13414

                                                                             Page 52
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       You mentioned that you were
 3    deposed in the past and that that deposition
 4    was Wilson v. Kasich; is that right?
 5                A.     Yes.
 6                Q.     And did that deposition regard
 7    apportionment or redistricting?
 8                A.     It was apportionment.
 9                Q.     And were there any overlaps
10    between apportionment and redistricting at the
11    time?
12                A.     Please clarify in which way
13    overlaps.
14                Q.     Did you use any of the same
15    processes as part of apportionment and
16    redistricting as far as drawing the map, for
17    example?
18                       MR. STRACH:            Objection to form.
19                       Go ahead.
20                       THE WITNESS:             Yeah, you have to
21    clarify a little more.                Like I used the same
22    computers.
23    BY MS. THOMAS-LUNDBORG:
24                Q.     You used the same computers.                  Did
25    you use the same software?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 53 of 349 PAGEID #:
                                      13415

                                                                             Page 53
 1                 RAYMOND E. DiROSSI
 2                A.     You're talking about this current
 3    decade?
 4                Q.     I'm talking about 2011.
 5                A.     Yes.
 6                Q.     Did you use the same political
 7    indices?
 8                       MR. STRACH:            Objection to form.
 9                       THE WITNESS:             Yeah, that's -- we had
10    historical election data that we had available to
11    us.
12    BY MS. THOMAS-LUNDBORG:
13                Q.     Okay.       For both processes?
14                A.     For both processes.
15                Q.     Were --
16                A.     But everybody used and everybody
17    had their own opinion about what historical
18    information was relevant, so it really was
19    messy.
20                Q.     Were the maps drawn in the same
21    location, apportionment and redistricting?
22                A.     Technically, no, because there
23    were multiple maps.
24                Q.     Okay.       We'll get to that.
25                       During the -- during the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 54 of 349 PAGEID #:
                                      13416

                                                                               Page 54
 1                 RAYMOND E. DiROSSI
 2    deposition, the prior deposition, were you
 3    represented by counsel?
 4                A.     I was.
 5                Q.     And were you shown documents at
 6    that deposition?
 7                A.     I was.
 8                Q.     And some of those documents were
 9    marked as exhibits?
10                A.     I believe so.
11                Q.     So kind of moving on from
12    documents, I would like to go back to
13    redistricting and talk a little bit in more
14    detail about the 2011 redistricting.                             Okay?
15                       When did you start working on
16    redistricting in 2011?
17                A.     What do you mean by working on?
18                Q.     When did you start thinking about
19    and doing things in preparation for the 2011
20    cycle?
21                       MR. STRACH:            Objection to form.
22                       THE WITNESS:             Yeah, so when did I
23    start thinking about it?                  I mean, I --
24    BY MS. THOMAS-LUNDBORG:
25                Q.     And doing things in preparation,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 55 of 349 PAGEID #:
                                      13417

                                                                             Page 55
 1                 RAYMOND E. DiROSSI
 2    so not just thinking in the abstract, but
 3    actually putting some of your thoughts into
 4    action.
 5                       MR. STRACH:            Objection to form.
 6                       THE WITNESS:             Yeah, there was a lot
 7    of logistical thought that went into the processes
 8    for both apportionment and redistricting that
 9    would be forthcoming that would have happened in
10    2011.
11    BY MS. THOMAS-LUNDBORG:
12                Q.     And when did those start?
13                A.     I don't recall specific dates,
14    months, timelines.
15                Q.     Okay.       Do you recall whether it
16    started in early 2011, let's say January and
17    February of 2011?
18                       MR. STRACH:            Objection to form.
19                       THE WITNESS:             I couldn't be that
20    specific.
21    BY MS. THOMAS-LUNDBORG:
22                Q.     Okay.       Do you recall having
23    attended an NCSL seminar in 2011?
24                A.     I attended an NCSL, but I do not
25    recall if it was in 2011 or earlier.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 56 of 349 PAGEID #:
                                      13418

                                                                             Page 56
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       This is -- and I'm not
 3    putting this in the record.                       This is your prior
 4    deposition in Wilson v. Kasich.                         If you can
 5    turn to page 42 and I'm looking at lines 10
 6    through 11.
 7                A.     You said page -- I'm sorry, which
 8    page?
 9                Q.     Page 42.
10                A.     Okay.
11                Q.     So you were asked a series of
12    questions here and this is about apportionment,
13    but as we said, there's been some overlap
14    between the two, and so just read the question
15    starting at 7 down through the answer on 12.
16    If you want to read the full answer, you can.
17                A.     Okay.
18                Q.     Does this refresh your
19    recollection about whether you attended an NCSL
20    training in 2011?
21                A.     Well, so obviously this was seven
22    years ago, so I obviously had better
23    recollection of when and where that NCSL was.
24    So in 2011 when I gave this deposition, January
25    of 2012, if I said it was in Washington D.C. in

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 57 of 349 PAGEID #:
                                      13419

                                                                             Page 57
 1                 RAYMOND E. DiROSSI
 2    January, then that's most likely when it was.
 3                Q.     Okay.       Do you recall whether you
 4    were paid to go to the seminar?
 5                       MR. STRACH:            And if you need to take
 6    time to read forward a little bit --
 7                       THE WITNESS:             Yeah.
 8                       MR. STRACH:            -- feel free to do that.
 9    BY MS. THOMAS-LUNDBORG:
10                Q.     You can start at page 43, line 12,
11    and then I think the answer continues on page
12    44 up to line 2.
13                A.     It sounds like that's your answer.
14                Q.     Well, I need the answer for the
15    record.      Were you paid to go to the NCLS (sic)
16    training?
17                       MR. STRACH:            Objection to form.      Be
18    sure and distinguish what you remember now versus
19    what you remembered then, if there's any
20    difference.
21                       THE WITNESS:             Yeah, I mean, I don't
22    have a specific recollection of that now, but I'm
23    obviously looking at a deposition that I gave
24    seven years ago, so it's -- I mean, I don't recall
25    right now how the -- sitting here without this aid

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 58 of 349 PAGEID #:
                                      13420

                                                                             Page 58
 1                 RAYMOND E. DiROSSI
 2    that you gave me, I don't recall how the travel
 3    was paid for, if I paid for it, if it was
 4    reimbursed or who did.
 5    BY MS. THOMAS-LUNDBORG:
 6                Q.     So this does not refresh your
 7    recollection about whether you were paid to go
 8    to this training?
 9                A.     Well, now looking at the
10    deposition, I said seven years ago I don't
11    specifically recall if I paid for it and was
12    reimbursed or if it was paid for on my behalf,
13    so this does not help refresh my recollection.
14                Q.     Well, you've read part of it for
15    the record, so I'll go on and read the rest of
16    it.    Would it have been a representative
17    organization or some other, is that fair to
18    say, this is the bottom of page 43, and then on
19    the following page, 44, yeah, I believe it was
20    the Republican Senate Campaign Committee.
21                       You said at the time that you were
22    a consultant for the Republican Senate Campaign
23    Committee?
24                A.     When is this?             This is 2000 and --
25                Q.     '11.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 59 of 349 PAGEID #:
                                      13421

                                                                                 Page 59
 1                 RAYMOND E. DiROSSI
 2                A.     '11, yes.
 3                Q.     Okay.
 4                A.     I mean, I said -- seven years ago
 5    I said I believe, so that was the best
 6    recollection of that that I had then.                            I don't
 7    have any better recollection of it now.
 8                Q.     But you were working for the
 9    Republican Senate campaign at the time as a
10    consultant, correct?
11                A.     Yes.
12                       (Thereupon, Plaintiffs' Exhibit
13    Number 4, Document Bates Stamped LWVOH_00009711,
14    was marked for purposes of identification.)
15    BY MS. THOMAS-LUNDBORG:
16                Q.     I'm having marked for the record a
17    document that I'm having marked as Exhibit 4.
18    It bears Bates numbers LWVOH-0008711, and at
19    the top it says discussion points for Mark
20    Braden meeting, Thursday, May 12th, 2011.
21                       Do you recall attending a
22    redistricting meeting in May 2011?
23                A.     I do not.
24                       (Thereupon, Plaintiffs' Exhibit
25    Number 5, Document Bates Stamped DIROSSI_0000017,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 60 of 349 PAGEID #:
                                      13422

                                                                                  Page 60
 1                 RAYMOND E. DiROSSI
 2    was marked for purposes of identification.)
 3    BY MS. THOMAS-LUNDBORG:
 4                Q.     I would like to move to the next
 5    exhibit that I'm having marked for the record.
 6    It bears Bates number DIROSSI-000017.                            It is
 7    what purports to be a calendar entry, subject,
 8    Redistricting:         Software Demo - Maptitude.                     Do
 9    you see that?
10                A.     I do see that.
11                Q.     Is this Bates number the number
12    convention, to your knowledge, for documents
13    that you produced?
14                A.     I don't know what Bates -- I don't
15    know what that means.
16                Q.     The number at the bottom.                      Does
17    this look like a document that you produced to
18    us?
19                       MR. STRACH:            I can tell you it was.
20    He has no idea how we Bates numbered them.
21                       MS. THOMAS-LUNDBORG:                    Okay.    Thank
22    you.
23    BY MS. THOMAS-LUNDBORG:
24                Q.     So this purports to be a May 31st,
25    2011 calendar entry.              Do you see that?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 61 of 349 PAGEID #:
                                      13423

                                                                             Page 61
 1                 RAYMOND E. DiROSSI
 2                A.     Yes.
 3                Q.     Do you recall attending a
 4    redistricting software demo in May 2011?
 5                A.     I don't specifically remember for
 6    sure attending this.
 7                Q.     Okay.       This is your calendar
 8    entry, correct?
 9                A.     It is.
10                Q.     What is Maptitude?
11                A.     It's a -- it's a GIS based
12    software.
13                Q.     And did you use Maptitude as part
14    of the redistricting process?
15                A.     In 2011, yes.
16                Q.     Do you recall who would have given
17    a training like this in May 2011?
18                       MR. STRACH:            Objection.
19                       THE WITNESS:             I don't recall.
20    BY MS. THOMAS-LUNDBORG:
21                Q.     Okay.       Do you recall whether you
22    were officially retained at this point to work
23    on redistricting?
24                A.     I was not.
25                Q.     If you did attain -- did attend

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 62 of 349 PAGEID #:
                                      13424

                                                                                 Page 62
 1                 RAYMOND E. DiROSSI
 2    the training, was that something that you would
 3    have been paid for?
 4                       MR. STRACH:            Objection.
 5                       THE WITNESS:             You're asking me
 6    hypothetically if I had been retained?                           I don't
 7    understand your question.
 8    BY MS. THOMAS-LUNDBORG:
 9                Q.     No, I'm asking you -- we have a
10    calendar entry here from your calendar that
11    says there was a training.                   If you attended the
12    training as your calendar says, would you have
13    been paid to attend that?
14                       MR. STRACH:            Objection.
15                       THE WITNESS:             Yeah, I mean, first of
16    all, just because it was on my calendar doesn't
17    mean it happened.            There's plenty of things on my
18    calendar that didn't happen.
19    BY MS. THOMAS-LUNDBORG:
20                Q.     Right.       And so my question is, if
21    you attended a training, which you may or may
22    not remember, would you have been paid to do
23    it?
24                       MR. STRACH:            Objection.
25                       THE WITNESS:             Yeah, I mean, there's

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 63 of 349 PAGEID #:
                                      13425

                                                                             Page 63
 1                 RAYMOND E. DiROSSI
 2    like four different levels of hypothetical there.
 3    I can't answer that.
 4                       (Thereupon, Plaintiffs' Exhibit
 5    Number 6, Document Bates Stamped DIROSSI_0000018,
 6    was marked for purposes of identification.)
 7    BY MS. THOMAS-LUNDBORG:
 8                Q.     Okay.       Let's turn to the next
 9    exhibit that I'm having marked for the record.
10    It is DIROSSI_000018.               I'm having it marked as
11    Exhibit 6.       It is another calendar entry.
12                       This one says Confirmed:
13    Legislative Task Force on Redistricting, and
14    the start date of this calendar entry is June
15    16, 2011.        Do you see that?
16                A.     I do.
17                Q.     Now, this entry says confirmed.
18    If an entry is confirmed in your calendar is it
19    more likely that you actually attended it?
20                A.     No.
21                Q.     Okay.       Do you know what the
22    legislative -- legislative task force on
23    redistricting was?
24                A.     Absolutely.
25                Q.     Okay.       And what was that?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 64 of 349 PAGEID #:
                                      13426

                                                                             Page 64
 1                 RAYMOND E. DiROSSI
 2                A.     This is the bipartisan task force
 3    that was formed in Ohio law to prepare the
 4    State of Ohio for both the apportionment and
 5    the redistricting processes every decade.
 6                Q.     And who was a part of that task
 7    force?
 8                A.     There are six members by statute
 9    on the board.        I don't recall at the times the
10    names of the members who were members of it,
11    but I do know the statute requires that
12    legislative leaders of opposing political
13    parties always are the bipartisan co-chairs of
14    it so that any action the entity takes is
15    bipartisan.
16                Q.     And were you a member of the task
17    force?
18                A.     When I worked in the Ohio House I
19    was a member of this task force for four years,
20    but at the time of this I was not.
21                Q.     You were not.             Were you -- so at
22    the time of this, just to be clear for the
23    record, are you talking about in June or for
24    the whole 2011 redistricting cycle?
25                A.     That -- I'm sorry.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 65 of 349 PAGEID #:
                                      13427

                                                                                  Page 65
 1                 RAYMOND E. DiROSSI
 2                Q.     I just want to clarify.                       You said
 3    you were not a member of the task force.                             Are
 4    you talking about in June of 2011, which is the
 5    calendar entry, or for the whole 2011 cycle?
 6                A.     I was not a member during the
 7    whole 2011 cycle.
 8                Q.     Did you attend any meetings of the
 9    task force during the 2011 cycle?
10                A.     Not that I recall.
11                Q.     I'm not going to mark this yet for
12    the record.
13                       MR. STRACH:            What exhibit number is
14    this?
15                       MS. THOMAS-LUNDBORG:                    It's not an
16    exhibit.      It's currently just a document to
17    refresh his recollection.
18                       MR. STRACH:            Okay.
19    BY MS. THOMAS-LUNDBORG:
20                Q.     Have you had a chance to review
21    the document?
22                A.     I am continuing to review it, but
23    I still don't know what it is.
24                Q.     So if you look at the block code,
25    it says legislature task force on redistricting

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 66 of 349 PAGEID #:
                                      13428

                                                                                  Page 66
 1                 RAYMOND E. DiROSSI
 2    and then there are a number of names here,
 3    including your name.              And my question to you
 4    is, does this document refresh your
 5    recollection about whether you attended any
 6    legislative task force and redistricting
 7    meetings?
 8                A.     So thank you for giving me this
 9    document.        I think it's -- it's a little
10    clearer, but I think you're confused.                            The
11    legislative task force on redistricting is a
12    public body made up of elected officials.                              It
13    is the mechanism by which the state prepares
14    for the process.           It has money appropriated to
15    it by the General Assembly.
16                       One of the things that this is, is
17    as people attended public hearings throughout
18    the state on apportionment and redistricting,
19    they were reimbursed for mileage.                          So if the
20    apportionment board or a redistricting
21    committee of the legislature had a regional
22    hearing or a hearing outside of the Statehouse,
23    those were meetings not of the task force, but
24    they were reimbursed for mileage from the task
25    force.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 67 of 349 PAGEID #:
                                      13429

                                                                                  Page 67
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.
 3                A.     So I think you're confusing the
 4    two.
 5                Q.     So you're saying that this
 6    document is just about reimbursement and not
 7    about --
 8                A.     Based on my review of the
 9    documents you've provided, that's -- that's my
10    understanding.
11                       (Thereupon, Plaintiffs' Exhibit
12    Number 7, Document Bates Stamped DIROSSI_0000019,
13    was marked for purposes of identification.)
14    BY MS. THOMAS-LUNDBORG:
15                Q.     Okay.       I would like to move to
16    what I'm having marked as Exhibit 7.                             This
17    document, for the record, has Bates number
18    DIROSSI_000019, and the subject matter is
19    Confirmed:       President Niehaus call with
20    Congressman LaTourette, and the date is July
21    7th, 2011.       Do you see that?
22                       MR. STRACH:            Just one correction,
23    it's July 5th.
24                       MS. THOMAS-LUNDBORG:                    Oh, I'm sorry,
25    July 5th.        Thank you.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 68 of 349 PAGEID #:
                                      13430

                                                                                  Page 68
 1                 RAYMOND E. DiROSSI
 2                       THE WITNESS:             I do see the document.
 3    BY MS. THOMAS-LUNDBORG:
 4                Q.     Do you recall having calls with
 5    President Niehaus at this time in July, early
 6    July 2011?
 7                A.     That I had phone calls with him?
 8                Q.     Yes.      Did you have phone calls
 9    with President Niehaus in July of 2011?
10                A.     I mean, I spoke to him.                       I don't
11    know if they were by phone or -- I mean, I
12    can't recall a specific phone call.
13                Q.     But did you have phone calls in
14    general with the president at this time?                             Just
15    in general in early July did you talk to the
16    president on the phone?
17                       MR. STRACH:            Objection.
18                       THE WITNESS:             I don't -- I don't
19    recall a specific thing, and if I did, it may not
20    have had anything to do with redistricting.
21    BY MS. THOMAS-LUNDBORG:
22                Q.     Okay.       Do you know who Congressman
23    LaTourette is?
24                A.     I do.       He's now deceased.
25                Q.     And who was Congressman

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 69 of 349 PAGEID #:
                                      13431

                                                                             Page 69
 1                 RAYMOND E. DiROSSI
 2    LaTourette?
 3                A.     He was a congressman from Ohio.
 4                Q.     Did you have any conversations at
 5    any point with Congressman LaTourette about
 6    redistricting?
 7                A.     None that I can recall.
 8                Q.     Is it possible that you had any
 9    phone calls with him you're not remembering?
10                       MR. STRACH:            Objection.
11                       THE WITNESS:             I don't recall any
12    specific ones.
13    BY MS. THOMAS-LUNDBORG:
14                Q.     Do you recall if in early July
15    there were -- there was a draft map for the
16    Ohio's congressional districts?
17                A.     I don't recall.
18                Q.     At the time in early July of 2011
19    did you have phone calls with any sitting
20    congresspeople that you recall?
21                A.     I don't recall.                I don't recall
22    any specific ones in July.
23                Q.     Is it possible that you had calls
24    with sitting congresspeople at that time?
25                       MR. STRACH:            Objection.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 70 of 349 PAGEID #:
                                      13432

                                                                             Page 70
 1                 RAYMOND E. DiROSSI
 2                       THE WITNESS:             I don't recall any
 3    specific phone calls.
 4    BY MS. THOMAS-LUNDBORG:
 5                Q.     Not any in particular, just in
 6    general, do you recall having any conversations
 7    with sitting congresspeople?
 8                A.     What time -- what time frame?                 I'm
 9    sorry.
10                Q.     Early July.
11                A.     I don't.
12                Q.     At any point later in the
13    redistricting cycle do you recall?
14                A.     There were a few -- a few
15    instances that I remember -- can remember that
16    far back where I would have had phone calls
17    with sitting congressmen.
18                Q.     And what were those instances?
19                A.     In House Bill 369, which was the
20    congressional map that was adopted, I remember
21    having a number of calls with Congressman Steve
22    Austria telling him that the legislative
23    leaders had decided that the request by the
24    Democratic members of the legislature to have
25    an amendment to the redistricting plan to unify

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 71 of 349 PAGEID #:
                                      13433

                                                                                  Page 71
 1                 RAYMOND E. DiROSSI
 2    Montgomery County was happening.                         And I had a
 3    number of conversations with him about that,
 4    that the leaders had decided to go with what
 5    the Democrats and the legislature had asked
 6    for.
 7                Q.     Do you recall any other
 8    conversations?
 9                A.     With --
10                Q.     Sitting congresspeople.
11                A.     By congresspeople, you're saying
12    the congressmen and women?
13                Q.     Yes, I am.
14                A.     Everybody is looking at me.                       None
15    that I -- none that I recall.
16                Q.     You're the witness.
17                A.     I understand.             None more that I
18    can recall sitting here at this moment, no.
19                Q.     Okay.       Let's --
20                       (Thereupon, Plaintiffs' Exhibit
21    Number 8, Document Bates Stamped LWVOH_00010555,
22    was marked for purposes of identification.)
23    BY MS. THOMAS-LUNDBORG:
24                Q.     For completeness, let's look at
25    what I'm having marked as Exhibit 8.                             It bears

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 72 of 349 PAGEID #:
                                      13434

                                                                                 Page 72
 1                 RAYMOND E. DiROSSI
 2    Bates number LWVOH_00010555.                      It is a calendar
 3    entry with, it looks like, an email, from you
 4    to Heather N. Mann.             Do you see that?
 5                A.     I do.
 6                Q.     Okay.       If you just take a minute
 7    to look over the text.                In it there's a
 8    discussion of a July 7th, 2011 meeting.                           Do you
 9    see that?
10                A.     I see July 7th, 2011, but I don't
11    know what it's -- I'm still trying to -- I see
12    the words July 7th, 2011.
13                Q.     Well, the subject says, Re:                     Hold
14    for Redistricting Software Meeting and then
15    that hold seems to be for a July 7th, 2011
16    meeting, if I'm looking at this correctly,
17    which was sent to you by Heather Mann.                           You
18    respond accepted, and then I am free from 10:30
19    for the Yost meeting and free the rest of the
20    day as needed, Ray.
21                A.     Okay.       I see that.
22                Q.     Do you recall there being a
23    meeting in early July regarding redistricting?
24                A.     I don't recall.
25                Q.     Okay.       When were you officially

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 73 of 349 PAGEID #:
                                      13435

                                                                             Page 73
 1                 RAYMOND E. DiROSSI
 2    retained?
 3                A.     I believe my contract was signed
 4    the first few days of August.
 5                       MR. STRACH:            Can we take a quick
 6    break?      We've been going about an hour.
 7                       MS. THOMAS-LUNDBORG:                    Sure.
 8                       THE VIDEOGRAPHER:                 We're off the
 9    record.
10                       (Recess taken.)
11                       THE VIDEOGRAPHER:                 We're on the
12    record.
13                       MR. TUCKER:            Before we get started
14    again, I just want to memorialize the parties'
15    agreement that an objection made by one attorney
16    on one side is good for all parties on that side.
17    So, example, if the intervenors object to a
18    question, that objection is good for defendants,
19    and vice-versa.
20    BY MS. THOMAS-LUNDBORG:
21                Q.     All right.           Mr. DiRossi, I would
22    like to go back to something we talked about in
23    the very beginning.             You said you reviewed
24    documents in preparation for the deposition.
25    Which documents did you review?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 74 of 349 PAGEID #:
                                      13436

                                                                             Page 74
 1                 RAYMOND E. DiROSSI
 2                A.     Any of the documents that I
 3    produced, so that would have been -- well, any
 4    documents that I produced.
 5                Q.     Okay.       So you reviewed the whole
 6    production set?
 7                A.     Well, I mean, I looked through
 8    them.     There's a lot.
 9                       (Thereupon, Plaintiffs' Exhibit
10    Number 9, Documents Bates Stamped
11    LWVOH_00005475-5477, was marked for purposes
12    of identification.)
13    BY MS. THOMAS-LUNDBORG:
14                Q.     I would like to now turn to a
15    document that I'm having marked as Exhibit 9.
16    It's 9 in your binder.                For the record, this
17    document begins with Bates number
18    LWVOH_0005475.         At the top it says Consulting
19    Agreement.       Can you turn to the last page,
20    please?
21                A.     (Witness complied.)
22                Q.     Do you recognize this signature at
23    the bottom as your signature?
24                A.     I do.
25                Q.     And if you take a moment to review

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 75 of 349 PAGEID #:
                                      13437

                                                                             Page 75
 1                 RAYMOND E. DiROSSI
 2    the document, is this the consulting agreement
 3    that you entered into when you began work on
 4    redistricting?
 5                A.     It is.
 6                Q.     Do you recall who retained you to
 7    work on redistricting?
 8                A.     I guess I don't understand the
 9    question.        Do you mean like who I signed the
10    contract with or what are you asking?
11                Q.     Yes.      Do you recall -- let me ask
12    it more specifically.               Do you recall being
13    retained by the Republican caucus to work on
14    redistricting?
15                A.     Well, so this is another example
16    -- we were talking about the legislative task
17    force on redistricting and demographic
18    research.        So that is something that has been
19    part of law for a number of decades and it's
20    set up specifically so that each of the two
21    caucuses, the Republican caucus and the
22    Democratic caucus, are each able to make
23    expenditures using the dollars attributed to
24    them in equal amounts for anything necessary
25    for them to go through this very unique

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 76 of 349 PAGEID #:
                                      13438

                                                                                Page 76
 1                 RAYMOND E. DiROSSI
 2    process.
 3                Q.     And were you paid by the
 4    Republican portion of that money?
 5                A.     Yes.
 6                Q.     So getting to the money part, if
 7    just give me one second.                  Sorry.         Oh, yeah.   So
 8    if you look at the contract in paragraph --
 9    numbered paragraph 3 it says consulting
10    payments, and then it says in consideration for
11    the services performed by Capital Advantage
12    pursuant to this agreement, the task force
13    agrees to pay Capital Advantage the sum total
14    of $75,000.        Do you see that?
15                A.     I do.
16                Q.     And did you understand that that
17    was half of the Republican money at the time?
18                A.     I don't have that specific
19    recollection.        I don't think that's accurate.
20                Q.     You don't think 75,000 is
21    accurate?
22                A.     It's definitely the number here,
23    but you were asking whether it was half of
24    something else and I --
25                Q.     Yes, half of the money allocated

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 77 of 349 PAGEID #:
                                      13439

                                                                             Page 77
 1                 RAYMOND E. DiROSSI
 2    to the Republicans, as you explained.
 3                A.     I don't -- I can't speak to that.
 4                Q.     I'm not entering this at this
 5    time.     I have put in front of you a document
 6    that you produced, and again it's not being
 7    entered for the record, but it is
 8    DIROSSI_000495.
 9                       If you look at the second
10    paragraph, numbered paragraph here, does this
11    refresh your recollection of whether you were,
12    at least in this contract, allocated half of
13    the Republican money?
14                A.     Well, yeah, I just think you -- I
15    just don't think that's --
16                Q.     I believe it was later increased.
17    I'm just talking about at the time that you
18    signed the contract, was that half of the
19    Republican bucket?             Not what it eventually was.
20                A.     Yeah, because this is dated June
21    and the contract was in August, and there were
22    changes that were agreed to by the minority
23    leader of the Ohio Senate and the Speaker of
24    the Ohio House that changed those allocations,
25    so I don't --

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 78 of 349 PAGEID #:
                                      13440

                                                                             Page 78
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       So I think this is -- at
 3    least as far as the production, I'm going to
 4    show you another document to refresh your
 5    recollection.        Now, this is the only change
 6    document I've seen and it's dated October and
 7    it is retroactive.
 8                       Does this refresh your
 9    recollection of at the time that you signed
10    your contract, were you going to be paid half
11    of the Republican allotment?
12                A.     I'm sorry.           Is this the new one
13    you gave me?
14                Q.     I think the new one is dated
15    October 12th, 2011.
16                A.     Okay.       Could you repeat what your
17    specific question is?
18                Q.     So the question is, at the time
19    that you signed your consulting agreement were
20    you being paid half of the Republican money?
21                A.     I don't know the answer, but based
22    on what I'm seeing here I do not believe that
23    -- no.
24                Q.     So even though this document --
25    the document that you've just looked at

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 79 of 349 PAGEID #:
                                      13441

                                                                             Page 79
 1                 RAYMOND E. DiROSSI
 2    postdates your agreement, you believe that
 3    there was more money when you signed this
 4    contract in August 2011?
 5                       MR. STRACH:            Objection to form.
 6                       THE WITNESS:             Yeah, can you rephrase
 7    that, specifically what you're asking?
 8    BY MS. THOMAS-LUNDBORG:
 9                Q.     My question is, there's -- you
10    believe there was more money in August 2011
11    allocated to the Republican caucus?
12                A.     Well, any allocation that would
13    have been made to either caucus would have been
14    made to both caucuses.                It was always being
15    done by a Republican and Democrat, which is the
16    way that this entity is set up in the -- so it
17    never would have been that one caucus got money
18    that the other caucus didn't get money.
19                Q.     That part is understood.                      My
20    question is about your specific payment,
21    whether it was half of the Republican caucus
22    money or whether there was more money at the
23    time allocated to the Republican caucus.
24                       MR. STRACH:            Objection to form.
25                       THE WITNESS:             Yeah, I mean, I've

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 80 of 349 PAGEID #:
                                      13442

                                                                                  Page 80
 1                 RAYMOND E. DiROSSI
 2    answered it a couple different times.                            Based on
 3    what I'm seeing here, I do not believe that to be
 4    the case.        This is my contract, that is the amount
 5    that I was paid, but I mean, you're asking me to
 6    -- I don't believe that that's what this is.
 7    BY MS. THOMAS-LUNDBORG:
 8                Q.     Okay.       Do you have an
 9    understanding of how much money was allocated
10    to Republicans at the time that you signed your
11    contract?
12                A.     I do not.          At the time I signed my
13    contract, I do not.
14                Q.     Do you have any documentation
15    related to how much money was allotted to
16    Republicans at the time that you signed your
17    contract?
18                A.     I mean, any -- you're handing me
19    documents that I handed to you by preparing
20    them.     So, I mean, these are the documents that
21    I have.
22                Q.     Okay.
23                A.     This is what I have.
24                Q.     Do you have any other documents
25    related to the money allocated to the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 81 of 349 PAGEID #:
                                      13443

                                                                             Page 81
 1                 RAYMOND E. DiROSSI
 2    Republicans at the time that you signed your
 3    contract?
 4                A.     Anything that I would have had I
 5    would have turned over.
 6                Q.     Okay.       Going back to the end of
 7    the document where the signatures are --
 8                A.     Yes.
 9                Q.     -- we've already identified your
10    signature.       The top signature is a person by
11    the name of Matthew T. Schuler.                        Do you know
12    who that is?
13                A.     I do.
14                Q.     And who is that?
15                A.     He at the time was the chief of
16    staff of the Ohio Senate.
17                Q.     Okay.       And was he associated with
18    any particular party?
19                A.     He was a member of the Republican
20    caucus.
21                Q.     And the next name is Troy Judy.
22    Do you know who Troy Judy is?
23                A.     I do.
24                Q.     And what was Troy Judy's position
25    at the time?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 82 of 349 PAGEID #:
                                      13444

                                                                             Page 82
 1                 RAYMOND E. DiROSSI
 2                A.     At the time he was the chief of
 3    staff of the House of Representatives.
 4                Q.     Okay.       And was Troy Judy
 5    associated with any particular party?
 6                A.     Yes, so he was a member of the
 7    Republican caucus.
 8                       And, as I mentioned before in
 9    response to one of your questions, as was the
10    way this was set up by the minority leader of
11    the Ohio House Democrat, the Speaker of the
12    Ohio House Republican, there would be equal
13    amounts of money given to both caucuses, and
14    any contracts, equipment, software, or anything
15    that needed to be expended would be -- you
16    would have to get the signatures of either the
17    two Republican chiefs of staff or the two
18    Democratic chiefs of staff.                       So that's what
19    this is.
20                Q.     What was your understanding of the
21    role that you would play in redistricting when
22    you signed this contract?
23                A.     Well, for the redistricting, that
24    we had to produce a constitutional map and that
25    there were timelines associated with it and

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 83 of 349 PAGEID #:
                                      13445

                                                                             Page 83
 1                 RAYMOND E. DiROSSI
 2    that I was going to be working on providing
 3    that.
 4                Q.     And you said working on providing
 5    that.     What specifically did you do to help
 6    work on providing the map?
 7                A.     So the -- the legislative
 8    congressional -- the redistricting, the
 9    congressional redistricting, excuse me, is a
10    legislative bill that goes through the Ohio
11    House and the Ohio Senate and is signed by the
12    Governor.        So we would be working to make
13    suggestions on what that bill could be so that
14    it could go through the traditional legislative
15    process.
16                Q.     And you said suggestions on what
17    that bill could be.             What do you mean by
18    suggestions on what that bill could be?
19                A.     Anything that affected the design
20    of the map.        The fact that the state -- the
21    State of Ohio was losing two congressional
22    districts was causing significant problems,
23    population deviations of districts, districts
24    were growing, districts were contracting.
25    Anything to produce a map that was

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 84 of 349 PAGEID #:
                                      13446

                                                                             Page 84
 1                 RAYMOND E. DiROSSI
 2    constitutional.
 3                Q.     Did you work on drawing a map?
 4                A.     Yes.
 5                Q.     Okay.       And how did you go about
 6    drawing the map?
 7                A.     Using the computers and software
 8    that we had and using the data that the
 9    legislative task force had contracted with
10    Cleveland State to provide to everyone in the
11    state, we produced boundaries of districts and
12    what could be used.
13                Q.     And the software that you used,
14    was that Maptitude?
15                A.     In the 2011 process it was
16    Maptitude, yes.
17                Q.     And you said we used the software.
18    By we, who are you referring to?
19                A.     Primarily Heather -- Heather and
20    I, Heather Mann.
21                Q.     Did anyone else --
22                A.     Heather Mann at the time, Heather
23    Blessing now.
24                Q.     Thank you.
25                A.     Sorry.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 85 of 349 PAGEID #:
                                      13447

                                                                             Page 85
 1                 RAYMOND E. DiROSSI
 2                Q.     That's fine.             Did anyone else work
 3    on the software with you in addition to Heather
 4    Mann, now Ms. Blessing?
 5                A.     I believe Troy Judy used the
 6    software as well.
 7                Q.     Did anyone else use the software?
 8                A.     I mean, a lot of -- those are the
 9    people that I have knowledge of that used the
10    software that we purchased.                       Other people in
11    the state may have been using it.
12                Q.     Okay.       Did you talk to anyone at
13    the time who was inputting data in the software
14    while you were using it?
15                A.     Help me understand that question a
16    little bit.
17                Q.     So you said that Troy Judy,
18    Heather Mann and yourself used the software.
19    And so my question is, was anyone else working
20    with you who was making inputs into the
21    software?
22                A.     And by inputs into the software,
23    what do you mean?
24                Q.     I mean making changes on maps in
25    the Maptitude software.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 86 of 349 PAGEID #:
                                      13448

                                                                             Page 86
 1                 RAYMOND E. DiROSSI
 2                A.     Well, we were getting input from
 3    the legislative leaders.
 4                Q.     Okay.
 5                A.     But myself, Heather and Troy were
 6    really the only ones sitting at computers to my
 7    knowledge.
 8                Q.     And you said you were getting
 9    inputs from legislative leaders.                         By
10    legislative leaders, who are you talking about
11    specifically?
12                A.     For me, I would say it was
13    President Niehaus.
14                Q.     Anyone else?
15                A.     Well, I'm sure every legislator,
16    both Republican and Democrat, had ideas, so at
17    what level are you --
18                Q.     I'm talking about people who gave
19    you suggestions that then you inputted into the
20    software.
21                A.     Because there are plenty of
22    instances where people gave suggestions that we
23    did not do, so --
24                Q.     I'm talking about people who gave
25    you suggestions that then you took and put into

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 87 of 349 PAGEID #:
                                      13449

                                                                                Page 87
 1                 RAYMOND E. DiROSSI
 2    the software.        Can you name those people?
 3                A.     Well, President Niehaus.                      I know
 4    that Speaker Batchelder had input.                          But in many
 5    cases they were reacting to suggestions that we
 6    were making, so it was more of a two-way street
 7    than them telling us what to do.                         It was more
 8    of an information exchange.
 9                Q.     Okay.       So just to circle back to
10    the contract, if you look at the numbered
11    paragraph 1, during the term of this agreement
12    Capital Advantage shall make available Raymond
13    E. DiRossi to render such consulting services
14    as may be needed or requested by the Republican
15    members of the task force to carry out their
16    duties, and then there is a code cited R.C. 10
17    -- 103.51.       Do you see that?
18                A.     I do.
19                Q.     And so was your understanding that
20    Capital Advantage was being retained on your
21    behalf?
22                A.     Yes, I'm the only -- I'm the owner
23    and only employee of Capital Advantage at the
24    time.
25                Q.     Okay.       And I think we've already

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 88 of 349 PAGEID #:
                                      13450

                                                                              Page 88
 1                 RAYMOND E. DiROSSI
 2    discussed this, but was your understanding that
 3    you were being retained by the Republican
 4    members of the task force as outlined here in
 5    this paragraph?
 6                A.     Well, again, as I mentioned
 7    before, it was a bipartisan process that was
 8    put in place for those contracts, but the
 9    legislative task force on redistricting and
10    demographic research is the entity that is
11    supposed to set the table for redistricting and
12    apportionment in the state.                       They don't really
13    have a role in the effectuation of districts or
14    the adoption of districts.                   The apportionment
15    board would adopt districts for the legislative
16    districts.       The state legislature and the
17    Governor would adopt districts for the
18    congressional districts.
19                       So they don't really have a role
20    in adopting districts.                They do all the
21    logistical stuff to prepare the state for it.
22                Q.     Okay, understood.                  So you were, in
23    fact, retained by the Republican members.
24                       Going to the next paragraph, term,
25    it says the term of this agreement will

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 89 of 349 PAGEID #:
                                      13451

                                                                             Page 89
 1                 RAYMOND E. DiROSSI
 2    commence on August 1st, 2011, and shall expire
 3    on December 31st, 2011, unless terminated in
 4    accordance with the provisions of Section 8 of
 5    this agreement or extended by the task force by
 6    agreement of Capital Advantage.                        Do you see
 7    that?
 8                A.     I do.
 9                Q.     Okay.       Was it your understanding
10    that your term would last from August to
11    December?
12                A.     Yeah, I mean, if that's what the
13    contract says, yes, yes.
14                Q.     Do you recall whether you, in
15    fact, worked through December of 2011?
16                A.     Well, again, so this contract --
17    so here's where we're mixing.                      This contract
18    obviously is for apportionment and
19    redistricting.         So through December 2011, yes,
20    I was still working, because within 30 days of
21    the apportionment map being adopted there were
22    lawsuits that were filed and depositions and
23    document production that lasted through --
24    through that time, as well as, as we talked
25    earlier, about there being two maps for the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 90 of 349 PAGEID #:
                                      13452

                                                                             Page 90
 1                 RAYMOND E. DiROSSI
 2    congressional districts that extended into
 3    December as well.
 4                       (Thereupon, Plaintiffs' Exhibit
 5    Number 10, Document Bates Stamped DIROSSI_0000527,
 6    was marked for purposes of identification.)
 7    BY MS. THOMAS-LUNDBORG:
 8                Q.     I would like to move to the next
 9    exhibit that I'm having marked as Exhibit 10.
10    It is -- it has Bates number DIROSSI_0000527,
11    and the top of the document says Termination
12    Agreement.       Do you see that?
13                       And this agreement --
14                A.     I do.
15                Q.     This agreement says that it's
16    pursuant to the termination provision of the
17    contract entered into between the Republican
18    Senate Campaign Committee, RSCC, and Capital
19    Advantage.       Do you see that?
20                A.     I do.
21                Q.     And what is the Republican
22    campaign committee, Senate campaign committee?
23                A.     That was the entity that I was
24    engaged with prior to the redistricting and
25    apportionment under my contract.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 91 of 349 PAGEID #:
                                      13453

                                                                             Page 91
 1                 RAYMOND E. DiROSSI
 2                Q.     And what do they do?
 3                A.     They are -- they run elections.
 4                Q.     What do you mean, they run
 5    elections?
 6                A.     They run elections dealing with
 7    Republican Senate candidates.
 8                Q.     Do you mean that they do the
 9    physical logistics of running elections or are
10    they actually campaigning for elections?
11                A.     Well, I don't control what they do
12    obviously, but --
13                Q.     I'm just asking what they do.
14                A.     Yeah.
15                Q.     Because you said they run
16    elections.       I just want clarity on what you
17    mean by they run elections.                       Are they doing the
18    logistics; i.e., setting up polls, making
19    elections run, or are they campaigning for
20    elections?
21                A.     Yeah, they are a legislative
22    campaign fund under Ohio law and they raise
23    money and engage in Republican Senate campaign
24    campaigns.
25                Q.     Okay.       And what did you do for

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 92 of 349 PAGEID #:
                                      13454

                                                                                Page 92
 1                 RAYMOND E. DiROSSI
 2    them specifically?
 3                A.     Prior to terminating pursuant to
 4    this, I raised money for the Republican Senate
 5    Campaign Committee.
 6                Q.     And how did you go about that?
 7                A.     Providing logistical support to
 8    the members and candidates of the Republican
 9    Senate Campaign Committee in setting up
10    fundraising events in Columbus or in their
11    districts.
12                Q.     And I don't have the agreement
13    that this is terminating.                   Do you still have
14    that in your possession?
15                A.     Sitting here, I don't know.                      I
16    would have to look.
17                Q.     Okay.       I'm going to request on the
18    record that you do look for that agreement, and
19    if it's in your possession that it be produced.
20                       Do you recall why your agreement
21    with the RSCC was terminated on August 1st,
22    2011?
23                A.     Yeah, this was -- this was after
24    consulting with some of the ethics folks that
25    operate in and around Capitol Square.                            It was

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 93 of 349 PAGEID #:
                                      13455

                                                                             Page 93
 1                 RAYMOND E. DiROSSI
 2    recommended that there be a termination of all
 3    contracts that I had in place and that I focus
 4    solely on the redistricting and apportionment.
 5    So this is the bright line of terminating
 6    everything and letting the new contracts take
 7    effect.
 8                Q.     And did you have an understanding
 9    of why it was -- why you should terminate all
10    of your existing contracts?
11                A.     I don't know.             It was the
12    recommendation of the joint legislative
13    inspector general -- joint legislative ethics
14    officer, apologies.
15                Q.     And whose decision was it to ask
16    the ethics individual about whether or not you
17    should terminate your --
18                A.     I sought -- I sought his guidance.
19                Q.     And why did you do that?
20                A.     I just wanted to make sure that I
21    did this correctly.             I had been through this in
22    2001, as we talked about, and there were
23    immediately lawsuits after the 2001 process and
24    I just wanted to make sure that I did
25    everything correctly.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 94 of 349 PAGEID #:
                                      13456

                                                                             Page 94
 1                 RAYMOND E. DiROSSI
 2                Q.     And staying on the contract that
 3    this is terminating, were you paid under your
 4    RSCC contract?
 5                A.     Yes.
 6                Q.     Do you have a recollection of how
 7    much you were paid?
 8                A.     I don't sitting here.
 9                       MR. STRACH:            Insert an objection to
10    that question.
11    BY MS. THOMAS-LUNDBORG:
12                Q.     So we've seen a number of
13    documents and we've already kind of talked
14    about Heather Mann, also known as Heather
15    Blessing.        Who is Ms. Blessing?
16                A.     Who is she now?                Who was she then?
17                Q.     Who was she during the
18    redistricting process?
19                A.     She was -- for the redistricting
20    process, she was somebody that the -- I can't
21    remember what her title was in the legislature,
22    but she was somebody that was designated to
23    work on the redistricting on behalf of the
24    Speaker of the House.
25                Q.     Okay.       And did you work with

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 95 of 349 PAGEID #:
                                      13457

                                                                             Page 95
 1                 RAYMOND E. DiROSSI
 2    Ms. Blessing directly?
 3                A.     Yes.
 4                Q.     And what was the nature of your
 5    working relationship together?
 6                A.     And what do you mean by that?
 7                Q.     Did you guys -- between the two of
 8    you did you have roles that were designated
 9    that you performed certain tasks and she
10    performed other tasks?
11                A.     No.     I mean, we were working
12    simultaneously on both the apportionment and
13    the redistricting, and so we were sometimes
14    working on the same concepts or the same
15    processes and at other times different.
16                Q.     Was there anything that you worked
17    on specifically that she did not work on?
18                A.     Not that I could recall
19    specifically.
20                Q.     Is there anything that she worked
21    on specifically that you did not work on?
22                       MR. STRACH:            Objection to form.
23                       THE WITNESS:             You can ask her.
24    BY MS. THOMAS-LUNDBORG:
25                Q.     To your recollection do you recall

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 96 of 349 PAGEID #:
                                      13458

                                                                             Page 96
 1                 RAYMOND E. DiROSSI
 2    her doing something that you were not involved
 3    in?
 4                       MR. STRACH:            Objection to form.
 5                       THE WITNESS:             I do not recall
 6    specifics.
 7    BY MS. THOMAS-LUNDBORG:
 8                Q.     Do you recall whether Ms. Blessing
 9    was paid $75,000 in her contract?
10                A.     Her contract and mine were, I
11    believe, identical.
12                Q.     Do you recall whether the
13    combination of your contract and Ms. Blessing's
14    contract was the money that was allotted to the
15    Republican caucus?
16                A.     Can you say that again, please?
17                Q.     Do you recall whether the money
18    that you were paid and the money that she was
19    paid was the sum total of the money that was
20    allotted to the Republican caucus?
21                A.     I don't think that's accurate.
22                Q.     And what do you recall other money
23    being allotted for?
24                A.     Software, computers, office space,
25    mileage reimbursements, toner, paper, ink, all

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 97 of 349 PAGEID #:
                                      13459

                                                                             Page 97
 1                 RAYMOND E. DiROSSI
 2    of those things necessary to produce the maps
 3    for the apportionment and the redistricting.
 4                Q.     Okay.       Was money allotted to pay
 5    anyone else a salary?
 6                A.     I don't recall.                I don't recall if
 7    that was true or if Heather and I were the only
 8    ones.
 9                Q.     All right.           I would like to --
10    actually, before we get to the exhibit, do you
11    recall there being any meetings in early July
12    of 2011 related to redistricting?
13                A.     Are you specifically asking
14    meetings that I attended or just meetings that
15    other people were having?
16                Q.     Meetings that you would have
17    attended.
18                A.     In July?
19                Q.     In July.
20                A.     Yeah, as we just discussed, my
21    contract wasn't in effect until -- and signed
22    until August.        I don't recall, sitting here,
23    any meetings in July.
24                Q.     Is your recollection that you did
25    any work related to redistricting in July?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 98 of 349 PAGEID #:
                                      13460

                                                                             Page 98
 1                 RAYMOND E. DiROSSI
 2                A.     Well, I was definitely thinking
 3    about the logistics.              Having been the one
 4    person who had been through this the previous
 5    decade, I was thinking a lot about the
 6    logistics of what we would do, but that was
 7    with myself.
 8                Q.     Did you attend any meetings in
 9    July related to redistricting?
10                A.     None that I can specifically
11    recall.
12                Q.     Did you do anything else besides
13    thinking to yourself about redistricting in
14    July of 2011?
15                A.     Yeah, I'm sure I had conversations
16    with the president of the Senate, Matt Schuler,
17    basically saying these processes are coming,
18    these are once-a-decade processes, they have,
19    especially for the apportionment, timelines
20    that are imbedded in the Constitution that we
21    have to adhere to, and we need to be thinking
22    about all of the logistical things that need to
23    be done to get ready for this.                       So I'm sure I
24    would have been having conversations along
25    those lines.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 99 of 349 PAGEID #:
                                      13461

                                                                             Page 99
 1                 RAYMOND E. DiROSSI
 2                Q.     Would you have had conversations
 3    with anyone else in July?
 4                A.     With anyone else other than --
 5                Q.     Niehaus and Schuler you just
 6    mentioned.
 7                       MR. STRACH:            Objection to form.
 8                       THE WITNESS:             I would have talked to
 9    Heather about it, I'm sure.
10    BY MS. THOMAS-LUNDBORG:
11                Q.     Anyone else?
12                A.     I'm sorry.           Who have we named so
13    far?
14                Q.     I believe, and your counsel can
15    correct me, we've named President Niehaus and I
16    believe you named Schuler and you just named
17    Ms. Blessing.
18                A.     Yeah, no other specific
19    conversations that I can recall and give you
20    names -- names of people right now.
21                Q.     Okay.       So let's look at some
22    documents and they may or may not refresh your
23    recollection.
24                       (Thereupon, Plaintiffs' Exhibit
25    Number 11, Document Bates Stamped DIROSSI_0000020,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 100 of 349 PAGEID #:
                                       13462

                                                                                 Page 100
 1                 RAYMOND E. DiROSSI
 2     was marked for purposes of identification.)
 3     BY MS. THOMAS-LUNDBORG:
 4                Q.     Let's look at what I'm going to
 5     have marked as Exhibit 11.                  It bears DIROSSI --
 6     I'll just say DIROSSI_20 for shorthand.                           This
 7     is an exhibit that you produced to us.                           The
 8     subject is, 2:45 p.m. Confirmed:                        Redistricting
 9     Training.       Do you see that?
10                A.     I do.
11                Q.     And it looks like this event is
12     scheduled to start on July 7th, 2011.                           Do you
13     see that?
14                A.     I do.
15                Q.     Okay.       I'm going to just move on
16     to the next document to mark for the record to
17     be efficient.
18                       (Thereupon, Plaintiffs' Exhibit
19     Number 12, Document Bates Stamped DIROSSI_0000021,
20     was marked for purposes of identification.)
21     BY MS. THOMAS-LUNDBORG:
22                Q.     This is DIROSSI_21 and the subject
23     is Confirmed:        Redistricting Training.                     Do you
24     see that?
25                A.     I do.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 101 of 349 PAGEID #:
                                       13463

                                                                            Page 101
 1                 RAYMOND E. DiROSSI
 2                Q.     And its date is July 8th, 2011.
 3     Do you see that?
 4                A.     I do see that.
 5                Q.     All right.           And as the kind of
 6     last --
 7                A.     Just if I could say, I mean, just
 8     because it says confirmed doesn't mean that I
 9     attended it.        That's my way of saying that I
10     believed it was confirmed and was going to
11     happen.     But whether or not I attended it, I
12     can't say.
13                Q.     Understood.
14                       (Thereupon, Plaintiffs' Exhibit
15     Number 13, Document Bates Stamped LWVOH_00008706,
16     was marked for purposes of identification.)
17     BY MS. THOMAS-LUNDBORG:
18                Q.     To finish out our trio, I would
19     like to have marked as Exhibit 13 LWVOH_8706.
20     And at the top it says Redistricting Meeting
21     Agenda, Thursday, July 7th, 2011, and Friday,
22     July 8th, 2011.         Do you see that?
23                A.     Yes.
24                Q.     Okay.       So just flipping back to
25     Exhibit 11, it looks like there is a

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 102 of 349 PAGEID #:
                                       13464

                                                                                     Page 102
 1                 RAYMOND E. DiROSSI
 2     redistricting training for 2:45 to 5:00 p.m.
 3     That seems to coincide with a 2:45 to 5:30 p.m.
 4     training on this agenda in Exhibit 13.                              Do you
 5     see that?
 6                A.     I'm sorry.           Help me again.                You're
 7     referring to Number 12?
 8                Q.     Number 11.
 9                A.     Number 11, I'm sorry.
10                Q.     So there's a 2:45 to 5:00 p.m.
11     training.       Do you see that?
12                A.     Number 11, yes.
13                Q.     Yes.      And then if you look at
14     Number 13, the second to last meeting on the
15     agenda is 2:45 to 5:30 p.m.                      Do you see that?
16                A.     I do.
17                Q.     Okay.       And then on --
18                A.     The times aren't exact, but I --
19     yeah.
20                Q.     I think we're going to look at
21     another one that's not quite exact.                              If you
22     look at Exhibit 12, there is a Friday meeting
23     from 8:00 a.m. to 10:30, and then it looks like
24     on the agenda there's an 8:00 a.m. to 11:00
25     a.m. training.        Do you see that?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 103 of 349 PAGEID #:
                                       13465

                                                                              Page 103
 1                 RAYMOND E. DiROSSI
 2                A.     Yes.
 3                Q.     Okay.       As you look at this agenda
 4     -- I know you said when you looked at the
 5     calendar entries alone you have no recollection
 6     of going to the meetings.                  Looking at the
 7     agenda, do you have any recollection of
 8     attending any of these meetings?
 9                A.     I do have a recollection of
10     attending something, but I can't say if it was
11     one or -- one or something different.
12                Q.     Okay.       The agenda lists a number
13     of people, including Mark Braden.                         Do you see
14     that?
15                A.     I do.
16                Q.     Do you know who Mark Braden is?
17                A.     I do.
18                Q.     Who is Mark Braden?
19                A.     He was the legal counsel that
20     represented us in the apportionment lawsuit.
21                Q.     By legal counsel that represented
22     us in the apportionment lawsuit, who is us?
23                A.     The apportionment board members.
24                Q.     Okay.       And was it your
25     understanding that he represented all

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 104 of 349 PAGEID #:
                                       13466

                                                                             Page 104
 1                 RAYMOND E. DiROSSI
 2     apportionment board members?
 3                A.     I don't know that -- I wouldn't
 4     know the specifics of that.                      I don't know.
 5                Q.     Okay.       This meeting, July 7th,
 6     predates the apportionment board lawsuit.                        Do
 7     you have any recollection of Mr. Braden doing
 8     any work prior to the lawsuit?
 9                A.     What do you mean by work that he
10     did?
11                Q.     I mean work related to
12     redistricting.
13                       MR. STRACH:            Objection.
14                       THE WITNESS:             Yeah, we might have
15     sought his -- his guidance on legal matters, but I
16     --
17     BY MS. THOMAS-LUNDBORG:
18                Q.     Do you have any recollection of
19     speaking to Mr. Braden prior to the filing of
20     the lawsuit?
21                A.     Yes.
22                Q.     And when was that?
23                A.     When was the lawsuit filed?
24                Q.     No.     When did you speak to him
25     prior to the filing of the lawsuit?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 105 of 349 PAGEID #:
                                       13467

                                                                            Page 105
 1                 RAYMOND E. DiROSSI
 2                A.     Well, it would have been during
 3     the process, during the apportionment and
 4     redistricting process.
 5                Q.     So do you have a recollection of
 6     speaking to him during the redistricting and
 7     apportionment process?
 8                A.     Yes.
 9                Q.     Do you have any recollection of
10     when those conversations would have taken
11     place, in the summer, in the fall?
12                A.     We inter -- or I interacted and
13     sought his guidance numerous times through that
14     process, but I can't -- I don't know a specific
15     like date or time or general month or anything.
16                Q.     Okay.
17                A.     It was kind of throughout.
18                Q.     And is it possible that you spoke
19     to him in July of 2011?
20                       MR. STRACH:            Objection.
21                       THE WITNESS:             Yeah, I mean, I -- I
22     can't speculate.          I can't recall a specific July
23     conversation that I had with him.
24     BY MS. THOMAS-LUNDBORG:
25                Q.     All right.           The other name listed

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 106 of 349 PAGEID #:
                                       13468

                                                                            Page 106
 1                 RAYMOND E. DiROSSI
 2     here is a John Morgan.               Do you know who John
 3     Morgan is?
 4                A.     Generally, yes.
 5                Q.     And who is that?
 6                A.     He was somebody who -- who was a
 7     resource to us if we had questions specifically
 8     about software.         As we talked about before, in
 9     2001 we used AutoBound software.                        In 2011 we
10     were switching and using Maptitude software, a
11     software that I had not been trained on and was
12     not familiar with, and there was a lot of
13     things that I just could not understand how
14     this new software ten years later worked.
15                       John seemed to have an in-depth
16     knowledge of how the software worked and so he
17     was -- he was a resource to, at least me, on
18     software issues.
19                Q.     And do you recall when you were
20     introduced to Mr. Morgan?
21                A.     I don't recall.
22                Q.     Do you recall how you were
23     introduced to him?
24                A.     I believe it was by email, email
25     and phone.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 107 of 349 PAGEID #:
                                       13469

                                                                            Page 107
 1                 RAYMOND E. DiROSSI
 2                Q.     And who sent that email?
 3                A.     I can't recall.
 4                Q.     You said that he was a resource to
 5     you.    By you, who do you mean?
 6                A.     I'm sorry, by who do I --
 7                Q.     Who was John Morgan a resource
 8     for?
 9                A.     Me.
10                Q.     You specifically.                 Did he work
11     with anyone else to your knowledge?
12                A.     I had -- I did witness him talking
13     to Heather and I jointly.
14                Q.     Are you aware of him having
15     conversations with anyone else related to
16     redistricting in Ohio?
17                A.     I am not, no.
18                Q.     Were you aware of who was paying
19     John Morgan to do his work?
20                A.     I was not.
21                Q.     Did John Morgan make any inputs
22     into the Maptitude software?
23                       MR. STRACH:            Objection.
24                       THE WITNESS:             Yeah, so this is -- you
25     kind of said inputs into the software and I guess

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 108 of 349 PAGEID #:
                                       13470

                                                                                Page 108
 1                 RAYMOND E. DiROSSI
 2     I'm struggling what that means.                       Like he would be
 3     the resource -- when I didn't know how to use the
 4     software to do things, he would help with that,
 5     but that's not inputs.               So I don't know what you
 6     mean by inputs into the software again.
 7     BY MS. THOMAS-LUNDBORG:
 8                Q.     Okay.       My question is, did he make
 9     any substantive changes to the map while you
10     were working with him?
11                A.     None that I can recall.
12                Q.     Did he make any technical changes
13     to the map?
14                       MR. STRACH:            Objection.
15                       THE WITNESS:             Yeah, none that I can
16     specifically recall.
17     BY MS. THOMAS-LUNDBORG:
18                Q.     Mark Braden and John Morgan are
19     listed on a number of these entries together.
20     Did you understand that there was any
21     relationship between the two?
22                A.     I can't recall.
23                Q.     During your time working on
24     redistricting, did you ever talk to someone
25     named Adam Kincaid?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 109 of 349 PAGEID #:
                                       13471

                                                                            Page 109
 1                 RAYMOND E. DiROSSI
 2                A.     I -- excuse me, I exchanged emails
 3     with him.
 4                Q.     Okay.       And who was Adam Kincaid?
 5                A.     I believe he was with the RNC,
 6     RNCC.     I'm not exactly sure how many Cs.
 7                Q.     Fair enough.             There are a lot of
 8     Cs around.
 9                       And what was your understanding of
10     Adam Kincaid's job at the time?
11                A.     I guess I don't know what his job
12     was.    I mean, I know that he was somebody that
13     I could bounce ideas off of or exchange
14     information with.
15                Q.     And what kinds of ideas were you
16     exchanging with Adam Kincaid?
17                A.     Yeah, so as I mentioned in the
18     congressional redistricting, we were losing two
19     seats and we were having to significantly
20     change a number of the districts in the state
21     to accomplish those, and other -- other goals
22     that had been kind of set out.                      And just we
23     were dealing with a lot of people that had to
24     be put into different districts and so it was
25     just a resource for me on how that might work.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 110 of 349 PAGEID #:
                                       13472

                                                                            Page 110
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       Did you talk to him about
 3     substantive lines at any point, changing a line
 4     here or there?
 5                A.     I don't know if we -- I don't know
 6     about a line, but we talked about the
 7     configuration of some districts, the
 8     geographical configuration of the districts.
 9                Q.     Did you talk about anything else
10     beyond geographical configuration of districts?
11                A.     Well, again, at any -- at any
12     point in any particular district there are a
13     number of factors that you might be looking at.
14     So in some instances there would have been
15     minority populations of the district, whether
16     those be African American populations or
17     Hispanic populations, population -- population
18     deviations, how many political subdivisions
19     were being split, how many counties were being
20     split, and, you know, all of those -- all of
21     those types of things.
22                Q.     Did you ever talk about partisan
23     makeup of districts with Mr. Kincaid?
24                A.     So now you're getting into where
25     -- the historical election data that we had

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 111 of 349 PAGEID #:
                                       13473

                                                                            Page 111
 1                 RAYMOND E. DiROSSI
 2     available that I helped try to devise so that
 3     everybody would use one set of numbers.
 4     Everybody that we dealt with, especially when
 5     you're talking about the redistricting and not
 6     the apportionment, had their own methodology to
 7     how to look at the historical election data,
 8     and Adam was no different.
 9                Q.     So you said Adam was no different
10     and everyone had a different kind of viewpoint.
11     What was your understanding of Adam Kincaid's
12     viewpoint at the time?
13                       MR. STRACH:            Objection.
14                       THE WITNESS:             With regards
15     specifically to --
16     BY MS. THOMAS-LUNDBORG:
17                Q.     With regards to your statement
18     that everyone had a different opinion about the
19     historical data and Adam was no different.
20                A.     Yeah.
21                Q.     What was your understanding of his
22     opinion?
23                A.     Yeah, so the one thing I learned
24     from the history of this whole -- whole process
25     from 2001 and through 2011 is that everybody

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 112 of 349 PAGEID #:
                                       13474

                                                                            Page 112
 1                 RAYMOND E. DiROSSI
 2     had their own ideas of how to look at
 3     historical political data or election data.
 4     And we had put in place, or I had worked to try
 5     to come up with a unified index, which were
 6     five historical statewide races that could be
 7     used to look at historical election results.
 8                       And Adam -- if you talk to any
 9     member of Congress, if you talk to any member
10     of the press, if you talk to any member of the
11     legislature, if you talk to anybody, everybody
12     else seemed to have their own way of looking at
13     election data.        And so when I said Adam was no
14     different, they had their own way of
15     calculating historical election data that I
16     wasn't familiar with and am still not really
17     familiar with.
18                Q.     Okay.       So you mentioned this
19     unified index of five historical state
20     elections.       Is that something that you came up
21     with by yourself or did you come up with it in
22     conjunction with Ms. Blessing?
23                A.     Yeah, it was not something that I
24     did myself, although it's the same exact
25     process generally that we used in the previous

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 113 of 349 PAGEID #:
                                       13475

                                                                                Page 113
 1                 RAYMOND E. DiROSSI
 2     decade where we came up with five statewide
 3     nonjudicial races and we chose them to try to
 4     determine the historical election results of
 5     the state.
 6                       And so in 2011 we identified five
 7     races.     There were two that the Democrats had
 8     won, statewide election results, there were two
 9     that the Republicans had won, and there was one
10     that the Republicans won, but did not receive a
11     plurality of the votes.                And so we put them
12     altogether in what I called the unified index
13     and then we weighted it to 50/50.                         And that was
14     -- that was my best guess of how to handle
15     historical election results.
16                Q.     So in your answer you've
17     referenced we a few times.                  By we, who do you
18     mean?
19                A.     So it would have been Heather and
20     I.
21                Q.     Did anyone else help put together
22     the index?
23                A.     Yeah, we sought input from some
24     people who had more knowledge of historical
25     election results.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 114 of 349 PAGEID #:
                                       13476

                                                                               Page 114
 1                 RAYMOND E. DiROSSI
 2                Q.     And who were those people?
 3                A.     Well, it was Vaughn Flasher.
 4                Q.     And who is that?
 5                A.     He was somebody who had been
 6     involved in campaign activities in the state
 7     for a long period of time.
 8                Q.     And who did he work for at the
 9     time?
10                A.     I think he had -- I think he had
11     his own business.           He had his own business.
12                Q.     And you said he was involved in
13     campaign activities in the state.                         Do you know
14     if that was for Republicans or Democrats?
15                A.     It would have been -- well, some
16     of it was statewide campaigns that are
17     nonpartisan, so, I mean, I guess it all
18     depended on who at the time he was working for.
19                Q.     Were you aware of him working for
20     any Democrat at the time?
21                A.     Not to my knowledge.
22                Q.     Okay.       So you mentioned
23     Mr. Flasher, Ms. Mann -- Ms. Blessing, excuse
24     me.    Was there anyone else who helped work on
25     the indices issue?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 115 of 349 PAGEID #:
                                       13477

                                                                            Page 115
 1                 RAYMOND E. DiROSSI
 2                A.     There was also somebody in the
 3     House that had -- with similar background as
 4     Vaughn did in the Senate, and I sought his
 5     guidance was well.
 6                Q.     And who was that?
 7                A.     I knew you were going to ask that.
 8     I just had it.        I'm sorry.            The name escapes
 9     me.
10                Q.     Okay.       But you said similar
11     background.       Was that someone who also worked
12     with Republicans?
13                A.     Well, statewide campaigns, had a
14     knowledge of the history of elections in the
15     state, and if you were trying to come up with a
16     -- some type of way to measure historical
17     election results they would have good insight
18     to say use this race in it and don't use that
19     race.
20                Q.     And this person, to the extent
21     that you recall their background, did this
22     other person work for Democrats to your
23     recollection?
24                A.     I don't know.
25                Q.     If you do recall the name at any

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 116 of 349 PAGEID #:
                                       13478

                                                                                Page 116
 1                 RAYMOND E. DiROSSI
 2     point --
 3                A.     Sure, yes.
 4                Q.     -- like if we go to lunch and we
 5     come back, tell me.
 6                A.     I'll blurt it out.
 7                Q.     So going back to this everyone had
 8     different opinions on how to put together the
 9     political data, you mentioned that Mr. Kincaid
10     had a different opinion.
11                       Do you recall anyone else having a
12     different opinion on how to put together the
13     historical data?
14                A.     Every member of the press that we
15     interacted with had their own ideas.                            You
16     mentioned Mr. Slagle with OCAR, the Campaign
17     for Accountable Redistricting.                      He had his own
18     methodology that he wanted to use.                         Even some
19     of the Democratic members of Congress that we
20     were having conversations with, they had their
21     own scoring system that they used.                         And, like I
22     said, literally everybody we talked to seemed
23     to have a different way of looking at
24     historical election results.
25                Q.     And so how did you ultimately

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 117 of 349 PAGEID #:
                                       13479

                                                                              Page 117
 1                 RAYMOND E. DiROSSI
 2     decide which way you were going to adopt?
 3                       MR. STRACH:            Objection.
 4                       THE WITNESS:             So help me understand
 5     which way we were going to adopt.
 6     BY MS. THOMAS-LUNDBORG:
 7                Q.     Well, you said you came up with a
 8     unified historical index of five --
 9                A.     Correct.
10                Q.     -- races and you've named some of
11     the people involved.             How did you determine
12     which five races you were going to select?
13                A.     We just decided that those were
14     the five best.
15                Q.     And what do you mean by best?
16                A.     Those were the five that would
17     represent historically statewide nonjudicial
18     election results.
19                Q.     Okay.       We may come back to this
20     subject a little bit later, but --
21                A.     Sure.
22                Q.     -- I would like to move on.                   I am
23     -- if you could turn to the next exhibit.
24                       (Thereupon, Plaintiffs' Exhibit
25     Number 14, Document Entitled Keep it Secret - Keep

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 118 of 349 PAGEID #:
                                       13480

                                                                            Page 118
 1                 RAYMOND E. DiROSSI
 2     it Safe, was marked for purposes of
 3     identification.)
 4     BY MS. THOMAS-LUNDBORG:
 5                Q.     This is an exhibit that I'm having
 6     marked as Exhibit 14.              This may be slightly
 7     confusing in that it has an exhibit sticker on
 8     it already.       It bears the number Exhibit 3 and
 9     this is from the deposition that you priorly
10     took in Wilson v. Kasich.
11                A.     Okay.
12                Q.     At the top of the document it says
13     Keep it Secret, Keep it Safe.                     Now, I've
14     mentioned you were shown this at a prior
15     deposition.       But prior to that deposition do
16     you recall having seen this document?
17                A.     So prior to the deposition seven
18     years ago had I -- do I recall having seen it?
19                Q.     Yes.
20                       MR. STRACH:            Objection.
21                       Go ahead and answer if you can.
22                       THE WITNESS:             Yeah, I mean, I think
23     at my deposition I said that I did not recall this
24     document and then when I was asked to provide
25     records pursuant to the public records request I

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 119 of 349 PAGEID #:
                                       13481

                                                                                  Page 119
 1                 RAYMOND E. DiROSSI
 2     came across it and provided it.
 3     BY MS. THOMAS-LUNDBORG:
 4                Q.     Okay.
 5                A.     And that was the first
 6     recollection of seeing it.
 7                Q.     And you said that you provided the
 8     document as part of the public records request?
 9                A.     Yes.
10                Q.     How did the document come to be in
11     your possession?
12                       MR. STRACH:            Objection to -- when you
13     say document, it's my understanding this was part
14     of a larger presentation.                  Are you referring
15     simply to this slide or the entire presentation?
16                       MS. THOMAS-LUNDBORG:                    I'm referring
17     to the slide that we're currently looking at.
18                       MR. STRACH:            All right.             Go ahead and
19     answer it.
20                       THE WITNESS:             Could you restate that,
21     please?     I'm sorry.
22     BY MS. THOMAS-LUNDBORG:
23                Q.     Yes.      So you said that as part of
24     the public records request you provided this
25     document.       How did the document come to be in

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 120 of 349 PAGEID #:
                                       13482

                                                                            Page 120
 1                 RAYMOND E. DiROSSI
 2     your possession?
 3                A.     It was emailed to me.
 4                Q.     And do you recall who it was
 5     emailed by?
 6                A.     I do not recall.
 7                Q.     Do you recall when it was emailed
 8     to you?
 9                A.     I do not.
10                Q.     Just going back to your question
11     -- to my question about who sent you the
12     document, if you could - and you can have this
13     version - turn to page 21, and I'm looking at
14     lines 4 through 6.            And you can read around it
15     if you want to just refresh your recollection
16     with what's being asked here.
17                A.     Okay.
18                Q.     Looking at your prior testimony,
19     does this refresh your recollection of who
20     would have forwarded the document to you?
21                       MR. STRACH:            Objection to the
22     document, but go ahead and answer it.
23                       THE WITNESS:             Yeah, I mean, I said
24     seven years ago in this deposition that I believed
25     the email was forwarded to me, and obviously I say

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 121 of 349 PAGEID #:
                                       13483

                                                                            Page 121
 1                 RAYMOND E. DiROSSI
 2     by Heather, but sitting here today I don't have
 3     that specific recollection.
 4     BY MS. THOMAS-LUNDBORG:
 5                Q.     Okay.       Going back to Exhibit 14,
 6     at the bottom of the exhibit it says presenter
 7     John Morgan.        Do you see that?
 8                A.     I do.
 9                Q.     Is it your understanding that's
10     the same John Morgan that we were previously
11     discussing?
12                A.     Yes, that would be my
13     understanding.
14                       (Thereupon, Plaintiffs' Exhibit
15     Number 15, Document Bates Stamped DIROSSI_0000038,
16     was marked for purposes of identification.)
17     BY MS. THOMAS-LUNDBORG:
18                Q.     Okay.       Moving on, I would like to
19     look at an exhibit that I'm having marked as
20     Exhibit 15.       It's DIROSSI_38 for the record.
21     It is a calendar entry from August 30, 2011,
22     and the subject is Confirmed:                     Meet with Tom
23     Whatman.      Do you see that?
24                A.     I do.
25                Q.     Who is Tom Whatman?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 122 of 349 PAGEID #:
                                       13484

                                                                            Page 122
 1                 RAYMOND E. DiROSSI
 2                A.     So he was - I don't know if he
 3     still is, I assume not - somebody that was
 4     close to the Speaker of the United States House
 5     of Representatives, John Boehner.
 6                Q.     And you said he was close to
 7     Speaker Boehner.          Do you know what the
 8     relationship was between Mr. Whatman and
 9     Mr. Boehner?
10                A.     I don't.
11                Q.     And how did you know that -- or
12     what was your understanding of -- strike that.
13                       Why do you say that he was close
14     to Speaker Boehner?
15                A.     He was another person who was a
16     resource or could -- you know, I could email
17     ideas to or he might email me ideas about the
18     congressional redistricting.
19                Q.     My question is, why did you say he
20     was close to Speaker Boehner?
21                A.     Just because he was the person --
22     if we wanted feedback, that's who I would have
23     emailed or --
24                Q.     And feedback --
25                A.     He either worked for him in his

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 123 of 349 PAGEID #:
                                       13485

                                                                            Page 123
 1                 RAYMOND E. DiROSSI
 2     congressional office or he worked for him in
 3     other capacities.
 4                Q.     Okay.       And you said you would
 5     email ideas to Mr. Whatman.                      What type of
 6     ideas?
 7                A.     Again, so there were a lot of --
 8     as we were going through this process, we were
 9     confronted with a lot of big issues that we had
10     to work through.          The loss of two seats was a
11     significant challenge for us in reconfiguring
12     the districts.        We had a district in Northeast
13     Ohio that was represented by Congresswoman
14     Fudge who we wanted to make sure that the
15     district was drawn to her liking, so we were,
16     you know, communicating back and forth with her
17     and people around her.
18                       There was also an intention to --
19     since we were losing two districts, we thought
20     -- or it was thought that we should absorb one
21     Republican incumbent and one Democratic
22     incumbent, and so there was a lot of
23     conversation about how that would happen.
24                       There was also the desire among
25     some of the individuals, like Speaker

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 124 of 349 PAGEID #:
                                       13486

                                                                            Page 124
 1                 RAYMOND E. DiROSSI
 2     Batchelder, for the first time in the state to
 3     create a new district in Franklin County, as it
 4     turned out, that could elect a second minority
 5     member to Congress.
 6                       And so there were a lot of big,
 7     big issues -- those were big issues that kind
 8     of were the overarching concepts that we were
 9     working through.          So I just said them in a
10     couple of rambling sentences, but those were
11     big deals, and so I was looking for a lot of
12     interaction and feedback and ideas on how to
13     achieve that.
14                Q.     And you requested interaction on
15     those ideas that you just listed from
16     Mr. Whatman?
17                A.     I don't recall if I specifically
18     asked for that, but those were a number of the
19     things we would have been talking about.
20                Q.     And those are the types of
21     conversations, to be clear for the record, that
22     you would have had with Mr. Whatman?
23                A.     I'm not saying exclusively, but
24     yes, that would have been --
25                Q.     And what was your understanding of

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 125 of 349 PAGEID #:
                                       13487

                                                                             Page 125
 1                 RAYMOND E. DiROSSI
 2     why Mr. Whatman was involved in the
 3     redistricting process?
 4                       MR. STRACH:            Objection.
 5     BY MS. THOMAS-LUNDBORG:
 6                Q.     Your understanding of why.
 7                A.     I mean, the Speaker of the United
 8     States House of Representatives was a
 9     congressman from Ohio, and so President Niehaus
10     cared what his thoughts were.
11                Q.     So you said there was a concern
12     about what the speaker's thoughts were.                         Was
13     there any concern about the thoughts of any
14     other sitting congresspeople at the time?
15                       MR. STRACH:            Objection.
16                       Answer if you know.
17                       THE WITNESS:             Yeah, so --
18     BY MS. THOMAS-LUNDBORG:
19                Q.     You said that President Niehaus
20     was concerned with the speaker's thoughts on
21     redistricting, and my question is was there any
22     concern about any of the other sitting
23     congresspeople?
24                A.     Well, as I said, we were losing
25     two seats, so I think every member of Congress

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 126 of 349 PAGEID #:
                                       13488

                                                                            Page 126
 1                 RAYMOND E. DiROSSI
 2     was eagerly anticipating what the legislature
 3     was going to enact.
 4                Q.     And did you have any conversations
 5     with any of these people -- with any of the
 6     sitting congresspeople?
 7                A.     I would have talked to -- as we
 8     previously mentioned, I had talked on a number
 9     of occasions with Congressman Austria.
10                Q.     Okay.       Do you know who Steve
11     Strivers is?
12                A.     Yes.
13                Q.     And who is that?
14                A.     He is a former state senator and
15     he -- I don't know if at the time he was a
16     sitting member of Congress.
17                Q.     Okay.
18                A.     And he currently is a member of
19     Congress.
20                Q.     And which party is he from?
21                A.     He's a Republican.
22                Q.     And do you recall any
23     conversations with Steve Strivers at the time?
24                A.     In reviewing documents that I
25     submitted, I think there was an email from me

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 127 of 349 PAGEID #:
                                       13489

                                                                            Page 127
 1                 RAYMOND E. DiROSSI
 2     to him, but I don't -- I don't recall
 3     specifically sitting here without looking at it
 4     what that was.
 5                Q.     Okay.       Do you know who Jim Jordan
 6     is?
 7                A.     I do.
 8                Q.     Who is Jim Jordan?
 9                A.     He's a former state senator and a
10     current member of the Ohio Congressional
11     Delegation.
12                Q.     Did you have any conversations
13     with Jim Jordan?
14                A.     I do not believe so, no.
15                Q.     Okay.       Did you have any
16     conversations about Jim Jordan's district that
17     you recall?
18                A.     Well, I had -- as I said, we had
19     18, we were going to 16, so I would have had
20     conversations about every district because
21     every district had to change.
22                Q.     What about Steve Chabot, do you
23     know who that is?
24                A.     I do.
25                Q.     And who is that?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 128 of 349 PAGEID #:
                                       13490

                                                                            Page 128
 1                 RAYMOND E. DiROSSI
 2                A.     He's a current member of the Ohio
 3     Congressional Delegation.
 4                Q.     And do you recall if he was a
 5     member then?
 6                A.     I don't recall.                That's a district
 7     that had bounced back and forth between
 8     Republicans and Democrats and I can't recall at
 9     the time who was the sitting member.
10                Q.     Do you recall having any
11     conversations with Mr. Chabot about
12     redistricting?
13                A.     None that I recall.
14                Q.     Do you recall having any
15     conversations with anyone else that we haven't
16     mentioned about redistricting?
17                       MR. STRACH:            Objection.
18     BY MS. THOMAS-LUNDBORG:
19                Q.     And by anyone else, I mean sitting
20     congresspeople.
21                A.     We had a lot of conversations with
22     Congresswoman Fudge, Marcy Kaptur, Joyce
23     Beatty, but --
24                Q.     Was Joyce Beatty in Congress at
25     that point?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 129 of 349 PAGEID #:
                                       13491

                                                                            Page 129
 1                 RAYMOND E. DiROSSI
 2                A.     Yeah, she was not.                  She is now,
 3     but she was not at the time.
 4                Q.     And you had conversations with
 5     her?
 6                A.     Yeah, I'm trying to remember --
 7     I'm trying to remember your previous question.
 8                Q.     My question is, at the time in
 9     2011 do you recall having any conversations
10     with sitting congresspeople?
11                A.     No, none that I can recall right
12     now, other than what we've spoken about.
13                Q.     Okay.       And I don't think this was
14     clear on the record, so if we could just go
15     back to Exhibit 7.            This exhibit references a
16     call with now departed Congressman LaTourette.
17                       Do you recall having any
18     conversations with Congressman LaTourette at
19     the time?
20                A.     No.     As I mentioned, just because
21     it says confirmed that means that I believe
22     that the call happened, doesn't necessarily
23     mean that I was part of it.
24                Q.     That's fair.             I'm asking a
25     separate question, which is do you recall

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 130 of 349 PAGEID #:
                                       13492

                                                                                Page 130
 1                 RAYMOND E. DiROSSI
 2     having any conversation?                 It doesn't have to be
 3     the one in the calendar entry.
 4                A.     Yeah, no, I do not.
 5                Q.     Okay.       And then by conversation
 6     I'm also referring to email.                     If you could just
 7     turn to tab 27.         I don't think I'm going to
 8     enter it yet, but I just want to know if this
 9     -- actually, it's not tab 27.                     Sorry.        I will
10     tell you in a minute which tab it is.                           Yeah,
11     37.    If you could turn to tab 37 for a second.
12                A.     Sure.
13                Q.     We'll enter it later.
14                       Does this document refresh your
15     recollection of whether you had conversations,
16     either on phone or by email, with any other
17     sitting congresspeople?
18                A.     Yeah, this email -- I am not the
19     sender of this email so it does not -- it does
20     not refresh my recollection.
21                Q.     You were copied on this email,
22     though, correct?
23                A.     Yes.
24                Q.     And your email appears at the top
25     left corner, correct?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 131 of 349 PAGEID #:
                                       13493

                                                                                 Page 131
 1                 RAYMOND E. DiROSSI
 2                A.     Yeah, so you asked if I had
 3     conversations with other congress --
 4                Q.     Or were part of conversations in
 5     which they were involved.
 6                A.     Oh, I understood that you asked if
 7     I had conversations with them.
 8                Q.     Were you part of any conversations
 9     that we haven't discussed where you were
10     involved and other people were involved with
11     sitting congresspeople?
12                A.     I mean, if you're including are
13     there any instances where I was cc'd on an
14     email and that satisfies it, obviously you're
15     showing me an email that I assume is
16     legitimate.       So I was cc'd on this email.                    I
17     don't recall it.
18                Q.     Okay.
19                       MR. STRACH:            Can we take another
20     break?     We've been going another hour.
21                       MS. THOMAS-LUNDBORG:                    Do we want to
22     just break for lunch?
23                       MR. STRACH:            Can we go off the record
24     and have that discussion?
25                       THE VIDEOGRAPHER:                 We're off the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 132 of 349 PAGEID #:
                                       13494

                                                                              Page 132
 1                 RAYMOND E. DiROSSI
 2     record.
 3                       (Lunch recess taken.)
 4                       THE VIDEOGRAPHER:                 We're on the
 5     record.
 6                       MS. THOMAS-LUNDBORG:                    Thank you.
 7     BY MS. THOMAS-LUNDBORG:
 8                Q.     Good afternoon.
 9                A.     Good afternoon.
10                Q.     So I would like to follow up on
11     some of the things that we spoke about earlier
12     this morning.
13                A.     Okay.
14                Q.     You mentioned having conversations
15     with Congressman Austria.                  Do you recall that?
16                A.     I do.
17                Q.     What were the nature of those
18     conversations?
19                A.     So in House Bill 319, which was
20     the first map that was adopted by the General
21     Assembly, Congressman Austria and Congressman
22     Turner were put into one of -- the same
23     district.       As I had mentioned, the state was
24     losing two congressional districts and so we
25     needed to get rid of two, or absorb two -- not

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 133 of 349 PAGEID #:
                                       13495

                                                                            Page 133
 1                 RAYMOND E. DiROSSI
 2     get rid of, but absorb two.
 3                       In the first map House Bill 319,
 4     Congressman Austria and Turner were both in a
 5     district where roughly 50 percent of their old
 6     district was in the new district, so basically
 7     it would be a fair fight for them as they -- if
 8     they both chose to run against each other.                      In
 9     House Bill 369 -- now, as you can imagine,
10     Congressman Austria, nor Turner, were excited
11     about that.
12                       But in 369, in order to get the
13     map through the legislative process, the
14     Democrats in the legislature specifically made
15     a number of requests to make changes to the map
16     in order to provide votes to support the new
17     map House Bill 369, and specifically the
18     request of the Montgomery County Democrats was
19     that all of Montgomery County be in the 10th
20     district.
21                       This obviously upset the
22     geographical balance being 50 percent from
23     Turner's old district and 50 percent of
24     Austria's old district, and so I was conveying
25     multiple times in multiple conversations with

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 134 of 349 PAGEID #:
                                       13496

                                                                            Page 134
 1                 RAYMOND E. DiROSSI
 2     Congressman Austria that, in order to get votes
 3     from the legislative Democrats, that we were
 4     going to adopt this request and it was changing
 5     the district in a way that would not be
 6     beneficial to him for his previous district;
 7     and that that was a decision that the speaker
 8     and the president had made in order to secure
 9     votes from legislative Democrats, which we
10     ultimately did get a number of from the
11     Montgomery County delegation.
12                       And so obviously I was relaying
13     that to Congressman Austria, that that change
14     had occurred and that decision had been made by
15     the speaker and the president, and that it
16     wouldn't be -- wouldn't be good for him.
17                Q.     Now, when you refer to speaker,
18     was that Speaker Batchelder?
19                A.     Batchelder (pronouncing), yes.
20                Q.     Batchelder, excuse me.
21                A.     Thank you for clarifying, yes.
22                Q.     Did you have any conversations
23     with Tom Whatman about the changes to
24     Congressman Austria's district?
25                A.     I don't recall any specific

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 135 of 349 PAGEID #:
                                       13497

                                                                                     Page 135
 1                 RAYMOND E. DiROSSI
 2     conversations about that with Tom.
 3                Q.     Did you have any conversations
 4     with Adam Kincaid about changing Congressman
 5     Austria's district?
 6                       MR. STRACH:            Objection.             Do you mean
 7     throughout the entire process or as it relates to
 8     this House 369 change?
 9                       MS. THOMAS-LUNDBORG:                    Throughout the
10     whole process.
11                       THE WITNESS:             Okay.        Could you repeat
12     it again?
13     BY MS. THOMAS-LUNDBORG:
14                Q.     Did you have any discussions with
15     Adam Kincaid about Congressman Austria's
16     district?
17                A.     None that I can specifically
18     recall exact conversations with him.
19                Q.     Did you have any emails, either
20     where you sent it, received it or were copied,
21     with Adam Kincaid about Congressman Austria's
22     district?
23                A.     None that I can recall
24     specifically here.
25                Q.     And did you have any emails where

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 136 of 349 PAGEID #:
                                       13498

                                                                            Page 136
 1                 RAYMOND E. DiROSSI
 2     you either sent, received or were copied about
 3     Congressman Austria's district with Tom
 4     Whatman?
 5                A.     None that I can specifically
 6     recall sitting here.
 7                Q.     Going back to President Niehaus,
 8     you said that you received suggestions
 9     throughout the process, not just in 369, from
10     him.    What were the nature of those
11     suggestions?
12                A.     So it was -- as I mentioned before
13     and mentioned the big -- the big pillars of
14     what the districts were going to look like,
15     losing two districts, trying to make sure the
16     11th congressional district of Northeast Ohio
17     was proposed in a certain way, these were --
18     those were conversations that he and I were
19     having about how -- what we were going to try
20     to do to achieve those.
21                Q.     And the same question for the
22     Speaker of the Ohio House.
23                A.     Yeah, I -- I worked more closely
24     with the president and the Senate so I don't
25     recall any specific conversations I had with

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 137 of 349 PAGEID #:
                                       13499

                                                                                 Page 137
 1                 RAYMOND E. DiROSSI
 2     the Speaker of the Ohio House on those topics.
 3                Q.     And when the decision was made to
 4     change Congressman Austria's district, was
 5     anyone else involved in that decision besides
 6     the president and the speaker that you recall?
 7                A.     Well, the -- the genesis for the
 8     change came from the legislative Democrats that
 9     ultimately provided their votes to do it, so
10     that's where it would have originated.                          So they
11     would have been involved because they were the
12     ones asking for the change.
13                Q.     And outside of those individuals,
14     the legislative Democrats, was anyone else
15     involved in that decisionmaking process?
16                A.     I can't recall the decisionmaking
17     process of who else would have been involved
18     other than the people I articulated.
19                Q.     So going back, I would like to go
20     to the kind of map drawing process --
21                A.     Sure.
22                Q.     -- and we've discussed a little
23     bit Ms. Blessing.           Do you recall when you first
24     met Ms. Blessing?
25                A.     I've known Heather a long time

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 138 of 349 PAGEID #:
                                       13500

                                                                            Page 138
 1                 RAYMOND E. DiROSSI
 2     before this process, but I cannot recall when I
 3     first met her.
 4                Q.     And then you said earlier this
 5     morning that prior to you being retained you
 6     had conversations with President Niehaus and
 7     that you were talking about what was needed to
 8     get redistricting done.
 9                       What were the types of things that
10     needed to be done?
11                A.     We needed to figure out who was
12     going to be involved in the process, we needed
13     to have hearings of the legislative task force
14     on redistricting and demographic research, we
15     needed to make sure that there was money
16     available to both the Republican and Democratic
17     caucuses so that they could hire consultants,
18     buy equipment, purchase software.
19                       We needed to make sure that
20     Cleveland State University and Ohio University,
21     the ones that were contracted with to provide
22     the data to all of the State of Ohio, was
23     happening -- was happening in a timely manner
24     pursuant to that contract, and we had to start
25     thinking about - specifically on the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 139 of 349 PAGEID #:
                                       13501

                                                                            Page 139
 1                 RAYMOND E. DiROSSI
 2     congressional redistricting, since it is a bill
 3     that the legislature would have to adopt - when
 4     the legislature would have hearings, when the
 5     legislature would have votes, and when they
 6     could actually pass a bill.                      Those types of
 7     logistical issues.
 8                Q.     Okay.       Now, you listed a number of
 9     things.     Did any of those things happen before
10     August 1, 2011?
11                A.     Are you referring to conversations
12     about those or are you actually saying those --
13     did those specific things happen?
14                Q.     Did any of those specific things
15     happen before August of 2011?                      Would you like
16     to take them in turn?
17                A.     Sure, that would be helpful.
18                Q.     Okay.       A decision about who would
19     be involved in redistricting?
20                A.     Well, and you're asking if a
21     decision on that happened before the contract
22     was put in place?
23                Q.     Yes.
24                A.     Well, so the contract made that
25     decision, so that kind of happened -- the

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 140 of 349 PAGEID #:
                                       13502

                                                                                 Page 140
 1                 RAYMOND E. DiROSSI
 2     contract kind of decided who were going to be
 3     the hired people to do that.
 4                Q.     Okay.       A decision about hearing
 5     dates and when hearings would take place?
 6                A.     I can't recall if that was -- was
 7     finalized before or after.
 8                Q.     A decision about money to the
 9     caucuses?
10                A.     I don't recall.                You provided some
11     documents that had dollar amounts and
12     supplemental dollar amounts.                     I'm not sure I
13     understand those timelines yet fully.
14                Q.     Okay.       A decision about Cleveland
15     State's provision of data?
16                A.     That, the decision to hire
17     Cleveland State and OU, who also provided the
18     data and were the contractors in '01, had been
19     made prior to my contract being signed in
20     August.     Well before, years before.
21                Q.     Okay.       But you had decisions (sic)
22     about that in 2011 with the president?                          You had
23     conversations with the president about that in
24     2011?
25                A.     Well, those conversations in 2011

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 141 of 349 PAGEID #:
                                       13503

                                                                            Page 141
 1                 RAYMOND E. DiROSSI
 2     would have been about the ongoing whether or
 3     not they were going to meet their timelines and
 4     contractual obligations, but the decision to
 5     hire them had happened many years before.
 6                Q.     And those -- the conversations
 7     about whether they were going to meet their
 8     timeline, did that happen before August?
 9                A.     I couldn't say specifically.
10     Those happened over a long period of time,
11     maybe -- I can't recall the specific
12     conversations.
13                Q.     And then the decision about when
14     the legislature -- the House and the Senate
15     would actually have the map, did those
16     conversations happen before August?
17                A.     There were conversations about it,
18     but I do not believe a decision would be made
19     -- was finally made.
20                Q.     Okay.       Now, we discussed Maptitude
21     earlier this morning.              Did you get licenses to
22     use Maptitude?
23                A.     We did.
24                Q.     Were there -- was there one
25     license or was there more than one?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 142 of 349 PAGEID #:
                                       13504

                                                                            Page 142
 1                 RAYMOND E. DiROSSI
 2                A.     I don't specifically recall.                  I
 3     don't specifically recall how the licenses were
 4     done.     I don't recall.
 5                Q.     Okay.       You mentioned that you
 6     worked in Maptitude, Ms. Blessing worked in
 7     Maptitude and you said Troy Judy also worked in
 8     Maptitude?
 9                A.     (Witness nodded head up and down.)
10                Q.     And so to Troy Judy, was he
11     actually in the software changing district
12     lines or what was the nature of his
13     involvement?
14                       MR. STRACH:            Objection.
15                       THE WITNESS:             Yeah, he would be
16     better to answer that.
17     BY MS. THOMAS-LUNDBORG:
18                Q.     Well, do you recall whether he was
19     changing district lines or not?
20                A.     I don't recall.
21                Q.     When it came to the map, where was
22     the map drawn?        And let's first start with 319.
23     Where was that drawn?
24                A.     Well, the computers that we had
25     purchased through the legislative task force

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 143 of 349 PAGEID #:
                                       13505

                                                                            Page 143
 1                 RAYMOND E. DiROSSI
 2     were the computers at which Heather and I spent
 3     our time.       So on those computers would have
 4     been the -- where we were putting together the
 5     proposed districts.
 6                Q.     And where were those computers
 7     located?
 8                A.     In our office.
 9                Q.     And where was your office?
10                A.     The office was at the DoubleTree
11     hotel.
12                Q.     Okay.       And why did you decide to
13     put your office in the DoubleTree hotel?
14                A.     Yeah, it's actually the same place
15     that the previous decade we had chosen.                         It
16     came from my experience the previous decade, as
17     we talked about, when I worked for the House.
18     The redistricting and apportionment process is
19     very unique to the State of Ohio, it's unique
20     to every state, and it happens once every
21     decade.     And the amount of time and the hours
22     that I knew that we would need to put into this
23     process, I did not feel that in the Ohio House
24     or in the Senate there was office space that
25     would be conducive to that environment.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 144 of 349 PAGEID #:
                                       13506

                                                                            Page 144
 1                 RAYMOND E. DiROSSI
 2                       Specifically having been the
 3     budget director in the House in the summer when
 4     we were doing budgets, I know that after about
 5     6:00 every day the Ohio Building Authority
 6     turns off the air-conditioning, and if you want
 7     to run air-conditioning on a floor you have to
 8     pay about $300 an hour to run air-conditioning.
 9                       And so we looked at trying to find
10     office space in the Riffe Center or in the
11     Statehouse and we just did not feel that,
12     either in 2001 or in 2010, that that was
13     conducive to that -- the needs that we had.
14     So we looked for office space on Capitol Square
15     that we could use and that's how we made the
16     decision both decades to use the DoubleTree.
17                Q.     Okay.       At different points in your
18     answer you said you and we.                      Who participated
19     in the decision to have the office at the
20     DoubleTree?
21                A.     In this decade, Heather and I were
22     the ones that went and looked at -- those are
23     the people that I remember, we went and looked
24     at what the offices would look like and to see
25     if it would be conducive to what our needs

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 145 of 349 PAGEID #:
                                       13507

                                                                               Page 145
 1                 RAYMOND E. DiROSSI
 2     were.
 3                       (Thereupon, Plaintiffs' Exhibit
 4     Number 16, Document Bates Stamped LWVOH_00018254,
 5     was marked for purposes of identification.)
 6     BY MS. THOMAS-LUNDBORG:
 7                Q.     Okay.       I would like to show you an
 8     exhibit that I'm having marked as Exhibit 16.
 9     It has Bates number LWVOH_18254.                        Do you see
10     that?
11                A.     I do.
12                Q.     Okay.       And at the top it says
13     DoubleTree Suites and Invoice.                      Do you see
14     that?
15                A.     I do.
16                Q.     And under the name of the
17     customer, the name is Mr. DiRossi.                         Do you see
18     that?
19                A.     I do.
20                Q.     Is that your name?
21                A.     It is.
22                Q.     Do you recall being the one who
23     was responsible for getting the room at the
24     DoubleTree?
25                A.     I mean, my name is on the invoice.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 146 of 349 PAGEID #:
                                       13508

                                                                                Page 146
 1                 RAYMOND E. DiROSSI
 2     I remember talking to Carrie, who was the
 3     coordinator for long-term stays, and I
 4     obviously was the one who signed the invoice.
 5                Q.     Okay.       And here the date is under
 6     miscellaneous, 7/12/2001 (sic).                       Do you see
 7     that?
 8                A.     Yes.
 9                Q.     Do you recall getting the room, at
10     least in place, for the DoubleTree in early
11     July of 2011?
12                A.     Yes.
13                Q.     And then if we look at the first
14     line of quantity, it says one room, guest room,
15     July 17th through October 15th, 2011.                           Do you
16     see that?
17                A.     I do.
18                Q.     Do you recall having the room from
19     July 17th through October 15th, 2011?
20                A.     I do.
21                Q.     Do you recall who had keys to the
22     hotel room?
23                A.     I know for sure that I had a key
24     and I know that Heather had a key, and beyond
25     that, I do not recall.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 147 of 349 PAGEID #:
                                       13509

                                                                            Page 147
 1                 RAYMOND E. DiROSSI
 2                Q.     If you could look at page 26 of
 3     your prior deposition, and I'm looking at the
 4     answer that starts at line 10.                      If you could
 5     read that and let me know if that refreshes
 6     your recollection regarding who had keys to the
 7     hotel room.
 8                A.     You want me to read it?
 9                Q.     You don't have to read it for the
10     record.     You can just read it to yourself and
11     tell me if that refreshes --
12                A.     I didn't know if you wanted me to
13     read it out loud or -- thank you.
14                       Okay, I've read it.
15                Q.     Does that refresh your
16     recollection regarding who had keys to the
17     hotel room?
18                A.     Well, yeah, it definitely confirms
19     that Heather and I had swipe cards or keys and
20     then I also say I think other -- a couple other
21     people had keys as well.
22                Q.     Okay.       And who were the other
23     people who had keys?
24                A.     Yeah, so sitting here today I'm
25     not sure I can remember specifically if they

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 148 of 349 PAGEID #:
                                       13510

                                                                            Page 148
 1                 RAYMOND E. DiROSSI
 2     had keys or not.
 3                Q.     Okay.
 4                A.     So did that answer your question?
 5     I'm sorry.
 6                Q.     That answers it.                Let me just ask
 7     some names.
 8                       At any point did -- at any point
 9     did the minority leader for the House have keys
10     to the hotel room?
11                A.     No.
12                Q.     At any point did anyone on the
13     minority leader's staff have keys -- and by
14     minority leader I'm just talking about House,
15     have keys to the hotel room?
16                A.     No.
17                Q.     At any point did the minority
18     leader of the Senate have keys to the hotel
19     room?
20                A.     No.
21                Q.     At any point did a member of the
22     minority leader's staff have keys to the hotel
23     room?
24                A.     No.     I should be saying not to my
25     knowledge.       I didn't -- I did not personally

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 149 of 349 PAGEID #:
                                       13511

                                                                                Page 149
 1                 RAYMOND E. DiROSSI
 2     give any of the people you named keys.                          But as
 3     I mentioned, there were a few other keys, so I
 4     mean, I guess I should be clear that somebody
 5     else could have given them one, but I did not.
 6                Q.     Did you ever see any of the
 7     individuals that we just named in the hotel
 8     room?
 9                A.     No.
10                Q.     Did anyone who could be identified
11     as a Democrat have a key to the hotel room?
12                       MR. TUCKER:            Objection to form.
13                       THE WITNESS:             Yeah, I mean, I've
14     listed the two people that I know for sure had
15     keys, in my previous deposition I mentioned two
16     other people that might have.                     Other than that, I
17     don't -- I don't know if they at any time would
18     have given keys to other people.                        I don't know.
19     BY MS. THOMAS-LUNDBORG:
20                Q.     Did you ever see anyone who could
21     be identified as a Democrat in the hotel room?
22                A.     I did not.
23                       (Thereupon, Plaintiffs' Exhibit
24     Number 17, Document Bates Stamped DIROSSI_0000051,
25     was marked for purposes of identification.)

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 150 of 349 PAGEID #:
                                       13512

                                                                             Page 150
 1                 RAYMOND E. DiROSSI
 2     BY MS. THOMAS-LUNDBORG:
 3                Q.     Okay.       I'm going to have marked as
 4     Exhibit 17 DIROSSI_51, and the subject is
 5     Confirmed:       Meet with Niehaus at the bunker,
 6     location is redistricting office, and it's
 7     September 15th, 2011.              Do you see that?
 8                A.     I do.
 9                Q.     What is the bunker?
10                A.     Well, that was just the name that
11     I gave the redistricting office.                        As you just
12     read in the email, I referred to the DoubleTree
13     hotel by a number of names, including
14     redistricting office and many other things.
15                Q.     And so you were responsible for
16     the name bunker?
17                A.     Yes.
18                Q.     And how did you come up with that
19     name?
20                A.     Sorry.       The previous decade, 2001,
21     that is actually where I was on September 11th
22     working on the 2001 apportionment, and I
23     referred to it, as -- as there was so much
24     happening in the country and the state, as a
25     bunker, and so I used that term again the next

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 151 of 349 PAGEID #:
                                       13513

                                                                                 Page 151
 1                 RAYMOND E. DiROSSI
 2     decade.
 3                       But as you can see, I referred to
 4     it as the hotel, I referred to it as the
 5     office, I referred to it as the redistricting
 6     office, I referred to it as off site, I
 7     referred to it as bunker on occasions.                          I mean,
 8     I referred to this physical place by a number
 9     of names.
10                Q.     Understood.
11                       (Thereupon, Plaintiffs' Exhibit
12     Number 18, Document Bates Stamped DIROSSI_0000051,
13     was marked for purposes of identification.)
14     BY MS. THOMAS-LUNDBORG:
15                Q.     I would like to change to Exhibit
16     18.    So this, again, it's going to be a little
17     confusing because this already has an exhibit
18     sticker 17.       The exhibit sticker is from your
19     prior deposition.           It's also a number of
20     documents put together that I did not
21     disaggregate since they were put together in
22     that deposition.          And so let's start with the
23     first document, but we'll go through all three
24     hopefully very quickly.
25                       Do you see that this first

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 152 of 349 PAGEID #:
                                       13514

                                                                            Page 152
 1                 RAYMOND E. DiROSSI
 2     document on -- I'll just say the first page of
 3     the exhibit since there are different page
 4     numbers at the bottom, an email that's from
 5     line is RayDiRossi@Gmail.com?
 6                A.     Yes.
 7                Q.     Is that your email address?
 8                A.     RayDiRossi@Gmail.com?
 9                Q.     Yes.
10                A.     Yes, it is.
11                Q.     Okay.       And the email is to a
12     Clinton Morefield.            Do you see that?
13                A.     I do.
14                Q.     Who is that?
15                A.     He at the time was the -- either
16     the IT or the -- the IT person for the Ohio
17     Senate.
18                Q.     Okay.       And then the other person
19     that this is to is Heather Mann.                        We've
20     discussed her, but do you recognize that email
21     address, HeatherMann@Gmail.com?
22                A.     Yes.
23                Q.     And was that Heather Mann's, now
24     Heather Blessing's, Gmail address?
25                A.     At least at the time it was one

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 153 of 349 PAGEID #:
                                       13515

                                                                             Page 153
 1                 RAYMOND E. DiROSSI
 2     that I used for her, yes.
 3                Q.     Okay.       The email then copies a Jon
 4     Cook.     Do you see that?
 5                A.     I do.
 6                Q.     Who is that?
 7                A.     He would be the IT director - I'm
 8     sure I'm getting his title right - him, along
 9     with Clint, of the Ohio House.
10                Q.     Okay.       And then in the text of the
11     email you say, We're at the actual hearing at
12     2:30 in Senate finance.                We'll be back at the
13     bunker later today after the hearing is over.
14     Do you see that?
15                A.     I do.
16                Q.     Let's turn to the next page.
17     Again, this was put together by prior counsel,
18     so you can't blame me for that.                       Do you see in
19     the top right corner your email address?
20                A.     We're looking at this one?
21                Q.     Yes, we are.
22                A.     Yes, I do.
23                Q.     Okay.       And then do you see in the
24     -- what seems to be the from line your email
25     address?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 154 of 349 PAGEID #:
                                       13516

                                                                            Page 154
 1                 RAYMOND E. DiROSSI
 2                A.     Yes.
 3                Q.     And then the email to Matt
 4     Schuler, do you see that?
 5                A.     I do.
 6                Q.     And who was Matt Schuler?
 7                A.     He was the chief of staff in the
 8     Senate at the time.
 9                Q.     Okay.       And then the text of the
10     email says, I'm free all day today at the
11     bunker.     Do you see that?
12                A.     I do.
13                Q.     Moving to the next page --
14                A.     This is the same email that refers
15     to -- the headline and subject of the email is
16     Meeting Tuesday at the Redistricting Office.
17     So again, this is -- the meeting was at the
18     redistricting office and it was me just calling
19     it by another name in the body of the email.
20                Q.     I see that.
21                       Going to the next page, do you see
22     your email in the top right corner of this
23     document?
24                A.     Yes.
25                Q.     And then it looks like your email

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 155 of 349 PAGEID #:
                                       13517

                                                                               Page 155
 1                 RAYMOND E. DiROSSI
 2     is in the from line.             Do you see that?
 3                A.     My email is in the from line.
 4     Okay.     I see that.
 5                Q.     Okay.       And this is to a
 6     Vaughn@CapitalStrategiesGroup.com.                         Do you see
 7     that?
 8                A.     I do.
 9                Q.     Who is Vaughn?
10                A.     Vaughn Flasher, who we mentioned
11     earlier.
12                Q.     And Vaughn Flasher, you said,
13     helped put together the indices?
14                A.     He helped provide guidance on what
15     statewide nonjudicial election races might be
16     good to use for putting together historical
17     election data.
18                Q.     And did Vaughn Flasher have any
19     other involvement in redistricting?
20                A.     None that I recall.                   None that I
21     recall here.
22                Q.     Okay.       And then Matt Schuler is
23     copied here; is that correct?
24                A.     That's true.
25                Q.     And that's the same Matt Schuler

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 156 of 349 PAGEID #:
                                       13518

                                                                               Page 156
 1                 RAYMOND E. DiROSSI
 2     we just referenced?
 3                A.     Yes.
 4                Q.     And then just going down -- so
 5     there's the top email and there's another email
 6     below it, so I'm going to focus on that, with
 7     all the same people involved.                     And then it
 8     says, I am meeting with Senator Manning at the
 9     bunker today at 3:30 p.m. today if the Senate
10     session is over.          Do you see that?
11                A.     I do.
12                Q.     So now we've looked at three
13     different emails to various individuals where
14     you've used the term bunker; is that correct?
15                A.     Yes.
16                       MR. STRACH:            Objection.
17     BY MS. THOMAS-LUNDBORG:
18                Q.     Was the term bunker commonly used
19     during that period?
20                A.     I think, as I said, I referred to
21     this office by a number of names.                         I just kind
22     of used them interchangeably.
23                Q.     Well, you didn't define the term
24     bunker in any of the emails that we looked at,
25     did you?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 157 of 349 PAGEID #:
                                       13519

                                                                            Page 157
 1                 RAYMOND E. DiROSSI
 2                A.     I don't know what you mean by
 3     define it.
 4                Q.     Well, did you say in any of the
 5     emails I'm at the bunker, aka the redistricting
 6     office?
 7                A.     Well, I mean, like in the email we
 8     just looked at, the subject is Tuesday at
 9     Redistricting Office and then I say I'll be
10     over in the bunker --
11                Q.     Okay.       What about the --
12                A.     -- so I'm using them
13     interchangeably.
14                Q.     What about the first document, do
15     you refer to the redistricting office here?
16                A.     Are you looking at 18 or 17?
17                Q.     17.     I mean, it is our Exhibit 18,
18     but it has the 17 sticker on it.                        But I'm
19     looking at this email to Clint Morefield,
20     Heather Mann and Jon Cook.                  Do you refer to the
21     redistricting office in this email?
22                A.     I don't see that I did in this
23     particular instance.
24                Q.     Okay.       Going to the last page of
25     the exhibit, do you refer to the redistricting

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 158 of 349 PAGEID #:
                                       13520

                                                                            Page 158
 1                 RAYMOND E. DiROSSI
 2     office in this email?              This is the email to
 3     Vaughn and Matt Schuler.
 4                A.     I did not.
 5                Q.     Okay.       So we've talked about who
 6     had keys to the hotel room.                      Who actually
 7     visited the hotel room to your recollection?
 8                A.     You're specifically asking about
 9     the congressional redistricting process?
10                Q.     Yes, or whoever visited the hotel
11     room at the time.
12                A.     Dave Yost, who was I believe the
13     auditor, was there, President Niehaus was
14     there, Speaker Batchelder, obviously Heather
15     and I and Troy were there.
16                Q.     What about Matt Schuler, was he
17     there?
18                A.     I don't recall if Matt was ever
19     there.     I can't recall.
20                Q.     What about Tom Whatman?
21                A.     I can't recall if Tom was ever
22     there.
23                Q.     What about Adam Kincaid?
24                A.     I cannot recall if he was ever
25     there.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 159 of 349 PAGEID #:
                                       13521

                                                                            Page 159
 1                 RAYMOND E. DiROSSI
 2                Q.     Was anyone else on President
 3     Niehaus' staff at the hotel room?
 4                A.     Clarify for me what you mean by
 5     President Niehaus' staff.
 6                Q.     Anyone who worked with President
 7     Niehaus.
 8                A.     Okay.       I do believe, from this
 9     previous email, that Clint Morefield came over
10     to help us install the plotter so that we could
11     print and he would have been a member of the
12     Senate staff.        Other than that, I cannot recall
13     anybody specifically who would have been there.
14                Q.     Okay.       What about anyone on the
15     Speaker of the Ohio's House staff?
16                A.     I'm trying to remember - this was
17     so long ago - of who was actually members of
18     the staff at the time.               Nobody comes to mind.
19                Q.     Okay.       What about anyone on the
20     Governor's staff?
21                A.     Beth Hansen was there at least on
22     one occasion where I was present.
23                Q.     What about anyone on the auditor's
24     staff?
25                A.     Other than I mentioned the auditor

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 160 of 349 PAGEID #:
                                       13522

                                                                            Page 160
 1                 RAYMOND E. DiROSSI
 2     himself, I do not recall any members of his
 3     staff.
 4                Q.     What about the Secretary of State?
 5                A.     The Secretary of State was there
 6     once personally, but I cannot remember any
 7     members of his staff being present.
 8                       And again, I just would maybe
 9     point out, a lot of these -- I kind of fell
10     into the trap.        A lot of these are
11     apportionment and are not redistricting, so I
12     apologize if I jumped back and forth there.
13     The Governor, the auditor, the Secretary of
14     State are apportionment board members, and so
15     in many instances when I was referring to them
16     being there, they weren't there to have
17     anything to do with redistricting, they were
18     there for apportionment.                 Apologies.
19                Q.     Okay.       Fair enough.
20                       What about Mark Huffman?
21                A.     Mark Huffman?
22                Q.     Do you know who Mark Huffman is?
23                A.     That name does not sound familiar.
24                Q.     Do you recall there was a Mark
25     Huffman in the Ohio House at the time?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 161 of 349 PAGEID #:
                                       13523

                                                                              Page 161
 1                 RAYMOND E. DiROSSI
 2                A.     As a state representative?                    That
 3     name is not familiar.
 4                Q.     Do you recall who the sponsor of
 5     319 was?
 6                A.     I think I do, but it's not Mark
 7     Huffman, no.
 8                Q.     Who is the sponsor that you're
 9     thinking of?
10                A.     I don't want to -- I don't want to
11     guess.     I don't want to guess.
12                Q.     Okay.       Oh, sorry.            I've been
13     corrected.       Do you know a Matt Huffman?
14                A.     Oh, state -- current state
15     senator, former state representative, okay,
16     yes, I do know Matt Huffman.
17                Q.     Okay.       And was Matt Huffman ever
18     at the hotel room?
19                A.     None that I can specifically --
20     not that I can specifically recall.
21                Q.     And was Matt Huffman the sponsor
22     of 319?
23                A.     I believe he was, yes.
24                Q.     And was Matt Huffman --
25                A.     In fact, he was, he was.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 162 of 349 PAGEID #:
                                       13524

                                                                                 Page 162
 1                 RAYMOND E. DiROSSI
 2                Q.     And was Matt Huffman the sponsor
 3     of 369?
 4                A.     I don't know for sure.                        I can't
 5     speak to that.
 6                Q.     Okay.       Do you know a Keith Faber?
 7                A.     I do.
 8                Q.     And who is Keith Faber?
 9                A.     He was a state senator at the
10     time.
11                Q.     And was Keith Faber ever at the
12     hotel room?
13                A.     Yes, he was.
14                Q.     And how many times?
15                A.     I couldn't tell you specifically
16     how many times.
17                Q.     Okay.       Was it more than once?
18                A.     Yes.
19                Q.     And was Keith Faber the Senate
20     sponsor of the bill?
21                A.     I can't answer that.                    I don't know
22     whether that senator sponsored the bill or not.
23                Q.     Did he sponsor the bill in the
24     Senate?
25                A.     I can't answer that.                    I don't

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 163 of 349 PAGEID #:
                                       13525

                                                                                   Page 163
 1                 RAYMOND E. DiROSSI
 2     know.     I don't know.
 3                Q.     Okay.       Did you work on the Senate
 4     legislative process in your role?
 5                A.     Can you help me understand the
 6     Senate?     You mean --
 7                Q.     Did you work on the bill, any of
 8     the processes or procedures of getting the bill
 9     moved through Senate?
10                A.     Very -- very little.                    Like I said,
11     my role was to work to get the districts put
12     together in a legislative form so that it could
13     go through the legislative process.                             Once that
14     started with 319 and 369, I didn't have really
15     much of a role.
16                Q.     Okay.       Was John Morgan ever at the
17     hotel room?
18                A.     I can't recall if he was ever
19     physically there.
20                Q.     Was Mark Braden ever in the hotel
21     room?
22                A.     Yes.
23                Q.     And how many times?
24                A.     I don't recall a specific number
25     of times.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 164 of 349 PAGEID #:
                                       13526

                                                                                Page 164
 1                 RAYMOND E. DiROSSI
 2                Q.     More than once?
 3                A.     Yes.
 4                Q.     And then you mentioned that Troy
 5     Judy was there and working on the maps.                         Do you
 6     recall how many times he was at the hotel room?
 7                A.     In terms of a specific number, I
 8     do not.
 9                Q.     Was it more than once?
10                A.     Yes.
11                Q.     And in this hotel room, just so
12     the record is clear, did you work on both the
13     redistricting congressional map and the
14     apportionment map for the Ohio legislature?
15                A.     Yes.
16                Q.     Okay.
17                A.     But if I could clarify that --
18                Q.     Sure.
19                A.     -- as we talked about earlier, not
20     exclusively, because there were two maps, 319
21     and 369, and by the time 369 was moving through
22     the legislature we were no longer in the
23     redistricting office.
24                Q.     Okay.       Where were you when 369 was
25     being worked on?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 165 of 349 PAGEID #:
                                       13527

                                                                            Page 165
 1                 RAYMOND E. DiROSSI
 2                A.     In the Statehouse.
 3                Q.     Okay.       And where in the
 4     Statehouse?
 5                A.     In the Senate annex building.
 6                Q.     And was that room available when
 7     you were working on 319?
 8                A.     I don't -- no, it was not.
 9                Q.     And why wasn't it available?
10                A.     It was housing all of the public
11     records documents from the previous decades and
12     they all had to be moved out to make room.
13                Q.     And when were those moved?
14                A.     I don't recall the specific
15     timeline.
16                Q.     Was it your understanding that
17     those were moved specifically so you could use
18     that room?
19                A.     Yes.
20                Q.     Okay.       Regarding the hotel room,
21     did you go to the hotel room every day when you
22     were working on the map?
23                A.     No.
24                Q.     How often were you in the hotel
25     room?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 166 of 349 PAGEID #:
                                       13528

                                                                               Page 166
 1                 RAYMOND E. DiROSSI
 2                A.     Often.
 3                Q.     Was it a few times a week, once a
 4     week?
 5                       MR. STRACH:            I'm just going to object
 6     and ask if you will clarify, when you say the map
 7     do you mean the legislative map or the
 8     congressional map?
 9                       MS. THOMAS-LUNDBORG:                    I'm talking
10     about the congressional map.
11                       THE WITNESS:             And your question was
12     how often did I --
13     BY MS. THOMAS-LUNDBORG:
14                Q.     How often were you in the hotel
15     room?     During --
16                A.     Often.
17                Q.     During a given week, how many
18     times were you in the hotel room?
19                       MR. STRACH:            Objection.
20                       THE WITNESS:             It would depend on the
21     week.     I mean, there were some weeks when we
22     weren't there a lot and there were other weeks
23     where we were there every day.                      It would vary
24     depending on the --
25     BY MS. THOMAS-LUNDBORG:

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 167 of 349 PAGEID #:
                                       13529

                                                                            Page 167
 1                 RAYMOND E. DiROSSI
 2                Q.     And when you say we were there
 3     every day, who would be there if you were there
 4     every day?
 5                A.     I'm referring to Heather and I.
 6                Q.     Was anyone else in the hotel room
 7     as often as you were?
 8                A.     No, other than Heather.
 9                Q.     When you went to the hotel room,
10     how long would you be in there typically?
11                A.     Well, typically is -- nothing
12     about this was typical, so it was very extended
13     periods of time.          I'm sorry, do you have --
14     what is the question?
15                Q.     The question was how long would
16     you be in the hotel room when you were there?
17                A.     I mean, a long time.
18                Q.     And what is your definition of a
19     long time since everyone will define it
20     differently?
21                A.     Well, I'm sure there were times
22     with -- other than going out for lunch or
23     dinner, that I was there 24 hours straight, and
24     I'm sure there were other times when I wasn't
25     there for any time during a 24-hour period.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 168 of 349 PAGEID #:
                                       13530

                                                                            Page 168
 1                 RAYMOND E. DiROSSI
 2                Q.     And other than Heather Mann, was
 3     anyone in the hotel room for an extended period
 4     of time, like 24 hours?
 5                A.     I would -- I would say Heather and
 6     I were the two -- the two people that were
 7     there the most --
 8                Q.     And how --
 9                A.     -- on that question.
10                Q.     I'm sorry.           How many computers did
11     you have to work on while you were there?
12                A.     Three.
13                Q.     And how often were three people
14     working on the computers at any given time?
15                A.     How do you want me to quantify
16     that?     I mean --
17                Q.     You could say once a week, twice a
18     week, three times a week.
19                A.     It varied so -- it varied so much,
20     I mean, I don't know if I could pin that down
21     specifically.
22                Q.     Okay.       Who else used the computers
23     in the hotel room?
24                A.     I had a computer that I used,
25     Heather had a computer that she used, and then

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 169 of 349 PAGEID #:
                                       13531

                                                                            Page 169
 1                 RAYMOND E. DiROSSI
 2     there was another computer that was there as
 3     needed, that Troy probably -- Troy Judy would
 4     have used when he was there.
 5                Q.     Did anyone other than Troy Judy
 6     use the third computer?
 7                A.     Not to my knowledge.
 8                Q.     Other than the computer, did you
 9     have other equipment installed at the hotel
10     room?
11                A.     We had a plotter.                 We had a
12     plotter so that we could print maps in color so
13     that the legislative leaders could share those
14     maps with who they wanted to share maps with.
15     We had a network -- we had a networking switch
16     that allowed the computers to be connected
17     directly, and, you know, that was the extent of
18     the equipment.
19                Q.     Were the computers connected to
20     the worldwide web?
21                A.     They were not.
22                       (Thereupon, Plaintiffs' Exhibit
23     Number 19, Documents Bates Stamped
24     DIROSSI_0000139-0000141, was marked for purposes
25     of identification.)

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 170 of 349 PAGEID #:
                                       13532

                                                                            Page 170
 1                 RAYMOND E. DiROSSI
 2     BY MS. THOMAS-LUNDBORG:
 3                Q.     I would like to show you a
 4     document that I'm having marked as Exhibit 19,
 5     and for identification the first page is
 6     DIROSSI_139.        And I'm going to skip the first
 7     page, we'll come back to that.                      If you could
 8     move to the second page of the document,
 9     please.
10                       And at the top of the second page
11     it says Congressional Redistricting Timeline.
12     Do you see that?
13                A.     I do.
14                Q.     The first entry is Wednesday, July
15     20th, 2011.       Do you see that?
16                A.     I do.
17                Q.     And let me first ask you --
18     actually, let me strike the last question.
19                       Do you recognize this document?
20                A.     I do.
21                Q.     Is this a document you created?
22                A.     It is.
23                Q.     Okay.       And why did you put this
24     document together?
25                A.     Which piece of it are you

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 171 of 349 PAGEID #:
                                       13533

                                                                            Page 171
 1                 RAYMOND E. DiROSSI
 2     referring to?
 3                Q.     Well, let's deal with this second
 4     page.     Why did you put the second page
 5     together?
 6                A.     As we had talked about, one of the
 7     things that I was concerned about were the
 8     logistical and the timelines for producing --
 9     the legislature to produce a -- pass a bill
10     that would become the congressional districts,
11     and so this was just putting on paper some of
12     those timelines, including some of the proposed
13     dates where the legislators would be traveling
14     the state to get public input.
15                Q.     Okay.       So the first entry, it
16     looks like, was July 20th, 2011; is that
17     correct?
18                A.     It appears to be, yes.
19                Q.     So does this document predate July
20     20th, 2011?
21                A.     I don't recall specifically when I
22     made it.
23                Q.     Okay.       The first entry is a series
24     of two meetings, one is 9:00 a.m. to 12:00 p.m.
25     in Columbus, and then 3:00 p.m. to 6:00 p.m. in

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 172 of 349 PAGEID #:
                                       13534

                                                                            Page 172
 1                 RAYMOND E. DiROSSI
 2     Zanesville.       What were these meetings?
 3                A.     These were the five locations and
 4     dates for the public hearings that the Senate
 5     committee on redistricting was going to be
 6     having.
 7                Q.     Okay.       The first meeting is July
 8     20th, 2011.       To your knowledge was there a
 9     draft map at that point?
10                A.     So when you say -- help me
11     understand a draft map.                What does that mean?
12                Q.     Had anyone started to put together
13     a map at that point?
14                A.     Well, I can't speak for did
15     anyone.     I did not.
16                Q.     Okay.       Had you seen a draft map at
17     that point?
18                A.     I don't recall if I had seen
19     anybody else's ideas on July 20th.
20                Q.     Do you know whether any maps were
21     shared at this July 20th meeting?
22                A.     I honestly can't tell you if I
23     attended these.         I don't recall.
24                Q.     You don't recall whether you
25     attended them?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 173 of 349 PAGEID #:
                                       13535

                                                                                   Page 173
 1                 RAYMOND E. DiROSSI
 2                A.     I don't recall.
 3                Q.     Okay.       We'll start with this one.
 4     And we can go through a number of these, but
 5     I'll try to keep the number as low as possible.
 6     So I'm not entering it in the record.                           It's
 7     just to refresh your recollection.                         It's a
 8     document, DIROSSI_2225 that you produced to us.
 9                       Does this document refresh your
10     recollection about whether you attended any of
11     these hearings?
12                A.     It does not.
13                Q.     Okay.       I'm showing you another
14     document that is DIROSSI_147, again I'm not
15     entering it, and it's the announcement of the
16     committee hearings.            Does this document refresh
17     your recollection about whether you attended
18     any of the hearings?
19                A.     It does not.
20                Q.     Okay.       I'm showing you a document,
21     it's marked DIROSSI_00020.                  It is a witness
22     information form from 7-20-11, Jim Slagle.                             It
23     appears to correspond with one of the hearings.
24     Does this document refresh your recollection?
25                       MR. STRACH:            And just to be clear,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 174 of 349 PAGEID #:
                                       13536

                                                                               Page 174
 1                 RAYMOND E. DiROSSI
 2     it's actually DIROSSI_202.
 3                       MS. THOMAS-LUNDBORG:                    Oh, sorry, 202.
 4                       THE WITNESS:             No, it does not.
 5     BY MS. THOMAS-LUNDBORG:
 6                Q.     Okay.       I think this will be the
 7     last.     Sorry, I'm just looking for one other.
 8     I'll just add one more document, I think.                         So
 9     I'll just represent -- I have a number of
10     these, but I'll just hand you one now.
11                       This is a calendar entry and there
12     are calendar entries corresponding with all of
13     the hearings listed here.                  Does this document
14     refresh your recollection about whether you
15     attended the hearings?
16                A.     No.     As I said before, just
17     because it says confirmed just meant that I --
18     the hearing was happening, not that I was
19     necessarily attending.
20                Q.     Okay.       Were you aware of the
21     hearings as they were happening?
22                A.     I was -- I was aware that the
23     hearings were going to be held.
24                Q.     Okay.       Did you get any feedback,
25     if you didn't attend the hearings, about what

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 175 of 349 PAGEID #:
                                       13537

                                                                            Page 175
 1                 RAYMOND E. DiROSSI
 2     happened at each hearing?
 3                A.     I don't -- I don't recall.                    I
 4     mean, Jim Slagle with the Ohio Campaign for
 5     Accountable Redistricting and I had a couple of
 6     conversations throughout this process and I'm
 7     sure he would have articulated his --
 8     reiterated some of the points of his testimony.
 9     But other than that, I don't have any specific
10     recollection.
11                Q.     Okay.       Do you recall why you held
12     on to so many documents related to the hearing?
13                A.     Because having been through this
14     the decade before, I knew that lawsuits would
15     be coming and they were public records, and so
16     I kept a lot of this stuff.
17                Q.     To your knowledge did any of the
18     feedback from the hearings make it into
19     anything that you worked on?
20                A.     Well, and not to mix, but in the
21     apportionment map, absolutely, and in the
22     congressional map, I don't -- since I can't
23     recall specifically if I got that feedback
24     directly at the hearings, I mean, I couldn't
25     recall a specific instance.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 176 of 349 PAGEID #:
                                       13538

                                                                            Page 176
 1                 RAYMOND E. DiROSSI
 2                       A lot of the feedback that we were
 3     getting about -- again, apologies, we're
 4     dealing with the legislative process for the
 5     congressional map as opposed to the
 6     apportionment process with the apportionment
 7     board.     A lot of the feedback that we were
 8     getting on the congressional map revolved
 9     around requests by Democrats in the Ohio House
10     and the Ohio Senate that they wanted to see
11     changes in order for the map to be approved by
12     them, that they would support the map.                          So
13     that's how we were primarily getting feedback
14     from proposed changes, it was through the
15     elected officials of the citizens.
16                Q.     Okay.       I just want to stick on the
17     hearings, though, because there's a
18     congressional hearing timeline and then the
19     next page is an apportionment board timeline.
20                A.     Yes.
21                Q.     So for the congressional only
22     hearings, did any of that feedback make it into
23     your map?
24                A.     I can't say because I don't recall
25     if I attended and heard directly what that --

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 177 of 349 PAGEID #:
                                       13539

                                                                                 Page 177
 1                 RAYMOND E. DiROSSI
 2     what that testimony was.
 3                Q.     Okay.       But to your knowledge did
 4     you, whether you were there or someone else
 5     told you, make changes based on public opinion
 6     to the map at these hearings?
 7                A.     Well, right, public feedback we
 8     were getting through a number of ways.                          I don't
 9     believe any of the legislative Democrats chose
10     to testify at these hearings to make their
11     requests known.         Those were happening through
12     legislative lines of communication through the
13     minority leaders, the leaders of the chambers
14     and other avenues.            It wasn't happening through
15     these hearings.
16                Q.     Okay.       You've said you were the
17     author of this document.                 At the bottom of the
18     document it says, and this is the third to last
19     line, hold it in the can until the legislature
20     comes -- comes back in September 13th, 14th.
21                       What does hold it in the can mean?
22                A.     Yeah, so it was my -- my words
23     basically saying, as we talked about the
24     process and the logistical problems involved in
25     getting the legislature to produce a map, at

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 178 of 349 PAGEID #:
                                       13540

                                                                               Page 178
 1                 RAYMOND E. DiROSSI
 2     the time that I put this document together the
 3     legislature didn't have session dates scheduled
 4     in order that they would be here to vote to
 5     approve a map.
 6                       So as we were working
 7     simultaneously on the apportionment map, as
 8     well as the congressional redistricting, we
 9     might have to come up with a proposal that the
10     legislature could consider, but wait until they
11     came back so we could have sessions and
12     hearings, and that's what I meant by hold it in
13     the can.
14                Q.     Okay.       And the it referred to here
15     a draft map?
16                A.     Yes, the it here is the proposal
17     of what the congressional redistricting could
18     be.
19                       MS. THOMAS-LUNDBORG:                    So I believe we
20     need to take a break so the DVD can be changed,
21     and we'll take a ten-minute break and come back?
22                       MR. STRACH:            Yeah, five or ten is
23     fine.
24                       THE VIDEOGRAPHER:                 We're off the
25     record.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 179 of 349 PAGEID #:
                                       13541

                                                                                   Page 179
 1                 RAYMOND E. DiROSSI
 2                       (Recess taken.)
 3                       THE VIDEOGRAPHER:                 We're on the
 4     record.
 5                       MS. THOMAS-LUNDBORG:                    Okay.     Thank
 6     you.
 7     BY MS. THOMAS-LUNDBORG:
 8                Q.     Good afternoon.
 9                A.     Hello again.
10                Q.     Hello again.
11                       I would like to ask you a couple
12     of follow-up questions regarding what we talked
13     about earlier.
14                A.     Sure.
15                Q.     You said in our last session that
16     Montgomery County was kept whole in 369 as a
17     concession to the Democrats?
18                A.     Yes.
19                Q.     Were there any other concessions
20     that were made?
21                A.     Yeah, a number.                As we discussed,
22     in Montgomery County we were dealing with the
23     loss of two congressional districts.                            This will
24     take a little explaining.                  Apologies.            We were
25     dealing with the loss of two congressional

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 180 of 349 PAGEID #:
                                       13542

                                                                            Page 180
 1                 RAYMOND E. DiROSSI
 2     districts, and the decision was that we were
 3     going to pair two Republicans together and two
 4     Democrats together.
 5                       The two Republicans that
 6     ultimately were selected to be paired together
 7     were Turner and Austria, which had Montgomery
 8     County as its base.            The two Democrats that
 9     were chosen to be paired together were
10     Congresswoman Kaptur and Dennis Kucinich, which
11     had a district that had a base in Toledo and in
12     the west side of Cleveland.
13                       And in 319 the 9th congressional
14     district, which is the one up in the north
15     along the lake, was designed so that there was
16     roughly 50 percent of the territory of
17     Congresswoman Kaptur's district in the new 9th
18     and 50 percent of the home territory of Dennis
19     Kucinich's old congressional district in the
20     9th, and there was some in the middle that
21     neither of them had represented which was kind
22     of viewed as neutral territory.                       So that was
23     two big components of 319.
24                       The Democrats, between the passage
25     of 319 and the ultimate passage of 369,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 181 of 349 PAGEID #:
                                       13543

                                                                            Page 181
 1                 RAYMOND E. DiROSSI
 2     requested a number of changes that were coming
 3     from Congresswoman Kaptur through a number of
 4     channels to us.         They wanted to tilt the favor
 5     so that more and more of the territory of
 6     Kaptur's old district would be in the new
 7     district, and that involved making the
 8     connecters between Cleveland and Toledo
 9     skinnier and moving more portions of Toledo
10     into the district at Kaptur's request, and less
11     of the population of Dennis Kucinich's area in
12     the district.        This was an effort so that --
13     they wanted to tip the scales so that the
14     geography of the district at least favored
15     Kaptur, and that was another major concession
16     in 369.
17                       In fact, that one I remember very
18     vividly.      That brought forward four votes, one
19     in the Senate, Senator Brown then voted for 369
20     where she previously opposed the 319, and
21     Representative Fedor, Representative Szollisi,
22     who was the number two -- was the minority
23     leader of the House of Representatives, and
24     another Democrat, I believe Representative
25     Ashford.      All four people who had voted against

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 182 of 349 PAGEID #:
                                       13544

                                                                               Page 182
 1                 RAYMOND E. DiROSSI
 2     319 then were able to cast their vote for 369.
 3     So that was another major concession that was
 4     happening through the legislative process that
 5     brought Democratic votes to 369, the final map.
 6                       There were others throughout the
 7     district, specifically in Franklin County, if
 8     you want to go through those as well.
 9                Q.     I would like to hear what they all
10     were.     You can go ahead.
11                A.     So in Franklin County in 319 there
12     was the proposed creation of a new district,
13     the hope of which was would elect for the first
14     time a second minority member to Congress,
15     whereas the state has historically had no
16     minority representatives or, at the most, one.
17                       And in 319 to 369 there were
18     requests that were coming to us through a
19     number of channels from Joyce Beatty.                            She
20     specifically wanted geography that was in 319
21     out of 369 because one of her potential primary
22     opponents resided in that district, a Franklin
23     County Commissioner, Mary Jo Kilroy.                            There
24     were also some other geography changes that she
25     had asked for.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 183 of 349 PAGEID #:
                                       13545

                                                                            Page 183
 1                 RAYMOND E. DiROSSI
 2                       She also wanted to make sure that
 3     we redrew the district so that the percentage
 4     of non-Hispanic African American -- voting age
 5     African American population was higher than it
 6     was in 319, and she also wanted to make sure --
 7     and again, I'm going to use the word index, but
 8     this is her interpretation of what an index
 9     was, not mine.        She wanted to make sure that
10     the index was better for a Democrat, was more
11     favorable for her.
12                Q.     And what was her position at the
13     time since she wasn't yet in --
14                A.     She had a position at Ohio State.
15     I do not recall the title of it.                        She was
16     working for Ohio State, I believe, at the time,
17     and I knew who she was.
18                Q.     And who were those conversations
19     with?     Were you having conversations directly
20     with Joyce Beatty or with intermediaries?
21                A.     Well, they came through a number
22     of sources.       Again, as we talked about, we're
23     dealing with a legislative process, so my -- I
24     really had two primary ways that I was
25     receiving feedback.            One was through President

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 184 of 349 PAGEID #:
                                       13546

                                                                             Page 184
 1                 RAYMOND E. DiROSSI
 2     Niehaus as the leader of the chamber, but I was
 3     also working with Bob Bennett, who was the
 4     former chairman of the Republican party, who
 5     wasn't at the time, but had a number of
 6     longstanding relationships with people,
 7     Democratic members of the party infrastructure
 8     or Democratic elected officials.
 9                       And I was working extensively with
10     him between 319 and 369 being adopted and we
11     were -- he was giving me this feedback that he
12     was getting directly from those congressmen,
13     congresswomen or people around them in their
14     campaign operations.
15                Q.     Did you have conversations
16     directly with anyone who could be termed a
17     Democrat at this time?
18                A.     In the congressional
19     redistricting, you're asking?
20                Q.     Yes, about 319 or 369.
21                A.     Yeah, I was -- I was getting that
22     information from other people, so I was -- I
23     wasn't the one having those conversations.                      But
24     that was the feedback that I was getting and so
25     that's why I was making those proposals and

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 185 of 349 PAGEID #:
                                       13547

                                                                               Page 185
 1                 RAYMOND E. DiROSSI
 2     those changes and those recommendations for the
 3     map, which we ultimately did, and then we
 4     ultimately got -- I think at the end of the day
 5     we got -- I shouldn't say we got.                         There were,
 6     I think, 20 members of the Ohio House minority
 7     caucus that voted for the final map, which was
 8     -- of the members that were present from the
 9     Democratic caucus was more than half of them.
10                       And in 319 I think there were four
11     Democrats that voted for the map in the House
12     and Senate combined.             I think that number
13     swelled to almost 25 votes after we made all of
14     these changes, so --
15                Q.     And were you getting any of this
16     feedback when you were working on 319 or was
17     this feedback just about 369?
18                A.     Yeah, most of the feedback -- or
19     everything that I just described was very
20     inherent in 369.          That was -- obviously the
21     legislative Democrats approached the leadership
22     and said this is what it's going to take for us
23     to provide votes to approve this map, and so
24     that was all post 319 and 369.
25                Q.     Okay.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 186 of 349 PAGEID #:
                                       13548

                                                                              Page 186
 1                 RAYMOND E. DiROSSI
 2                A.     There were -- in 319, as I
 3     mentioned, in the 9th congressional district,
 4     there were a lot of conversations that were
 5     happening.       Congresswoman Fudge, as the map
 6     rolled out, was -- it had been relayed to me by
 7     a number of people that she did not want to be
 8     paired with Dennis Kucinich in a district.                       She
 9     did not want to run against him in a primary by
10     drawing a district completely inside Cuyahoga
11     County.
12                       And so during 319's rollout and
13     passage, there were conversations that were
14     happening directly with her or with other
15     people around her about what her preferences
16     were for the 11th congressional district.                       And
17     as I mentioned before, that's a very important
18     district for the state because it's the only
19     district we have in the entire state that has
20     in recent memory elected a minority member to
21     Congress.
22                Q.     Now, you just said there were
23     conversations directly with Congresswoman
24     Fudge.     Did you have those conversations with
25     Congresswoman Fudge?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 187 of 349 PAGEID #:
                                       13549

                                                                            Page 187
 1                 RAYMOND E. DiROSSI
 2                A.     I did not.
 3                Q.     Do you know who had those
 4     conversations?
 5                A.     I was working with Bob Bennett and
 6     I know that other members, I believe Speaker
 7     Batchelder -- or I know Speaker Batchelder was
 8     talking to a number of folks and contacts that
 9     he had in Northern Ohio about what
10     Congresswoman Fudge wanted.
11                       And I do specifically remember
12     preparing two draft maps that we were sending
13     to her through intermediaries that said we can
14     draw the 11th district all in Cuyahoga County,
15     but it will no longer be a majority/minority
16     district, or we can bring the district down
17     into Summit County and retain it as a
18     majority/minority district.                      And if we kept it
19     in Cuyahoga County she would be paired with
20     Dennis Kucinich, and the feedback that came
21     back down was she would prefer that the
22     district go down into Summit County, which was
23     done in 319 as it was introduced and retained
24     in 369.
25                Q.     Okay.       You've mentioned Bob

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 188 of 349 PAGEID #:
                                       13550

                                                                            Page 188
 1                 RAYMOND E. DiROSSI
 2     Bennett a couple of times.
 3                A.     Yes.
 4                Q.     What was his role in redistricting
 5     other than being an intermediary?
 6                A.     Well, he was not -- he was a
 7     former chairman of the Republican party and so
 8     he just had been involved in -- I have been now
 9     involved in two decennial redistricting and
10     apportionments.         Mr. Bennett, as we said now
11     deceased, probably had been involved in four or
12     five.     He had great contacts throughout the
13     state, both Republican and Democrat, some great
14     relationships that he had, and he had the
15     ability to reach across party lines and get
16     feedback from both sides of the political
17     spectrum about what people wanted to see in the
18     legislative bill.
19                Q.     Did he ever visit the hotel room
20     that the map was drawn in?
21                A.     To my knowledge, no.
22                Q.     Other than talking to people, did
23     he do anything else related to the map other
24     than talking to all these people that you've
25     mentioned?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 189 of 349 PAGEID #:
                                       13551

                                                                               Page 189
 1                 RAYMOND E. DiROSSI
 2                A.     Can you say that again?                       I'm
 3     sorry, other than --
 4                Q.     So you've mentioned that he served
 5     as an intermediary.
 6                A.     Oh, that he did or that I did?
 7     I'm sorry.
 8                Q.     That he did.             He was an
 9     intermediary to Democrats and Republicans all
10     over the state.
11                A.     And you're asking if he --
12                Q.     Did anything else related to
13     redistricting.
14                A.     I mean, I worked directly with him
15     on all the things I just articulated.                            What
16     else he was doing, I couldn't say.
17                Q.     Okay.       I would like to just turn
18     back to Exhibit 19 for a second.                        It should
19     still be in front of you.                  You were on the
20     right page.
21                A.     I'm sorry.
22                Q.     That's fine.
23                A.     I had it.          There we go.
24                Q.     And there was a question I hadn't
25     had a chance to ask you yet.                     So there is a

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 190 of 349 PAGEID #:
                                       13552

                                                                                Page 190
 1                 RAYMOND E. DiROSSI
 2     reference here to August 19th.                      Do you see
 3     that?
 4                A.     Yes.
 5                Q.     And it says target date to get the
 6     bill equivalency file to the LSC.                         What is the
 7     LSC?
 8                A.     Okay.       So that is the Legislative
 9     Service Commission.            It is the entity that
10     produces bills, proposed laws for the General
11     Assembly.       It's a nonpartisan entity.                      And as
12     we had previously discussed, since the
13     legislative congressional redistricting is a
14     bill that goes through the legislature, we had
15     to get to LSC what we wanted the congressional
16     redistricting bill to look like and that's what
17     that is a reference to.
18                Q.     Okay.       And what is a bill
19     equivalency file?
20                A.     So now you're getting down in the
21     technical stuff, but it's basically --
22                Q.     Yes.
23                A.     It's basically the equivalency
24     files that says what census blocks of counties
25     and the geography of the state would be

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 191 of 349 PAGEID #:
                                       13553

                                                                            Page 191
 1                 RAYMOND E. DiROSSI
 2     assigned to which districts so that you could
 3     put that into a legal form.
 4                Q.     And you used census blocks to draw
 5     the district lines?
 6                A.     Well, we used a lot of units of
 7     geography, but I think that the common
 8     denominator was census blocks.                      The lowest
 9     common denominator was census blocks.
10                Q.     In addition to census blocks, what
11     did you use?
12                A.     Yeah, so you had census blocks,
13     census tracks, you had political subdivisions,
14     whether it be a precinct of a city, a precinct
15     of a township, whole townships, municipalities,
16     wards, counties.          All the units of geography
17     that the Census Bureau tracks population data
18     for.
19                Q.     And was there any particular
20     reason why you were using census blocks, which
21     you said was the common denominator?
22                A.     Yeah, the -- to the best of my
23     knowledge, the court, the U.S. Supreme Court
24     still said that you had to draw congressional
25     districts down to zero population deviation.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 192 of 349 PAGEID #:
                                       13554

                                                                            Page 192
 1                 RAYMOND E. DiROSSI
 2     And obviously if you're trying to use a larger
 3     unit of geography, the chances that you could
 4     ever come up with 16 congressional districts
 5     that all had literally identical population or
 6     plus or minus one, depending on how many people
 7     there were, without going down to that lowest
 8     unit of geography you would never be able to
 9     achieve the required constitutional population
10     deviations.
11                Q.     Was there any other reason that
12     you were using census blocks?
13                A.     No, that's the -- no.
14                Q.     Okay.       Did you get any benefit
15     other than the one person, one vote that you
16     mentioned from using census blocks?
17                A.     No, we got a lot of headaches
18     because we got in -- there was a lot of -- when
19     you get down to a unit that small, you run into
20     a ton of inherent software issues with what is
21     called split -- split blocks.                     And that is
22     where you have a geography unit that maybe
23     crosses the boundary of a census block, and if
24     there are two people in that block you have to
25     figure out, okay, are these two people both in

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 193 of 349 PAGEID #:
                                       13555

                                                                            Page 193
 1                 RAYMOND E. DiROSSI
 2     this part of the split block or in this part of
 3     the split block.          So actually going down to
 4     that level caused a lot of headaches.
 5                Q.     Okay.       And generally how were you
 6     able to resolve those headaches?
 7                A.     We relied on our Cleveland State
 8     and OU database and also the -- this probably
 9     would have been one instance or this was one
10     instance where we would have used John Morgan's
11     technical expertise on software and -- I'm
12     sorry, I misspoke, I said the wrong name.                       It
13     was Clark Benson who we used on these, not John
14     Morgan.
15                Q.     Did anyone else other than Clark
16     Benson help you resolve these issues?
17                A.     That's the name that I remember.
18                Q.     Okay.       So we've spent some time
19     talking about Congresswoman Fudge's district
20     and we've talked about majority/minority
21     districts.       Were you concerned about
22     majority/minority districts because of the
23     Voting Rights Act?
24                A.     Yes.
25                Q.     And what is your understanding of

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 194 of 349 PAGEID #:
                                       13556

                                                                                 Page 194
 1                 RAYMOND E. DiROSSI
 2     what the Voting Rights Act requires?
 3                       MR. STRACH:            Objection.
 4                       THE WITNESS:             Yeah, I'm obviously not
 5     an attorney, but in 2001 the district was drawn so
 6     that it was more than 50 percent voting age
 7     non-Hispanic African American population.                          And
 8     once we started to get up and running and look at
 9     some congressional redistricting ideas, one of the
10     first things that I was looking at was, with the
11     significant population loss that Cleveland was
12     experiencing, when you reconfigured the 11th
13     district was it possible to still draw a district
14     that would be more than 50 percent non-Hispanic
15     voting age African American population.
16                       And I mentioned before the way that I
17     had seen the data and was working with it, if the
18     district had stayed in Cuyahoga County that would
19     not have been obtainable.                  The district would have
20     fallen to somewhere around 48 percent.                          So that
21     was my understanding of the factors that we were
22     dealing with with regards to the 11th.
23     BY MS. THOMAS-LUNDBORG:
24                Q.     Okay.       You said you're not an
25     expert on VRA.        Did you receive any -- and by

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 195 of 349 PAGEID #:
                                       13557

                                                                                    Page 195
 1                 RAYMOND E. DiROSSI
 2     VRA, I mean Voting Rights Act.                      Did you receive
 3     any training on what the VRA requires at any
 4     point?
 5                       MR. STRACH:            And I'm going to object.
 6     If you had any training by non-lawyers, you can
 7     testify about that, but --
 8                       MS. THOMAS-LUNDBORG:                    I think he can
 9     testify to training by a lawyer, too.                           He doesn't
10     have to say what it was, but he can say, yes, I
11     met with lawyers and they told me what it
12     requires.
13                       MR. STRACH:            No, no, he's not going
14     to testify about that.               I'm going to instruct him
15     not to say anything about any training, meetings
16     or otherwise, about the VRA with lawyers.                           If
17     there was any training, meetings or otherwise
18     about the VRA with non-lawyers, I'll allow him to
19     answer that.
20                       MS. THOMAS-LUNDBORG:                    I mean, the
21     question is not to the substance of what he was
22     told, lawyers said he had to do.                        The question is
23     did a lawyer tell you there are VRA requirements
24     and that is not a privileged question.
25                       MR. STRACH:            That is a substantive

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 196 of 349 PAGEID #:
                                       13558

                                                                                  Page 196
 1                 RAYMOND E. DiROSSI
 2     question about what he was being told by lawyers,
 3     so no, we're not going to answer that.
 4                       MS. THOMAS-LUNDBORG:                    I'm not asking
 5     what he was told by lawyers.                     I'm asking did he
 6     have conversations with his lawyers.
 7                       MR. STRACH:            You can ask if he had a
 8     conversation with a lawyer, period, but not did he
 9     have a conversation with a lawyer about the VRA.
10     We will not answer that question.
11                       MS. THOMAS-LUNDBORG:                    All right.
12     BY MS. THOMAS-LUNDBORG:
13                Q.     You can go ahead.
14                A.     Can you ask the question again?
15     I'm sorry.
16                Q.     So there's two questions.                     One is
17     did you have any non-lawyer trainings about
18     VRA?
19                A.     Did I have any non-lawyer
20     training?       Again, depending on what training
21     means, other than attending those NCSL things
22     we talked about where there might have been
23     presentations about the Voting Rights Act, I
24     did not have any training with non-lawyers.
25                Q.     Okay.       And then did you have any

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 197 of 349 PAGEID #:
                                       13559

                                                                                 Page 197
 1                 RAYMOND E. DiROSSI
 2     conversations with lawyers at this time?
 3                A.     Specifically about --
 4                       MS. THOMAS-LUNDBORG:                    Your attorney
 5     has instructed you not to answer about the
 6     specifics of did you have conversations with
 7     lawyers.
 8                       MR. STRACH:            Did you have
 9     conversations with lawyers, as she said, at this
10     time, period.
11                       THE WITNESS:             And, I'm sorry --
12     BY MS. THOMAS-LUNDBORG:
13                Q.     At this time, we're talking about
14     the 2011 redistricting period.                      We can break
15     the question up into 319 and 369.
16                       THE WITNESS:             And I'm supposed to
17     answer?
18                       MR. STRACH:            So the question is did
19     you have conversations with lawyers at the time of
20     the redistricting.
21                       THE WITNESS:             Yes.
22     BY MS. THOMAS-LUNDBORG:
23                Q.     Okay.       Prior to the 2011
24     redistricting period did you have any
25     experience drawing VRA compliant districts?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 198 of 349 PAGEID #:
                                       13560

                                                                                Page 198
 1                 RAYMOND E. DiROSSI
 2                A.     In the 2001 apportionment, both in
 3     apportionment and redistricting, we were
 4     drawing a number of districts that were covered
 5     by the Voting Rights Act.
 6                Q.     Okay.       Are you at all familiar
 7     with the requirements of what the -- of what a
 8     VRA compliant district -- sorry, let me strike
 9     that.
10                       Are you familiar with determining
11     the requirements of whether or not a VRA
12     district should be drawn?
13                       MR. STRACH:            Objection.
14                       MS. THOMAS-LUNDBORG:                    I'm asking
15     about his own personal knowledge.
16                       MR. STRACH:            Well, he's not a lawyer,
17     so it's not -- it's not that simple.
18                       MS. THOMAS-LUNDBORG:                    Well, he did
19     work on drawing the districts.                      He may or may not
20     have personal knowledge to this, which he is free
21     to answer that he does or does not.
22                       MR. STRACH:            But he doesn't have
23     lawyer personal knowledge.
24                       MS. THOMAS-LUNDBORG:                    I'm asking
25     about his personal knowledge as the person drawing

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 199 of 349 PAGEID #:
                                       13561

                                                                                     Page 199
 1                 RAYMOND E. DiROSSI
 2     the district, how did he determine, and if he says
 3     I have no personal knowledge then that is his
 4     answer.
 5                       MR. STRACH:            All right.             If you have
 6     strictly personal knowledge you can answer that
 7     question, but if it requires you to act like a
 8     lawyer then you're not to act like a lawyer.
 9                       THE WITNESS:             If we were drawing --
10     and again, I'm in apportionment mostly because in
11     the congressional there's only one district, but
12     in the apportionment there are dozens.                            If we were
13     working in an area where there were Voting Rights
14     Act impacted districts, I would have sought legal
15     advice as to how to proceed.
16     BY MS. THOMAS-LUNDBORG:
17                Q.     Okay.       Are you at all familiar
18     with the term racially polarized voting?
19                       MR. STRACH:            Objection.
20                       MS. THOMAS-LUNDBORG:                    I'm asking if
21     he's familiar with it.
22                       THE WITNESS:             I've heard the term,
23     but I am -- I'm not conversant in it in any way.
24     BY MS. THOMAS-LUNDBORG:
25                Q.     Are you at all familiar --

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 200 of 349 PAGEID #:
                                       13562

                                                                              Page 200
 1                 RAYMOND E. DiROSSI
 2     actually, let's just go to a document.
 3                       (Thereupon, Plaintiffs' Exhibit
 4     Number 20, File Produced in Native Format Bates
 5     Stamped DIROSSI_0000526, was marked for purposes
 6     of identification.)
 7     BY MS. THOMAS-LUNDBORG:
 8                Q.     This I'm having marked as Exhibit
 9     20.    This was produced in native format, which
10     was an Excel file, so you'll see the first page
11     is the produced in native cover sheet.                          It's
12     DIROSSI_526.        Do you see that?
13                A.     Yes.
14                Q.     And then the second page is a
15     Excel spreadsheet.            Do you see that?
16                A.     Yes.
17                Q.     Okay.       Based on your recollection,
18     are you the author of this document?
19                A.     Yes.
20                Q.     The first set of -- and this is an
21     Excel spreadsheet, so in the left most column
22     there is text that says comply with the Voting
23     Rights Act CD 11.           Do you see that?
24                A.     I do.
25                Q.     And then underneath the first kind

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 201 of 349 PAGEID #:
                                       13563

                                                                                    Page 201
 1                 RAYMOND E. DiROSSI
 2     of populated percentage column it says 22.63
 3     percent unified index is 50/50.                       Do you see
 4     that?
 5                A.     I do.
 6                Q.     And what does the 26.63 represent
 7     here?
 8                       MR. STRACH:            22.63.
 9                       MS. THOMAS-LUNDBORG:                    Yes, 22.63.
10                       THE WITNESS:             It would have been the
11     -- based on the unified index that we spoke about
12     earlier, the numerical representation of all of
13     the historical election results for those five
14     races that we talked about earlier.
15     BY MS. THOMAS-LUNDBORG:
16                Q.     And is this the percentage of
17     Republican or what is the 22 percent?
18                       MR. STRACH:            Objection.             Asked and
19     answered.
20                       Answer it again.
21                       MS. THOMAS-LUNDBORG:                    He didn't
22     answer whether it was Republican or Democrat.                            I
23     still don't know what 22.63 is.
24                       MR. STRACH:            He just said what 22.63
25     percent was and he'll say it again if you want him

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 202 of 349 PAGEID #:
                                       13564

                                                                                Page 202
 1                 RAYMOND E. DiROSSI
 2     to.
 3     BY MS. THOMAS-LUNDBORG:
 4                Q.     Can you tell me, is this 22.63
 5     Republican or Democrat winning the percentage
 6     of the election?
 7                A.     It would be Republican.
 8                Q.     Thank you.
 9                       And then I'm going to skip down,
10     it says draw new minority opportunity district,
11     Franklin County.          Do you see that?
12                A.     I do.
13                Q.     And it's CD O3.                What is -- and
14     then the next line is 37.83 percent.                            Do you
15     see that?
16                A.     I do.
17                Q.     And is that the Republican
18     percentage in CD 03?
19                A.     Using -- using that scoring of the
20     unified index, yes.
21                Q.     Then the last column, and it's not
22     populated, is Slagle/OCAR, state is 52-48 in
23     favor of R's.        Do you see that?
24                A.     Yes.
25                Q.     What is the purpose of this column

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 203 of 349 PAGEID #:
                                       13565

                                                                              Page 203
 1                 RAYMOND E. DiROSSI
 2     here?
 3                A.     Yeah, so this document, I created
 4     this in response to a media inquiry.                            And
 5     again, it goes back to -- it goes back to
 6     everybody had their own way of looking at
 7     indexes or historical election results.                            I
 8     obviously was trying to use the unified index.
 9     A number of people were looking at presidential
10     index.     Mr. Slagle at OCAR had his own scoring
11     methodology.        And the question was being asked
12     of once you draw these two districts, what does
13     the rest of the state look like historically.
14                Q.     And you said a number of people
15     were using the presidential index.                         Do you
16     recall who those people were?
17                A.     Yeah, mostly people who cared
18     about national elections or congressional
19     elections, so Republican and Democratic
20     congressmen and Republican and Democratic
21     congresswomen, the NRCC, the DS -- or the DRCC
22     or whatever their name is.                  The people who run
23     national congressional and national elections
24     tend to look at presidential results and their
25     own scoring system and really kind of looked

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 204 of 349 PAGEID #:
                                       13566

                                                                            Page 204
 1                 RAYMOND E. DiROSSI
 2     with this favor upon what I was using as the
 3     unified index.
 4                Q.     Okay.       And why were you looking at
 5     these two districts in particular?
 6                A.     It was a media request so I was
 7     just trying to be responsive.                     As I mentioned,
 8     at any moment in time what somebody cares
 9     about, whether it's geography, how many
10     incumbents are paired together, an election
11     data number, how big a district was, you know,
12     Heather and I were the ones that people were
13     coming to to ask those questions, and so this
14     is just one document I created.                       It doesn't
15     even look like I finished it.                     So it was just
16     --
17                Q.     Okay.       And do you recall which
18     media entity you got the request from?
19                A.     I don't.         I don't.
20                Q.     Do you recall any other specifics
21     about the request?
22                A.     I don't.         Nope, I don't, sorry.
23                Q.     Actually, don't flip it yet.
24     During your various trainings, aside from
25     trainings that you had with a lawyer, did any

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 205 of 349 PAGEID #:
                                       13567

                                                                             Page 205
 1                 RAYMOND E. DiROSSI
 2     of your trainings talk about one person, one
 3     vote, also known as equal population?
 4                A.     I don't know what -- I mean,
 5     trainings, I was trained on software --
 6                Q.     Conferences.
 7                A.     -- two decades ago.                   Yeah, but I
 8     wouldn't call those trainings.                      I mean, they're
 9     just like listening to people pontificate about
10     what they know, and most of it isn't even
11     relevant to Ohio.
12                       So can you restate the question,
13     please?
14                Q.     So conferences or trainings, did
15     any of them deal with equal population, also
16     known as one person, one vote?
17                A.     Nothing specifically that I can
18     recall.
19                Q.     Okay.       Did you take one person,
20     one vote into consideration when you were
21     drawing your map?
22                A.     All of the districts that were
23     drawn for the congressional redistricting were
24     balanced to the person.                I believe of the 16
25     districts, eight of them were plus one person

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 206 of 349 PAGEID #:
                                       13568

                                                                               Page 206
 1                 RAYMOND E. DiROSSI
 2     above the ratio of representation and the
 3     others were right on the number.                        So, I mean, I
 4     took that into account that the districts had
 5     to be drawn with absolute population, zero
 6     deviation.
 7                Q.     Did equal population affect the
 8     substance of any lines that were drawn?
 9                A.     Help me understand what you mean
10     by substance.
11                Q.     Did you move a line from one
12     location to another location because of equal
13     population?
14                A.     Absolutely.
15                Q.     Okay.       And do you recall as you
16     sit here which lines were moved based on equal
17     population?
18                A.     I chuckle because it's -- if
19     you've ever drawn a map like that, you may have
20     a district in the northeast corner of the state
21     of Ohio that is unfortunately three people too
22     many and you have to balance it out, and
23     because of the way the map is all
24     interconnected you may end up having to move
25     people in Southwest Ohio, two or three people

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 207 of 349 PAGEID #:
                                       13569

                                                                            Page 207
 1                 RAYMOND E. DiROSSI
 2     to achieve that.
 3                       And so every district I would have
 4     made -- Heather and/or I would have made some
 5     change very small to the lines in order to
 6     achieve zero population deviation.                         Every
 7     single district we would have had to do that
 8     in.
 9                Q.     Beyond these small changes of two
10     or three people, do you recall any large
11     changes that were made based on equal
12     population?
13                A.     I mean, I recall like the 11th
14     congressional district, it was after losing two
15     seats and I think the districts had to grow by
16     almost 72,000 people, more or less, and I
17     remember that district having lost significant
18     population, tens of thousands, maybe even
19     approaching a hundred thousand, that
20     significant population changes had to be made
21     to bring that district in particular up to its
22     target population.
23                       I don't think I -- I don't think
24     any other district was quite that extreme in
25     how many people it needed to be adjusted.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 208 of 349 PAGEID #:
                                       13570

                                                                               Page 208
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       So in addition to equal
 3     population and voting rights compliance, did
 4     you consider any other factors when you were
 5     drawing the map?
 6                A.     Well, as I mentioned before, there
 7     were some high-level points that Speaker
 8     Batchelder and President Niehaus wanted to
 9     achieve in this legislative map, and that was
10     the elimination of two districts, the pairing
11     of two Republican congressmen or women, the
12     pairing of two Democratic congressmen or women,
13     proposing an 11th congressional district that
14     was to the satisfaction of Congresswoman Fudge,
15     the creation of a new district in Franklin
16     County that would give a minority candidate the
17     ability to be elected.               I mean, those were the
18     big -- the big overarching goals.                         Then making
19     sure the map was balanced and achieve zero
20     population deviation.              Those were the main --
21     main components.
22                Q.     Okay.       Did you consider
23     communities of interest when you were drawing
24     the map?
25                A.     So that is a term -- obviously I

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 209 of 349 PAGEID #:
                                       13571

                                                                                 Page 209
 1                 RAYMOND E. DiROSSI
 2     have heard that term for decades and I think it
 3     means a lot of different things to a lot of
 4     different people.           So you'll have to help me --
 5     tell me what you are suggesting it means so
 6     that I can try to answer your question.
 7                Q.     Well, I guess my question back to
 8     you is what would you suggest that it means?
 9     What is your understanding of what a community
10     of interest is?
11                A.     Well, it could be -- it could be a
12     lot of things and in certain parts of the state
13     we have a very diverse population.                         We have an
14     extreme -- we have a large number of rural
15     areas of the state.            We have major water, Lake
16     Erie and we also have the Ohio River.                           We have
17     Southwest Ohio that has a lot of communities of
18     interest.       We have minority communities of
19     interest in certain areas, mostly urban areas.
20     We have at least eight major urban areas.                           I
21     mean, so community of interest in any part of
22     the state could mean a very different thing.
23                Q.     Understood.            Did any of those
24     definitions make it into your considerations
25     when you were drawing the map?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 210 of 349 PAGEID #:
                                       13572

                                                                              Page 210
 1                 RAYMOND E. DiROSSI
 2                A.     I was certainly aware of the ones
 3     that I was aware of as we were drawing the map.
 4                Q.     And what effect did that have on
 5     any of your map drawing?
 6                A.     Well, whenever we -- depending on
 7     if there were other goals that conflicted with
 8     it, we would try to preserve those communities
 9     as best possible to achieve the other stated
10     goals that I mentioned.
11                Q.     What about compactness, are you
12     familiar with the term compactness?
13                A.     I'm familiar with the term, I am
14     unfamiliar with anybody's definition of what it
15     -- what it means.
16                Q.     What is your understanding of what
17     compactness is?
18                A.     That you have a district that is
19     relatively compact.            I'm sorry to use the word
20     in the definition of the word, but that would
21     be my understanding.
22                Q.     Did your understanding of
23     compactness affect your map drawing?
24                A.     Again, Ohio is very diverse.                  Look
25     at the 3rd congressional district that was

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 211 of 349 PAGEID #:
                                       13573

                                                                            Page 211
 1                 RAYMOND E. DiROSSI
 2     created in Franklin County.                      The footprint of
 3     that was 720 some odd thousand people, it's
 4     very compact, it is, you know, all within
 5     Franklin County; in Southeast Ohio where we
 6     have a tremendous number of mostly rural areas
 7     where we have entire counties that have a total
 8     of 12 or 13,000 people; we have another
 9     district that is the same exact population
10     size, but it covers 14, 15 or 16 counties, and
11     it is a very significant geographical area.
12                       So, I mean, I would say they're
13     both compact because that's where people in
14     Ohio have chosen to live, but I didn't use any
15     measure.
16                Q.     Okay.       So when you were drawing
17     the map, though, were you thinking about
18     compactness in drawing the lines?
19                A.     I was aware of the concept, yes.
20                Q.     Was it operationalized into your
21     map drawing?
22                       MR. STRACH:            Objection.
23                       THE WITNESS:             Yeah, I need to
24     understand what you mean by --
25     BY MS. THOMAS-LUNDBORG:

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 212 of 349 PAGEID #:
                                       13574

                                                                            Page 212
 1                 RAYMOND E. DiROSSI
 2                Q.     Did you have any system by which
 3     you were making sure districts were compact?
 4                       MR. STRACH:            Objection.
 5                       THE WITNESS:             No, other than visual.
 6     BY MS. THOMAS-LUNDBORG:
 7                Q.     What about county splits, do you
 8     know what -- how would you define county
 9     splits?     I think it's fairly self-evident, but
10     I just want to understand your understanding.
11                A.     Yeah, it gets a little tricky in
12     the apportionment, but in the congressional
13     redistricting if you have a district that
14     crosses a county boundary and is not
15     encompassing an entire county, I could
16     understand why somebody would say a county is
17     split.
18                Q.     Okay.       And did county splits --
19     what role, if any, did county splits play in
20     your map drawing?
21                A.     Well, we're certainly aware of
22     where we were doing it.                We had a few unique
23     instances around the state where, due to the
24     geography of the State of Ohio, we have some
25     cities -- I'll use my home city as an example.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 213 of 349 PAGEID #:
                                       13575

                                                                              Page 213
 1                 RAYMOND E. DiROSSI
 2     I live in Dublin, Ohio, as I said earlier.                       The
 3     city of Dublin is actually a municipal
 4     corporation, but it is in three specific
 5     counties; it is in Union County, Franklin
 6     County and Delaware County.                      It's right where
 7     the three of them come together.
 8                       And this presents sometimes a
 9     challenge.       You could try to keep the community
10     of interest that is Dublin together, but you
11     would be splitting three counties, or you could
12     try to keep the three counties in three
13     separate districts, but then you're splitting
14     Dublin three different ways.
15                       So I was always drawing -- that
16     happens in Northern Ohio, too, with the city
17     of, I believe, Fremont is in three, if not
18     four, counties.         I always kept that in mind
19     when we were -- when I was drawing districts --
20                Q.     Okay.
21                A.     -- or proposing -- drawing
22     proposals.
23                Q.     And did you do anything in your
24     map drawing to limit the number of county
25     splits?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 214 of 349 PAGEID #:
                                       13576

                                                                            Page 214
 1                 RAYMOND E. DiROSSI
 2                A.     Generally it was something we were
 3     trying to do, but as I mentioned before,
 4     eliminating two districts, the method by which
 5     we were absorbing two districts, trying to, you
 6     know, protect the 11th congressional district
 7     and create a new one in the third, and pairing
 8     incumbents together, those were more important
 9     to our goals than if we split a couple extra
10     counties.
11                       Obviously, as I said before, the
12     Democrats in some of the areas made requests to
13     unify a couple counties, in Montgomery County
14     specifically.        But to do that I think we had to
15     unify Montgomery County to satisfy the request,
16     but then we split another county because you
17     had to have zero population deviation.                          So
18     sometimes it was a mixed bag.
19                Q.     Okay.       What about municipal
20     splits?     What do you understand that term to
21     mean?
22                A.     Very similar to counties where you
23     have a district that does not include all of
24     the territory of a municipal corporation.
25                Q.     And did municipal splits play any

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 215 of 349 PAGEID #:
                                       13577

                                                                               Page 215
 1                 RAYMOND E. DiROSSI
 2     role in your map drawing?
 3                A.     Well, again, all districts had to
 4     be balanced to either plus or minus one person
 5     or zero population deviation, so you were going
 6     to have to split counties, you were going to
 7     have to split cities, you were going to have to
 8     split townships and other units of geography to
 9     make those districts balance out.                         So that was
10     done.
11                Q.     Okay.       Are you familiar with the
12     term incumbency?
13                A.     Yes.
14                Q.     Are you familiar with the term
15     incumbency protection?
16                A.     I've heard the term, but it could
17     be --
18                Q.     What is your --
19                A.     -- could mean different things.
20                Q.     Oh, okay, sorry.
21                A.     That's okay.
22                Q.     I don't mean to speak over you.
23                       What does incumbency mean to you?
24                A.     So at any point in time who is the
25     incumbent of any particular district is what

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 216 of 349 PAGEID #:
                                       13578

                                                                            Page 216
 1                 RAYMOND E. DiROSSI
 2     incumbency means to me.
 3                Q.     Okay.       And an incumbent is?
 4                A.     The residing -- the residing
 5     office holder of a district.
 6                Q.     Okay.       And did incumbency play any
 7     role in your map drawing?
 8                A.     As I mentioned, we were losing two
 9     congressional districts, so the decision was
10     that we would pair two incumbent Democrats
11     together and two incumbent Republicans together
12     forcing them to have a primary and let the
13     voters decide.
14                Q.     Outside of this consideration to
15     pair incumbents, did you look at incumbency in
16     any other way?
17                A.     Yes, we generally try to avoid
18     pairing districts.            I mentioned to you before
19     that it had been sent -- or the information had
20     gotten to me that Congresswoman Fudge did not
21     want to be paired with Dennis Kucinich, then
22     Congressman Dennis Kucinich, and so the
23     district that we drew intentionally did not do
24     that, so yes.
25                       I also mentioned Joyce Beatty

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 217 of 349 PAGEID #:
                                       13579

                                                                            Page 217
 1                 RAYMOND E. DiROSSI
 2     where she specifically wanted to have somebody
 3     who she thought might run against her drawn out
 4     of the district, and so we also did that in
 5     order to get votes.
 6                Q.     But was she an incumbent?
 7                A.     She was not an incumbent at the
 8     time.
 9                Q.     Were there any other incumbents
10     that you considered during this time?
11                A.     Well, I was aware of where every
12     incumbent, every Republican, every Democratic
13     lived, so we intentionally -- or didn't
14     unintentionally pair them together.
15                Q.     And how did you do that?
16                A.     I think either through -- well,
17     let me -- I shouldn't say I think.                         We were
18     able to obtain the home addresses of all 18
19     congressmen and women in the state, which we
20     used.
21                Q.     And how did you use them?
22                A.     We used them with our software to
23     do what is called geocoding so that you could
24     put in their address into the software and it
25     would put a marker on the map so you could mark

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 218 of 349 PAGEID #:
                                       13580

                                                                                 Page 218
 1                 RAYMOND E. DiROSSI
 2     where specifically a member of Congress
 3     resided.
 4                Q.     Did partisan makeup of the
 5     districts play any role in your map drawing?
 6                A.     So the historical election
 7     information that we had talked about before was
 8     one of the things that was in the software just
 9     as the population variations, the Hispanic
10     percentages of the district, the African
11     American percentages of the district.                           We also
12     had incorporated into that the historical
13     election data.        So it was one of the things we
14     had.
15                Q.     Okay.       You had it.             Did you use
16     it?
17                A.     Yes, it was one of the things that
18     we would have looked at as we were proposing
19     districts, along with all of the other things I
20     just mentioned.
21                Q.     Okay.       So outside of VRA and equal
22     population, were any of the other factors you
23     considered legally required to your knowledge?
24                A.     You said the VRA and what was the
25     other one?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 219 of 349 PAGEID #:
                                       13581

                                                                            Page 219
 1                 RAYMOND E. DiROSSI
 2                Q.     Equal population.
 3                A.     Equal population.                 The districts
 4     had to be contiguous.              That would have been a
 5     requirement.
 6                Q.     Did you have any hierarchy to
 7     determine which factors were going to be more
 8     important or less important as you were drawing
 9     the map?
10                A.     I did not.
11                Q.     How did you determine which
12     factors were going to play a role in any
13     particular district?
14                A.     Well, using those big pillars that
15     we talked about and then interacting with, for
16     me, President Niehaus, and making sure that he
17     could get the votes of the Republicans and
18     Democrats in the legislature, that was the
19     process.
20                       (Thereupon, Plaintiffs' Exhibit
21     Number 21, Documents Bates Stamped
22     DIROSSI_0000470-472, was marked for purposes of
23     identification.)
24     BY MS. THOMAS-LUNDBORG:
25                Q.     Let's go to what I'm having marked

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 220 of 349 PAGEID #:
                                       13582

                                                                                  Page 220
 1                 RAYMOND E. DiROSSI
 2     as Exhibit 21.        This is a document I actually
 3     put together, but it's consecutively Bates
 4     stamped, so hopefully it's not an issue and
 5     they all seem to be relatively the same.                           I'm
 6     having this marked as Exhibit 21.                         It's
 7     DIROSSI_470.
 8                       And this appears to be a series,
 9     three to be exact, of competition maps.                           Is
10     that your understanding of what this exhibit
11     is?
12                A.     Yes.
13                       MR. STRACH:            Do you know if these
14     came in color originally or if this is how they --
15                       MS. THOMAS-LUNDBORG:                    This is how
16     they were produced to us.                  I copied everything as
17     produced.
18                       MR. STRACH:            Okay.
19     BY MS. THOMAS-LUNDBORG:
20                Q.     So I'm not going to ask too many
21     questions about this.              My first question is,
22     when did you -- when did you get these maps to
23     your best recollection?
24                A.     I don't recall when I would have
25     first had these maps in my possession.                           I don't

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 221 of 349 PAGEID #:
                                       13583

                                                                            Page 221
 1                 RAYMOND E. DiROSSI
 2     recall.
 3                Q.     Would it have been prior to the
 4     introduction of 319?
 5                A.     It was.
 6                Q.     Okay.       And did anything from the
 7     competition maps make it into your map drawing?
 8     And it doesn't have to be these maps in
 9     particular.       Just in general.
10                A.     Yeah.       Well, again, apologies for
11     the long -- the long answer, but there's --
12     there are some things in here that did end up
13     in the maps in concept, maybe not identical to
14     the person.
15                Q.     Okay.
16                A.     But these maps also have some very
17     significant structural problems that rendered
18     them, unfortunately, almost useless to me.
19                Q.     Which concepts made it into the
20     319 map?
21                A.     So on the third map that says Tim
22     Clark from Avon Lake, congressional - one of
23     the winning maps, you notice you have generally
24     this concept of a district in Northern Ohio,
25     the 11th congressional district that comes down

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 222 of 349 PAGEID #:
                                       13584

                                                                              Page 222
 1                 RAYMOND E. DiROSSI
 2     into Summit County like we've been talking
 3     about.     So that is not identical, but that
 4     general concept is something that Congresswoman
 5     Fudge had indicated generally she was
 6     interested in.
 7                       If you note, the other two maps
 8     draw the district of the 11th completely in
 9     Cuyahoga County, which was something that I was
10     being told she explicitly did not want.                         So
11     that was one of the main pillars that these
12     maps violated.
13                       Same thing on the maps on the 3rd
14     district.       One of them, I think the first map
15     in your series, has the general concept of a
16     district inside Franklin County.                        I'm thinking
17     it's -- it's somebody's attempt at getting to a
18     second minority district.                  The map that was
19     adopted is not identical to that, but it kind
20     of refines that concept after we were having
21     conversations with Joyce Beatty about how she
22     would want the district to look.
23                       Do you want me to keep going
24     through it, or do you just want me to --
25                Q.     I'll have questions, but if there

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 223 of 349 PAGEID #:
                                       13585

                                                                            Page 223
 1                 RAYMOND E. DiROSSI
 2     are other things that you remember I would love
 3     to hear it.
 4                A.     Maybe more will come to me, but
 5     those are the two specific ones that jump out
 6     at me.
 7                Q.     Okay.       Regarding the 11th
 8     congressional district, and you referenced Tim
 9     Clark's map --
10                A.     Yes.
11                Q.     -- is it your recollection that
12     the idea came from this map or did the idea
13     come from somewhere else?
14                A.     I don't know.             I can't
15     specifically answer that.                  I don't specifically
16     know the timelines, as I mentioned, of when I
17     got these and the conversations that were
18     already underway about -- I can't answer that.
19                Q.     Okay.       About the first map, which
20     is the Mike Fortner map, you mentioned the 3rd
21     district.       Is your recollection that the idea
22     came from this map or did the idea come from
23     somewhere else?
24                A.     For the 1st district, you said?
25                Q.     3rd.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 224 of 349 PAGEID #:
                                       13586

                                                                            Page 224
 1                 RAYMOND E. DiROSSI
 2                A.     3rd.
 3                Q.     I think this is the map you said
 4     that Franklin County --
 5                A.     I thought you said 1st.
 6     Apologies.       Yeah, same question, I don't -- I
 7     can't recall the timelines of when I received
 8     these and when we were coming up with our own
 9     alternatives.
10                Q.     Okay.
11                A.     But it's worth noting that all
12     three of these maps are drawn by taking the
13     liberty of they're not to zero population
14     deviation.       Every one of these maps based on
15     the data -- underlying data that was provided
16     to me by Mr. Slagle, who I think was in charge
17     of the contest, along with the League of Women
18     Voters and other entities, people were drawing
19     these maps that were plus or minus thousands of
20     people, and obviously that's a no-no with
21     respect to zero population deviation.
22                       So that was something, just one
23     thing which jumps out at me, my specific
24     recollection of problems that all of these maps
25     had.    They took a lot of liberties that I

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 225 of 349 PAGEID #:
                                       13587

                                                                               Page 225
 1                 RAYMOND E. DiROSSI
 2     didn't have the luxury of taking.
 3                Q.     Okay.       There are three maps here.
 4     Did you receive more than three maps or did you
 5     only receive three of the competition maps?
 6                A.     There were at least 50 maps that
 7     were part of the competition, but I believe
 8     these were the three winning maps that Slagle
 9     -- these were the three winning maps that
10     Slagle provided me.
11                Q.     Did you only -- so to clarify my
12     question, did you only receive three maps or
13     did you receive more than three?
14                A.     I received three.
15                Q.     And did you receive them directly
16     from Mr. Slagle or did you get them from some
17     other source?
18                A.     I don't -- I don't recall.
19                Q.     So going to the map drawing
20     process, I think you mentioned that you used
21     Maptitude, correct?
22                A.     Correct.
23                Q.     When did you start inputting data
24     into Maptitude?
25                A.     I don't recall the dates.                     I was

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 226 of 349 PAGEID #:
                                       13588

                                                                            Page 226
 1                 RAYMOND E. DiROSSI
 2     not doing that.         That was being done for us and
 3     so I do not recall the dates.
 4                Q.     Who was putting the data for you
 5     into Maptitude?
 6                A.     Clark Benson.
 7                Q.     When did you start working in
 8     Maptitude?
 9                A.     I don't recall a specific date
10     when we started.
11                Q.     We looked at the invoice for the
12     bunker which started -- let me just go back to
13     it so we're not both working off of our
14     memories, it's Exhibit 16 -- which started on
15     July 17th.       Would you have been working in
16     Maptitude on July 17th?
17                A.     No way.
18                Q.     Would you have been working on
19     Maptitude a few days after July 17th?
20                A.     I don't recall when.                    It was a
21     very -- first of all, it was a long time ago,
22     it was very chaotic, and we had a ton of
23     problems getting the software and the data to
24     interact, and so I can't recall specific dates
25     of when we started.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 227 of 349 PAGEID #:
                                       13589

                                                                               Page 227
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       Do you have a sense of how
 3     long it took to have the data inputted?                         You
 4     said there were a ton of problems.
 5                A.     It was a lengthy time and it was
 6     an ongoing process.            We would get -- we would
 7     get data that we thought was working and then
 8     we would be told, nope, those split blocks and
 9     some of the other things were still
10     problematic, and we would have to wait and get
11     another round of data.               And so that happened
12     over a significant period of time.
13                Q.     Were you working in the data
14     before all these problems were resolved or did
15     you have to wait until after they were
16     resolved?
17                A.     We were able to turn the computers
18     on, but then I think we had to start over.                         We
19     had to start over.            The data wasn't correct and
20     wasn't working.
21                Q.     But did you start the process of
22     working on maps prior to the data being fixed?
23                A.     We tried.
24                Q.     And do you recall when that was
25     happening?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 228 of 349 PAGEID #:
                                       13590

                                                                                 Page 228
 1                 RAYMOND E. DiROSSI
 2                A.     I don't.
 3                Q.     When you were working in the data,
 4     when did you finally have a kind of map that
 5     was ready to be shared; do you recall?
 6                A.     Again, I wasn't working in the
 7     data.     That is not my background or expertise
 8     to understand how to make the data function.
 9     I'm an end user of the software, not the data
10     person, so --
11                Q.     Okay.       Do you recall -- when the
12     data was ready, how long did it take you to get
13     a kind of final map?
14                A.     I don't recall.                We were working
15     on the apportionment and redistricting
16     simultaneously.         I don't recall.
17                Q.     Was it a matter of days or weeks?
18                A.     I mean, it was not days.                      It took
19     a while to have all of these conversations.
20                Q.     Okay.       And do you recall when the
21     map was ready to be shared with anyone outside
22     of you, Ms. Blessing and Troy Judy?
23                A.     I don't recall when that was.
24                Q.     Do you recall who you showed the
25     map to first?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 229 of 349 PAGEID #:
                                       13591

                                                                            Page 229
 1                 RAYMOND E. DiROSSI
 2                       MR. TUCKER:            I'm just going to object
 3     to the phrase map.
 4                       THE WITNESS:             I don't recall.
 5                       MR. STRACH:            Is this a good time to
 6     take a quick break?
 7                       MS. THOMAS-LUNDBORG:                    Sure.
 8                       MR. STRACH:            It's been about an hour.
 9     Thanks.
10                       THE VIDEOGRAPHER:                 We're off the
11     record.
12                       (Recess taken.)
13                       THE VIDEOGRAPHER:                 We're on the
14     record.
15                       MS. THOMAS-LUNDBORG:                    Great.
16     BY MS. THOMAS-LUNDBORG:
17                Q.     I would like to go back to Exhibit
18     19, if you would.           So the first time we went
19     through this exhibit we skipped this first
20     page, and I would like to take some time to
21     look at it now.
22                       You've testified before that you
23     used the unified political index, correct?
24                A.     Correct.
25                Q.     Does this document represent the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 230 of 349 PAGEID #:
                                       13592

                                                                            Page 230
 1                 RAYMOND E. DiROSSI
 2     unified political index that you used, the
 3     races?
 4                A.     Yes, it does.
 5                Q.     Okay.       And where did you get the
 6     data to put together this political index?
 7                A.     These numbers are publicly
 8     available from the Secretary of State, on the
 9     Secretary of State's website about who -- what
10     the vote totals were.
11                Q.     And did you download the data from
12     the Secretary of State's website?
13                A.     Again, I didn't -- I didn't do the
14     data.
15                Q.     Okay.       Who in your understanding
16     was the person who downloaded the data from the
17     Secretary of State's website?
18                A.     Well, I -- I got the top line
19     information from the Secretary of State's
20     website.      I believe -- or Clark Benson would
21     have been the one who was doing the data, and
22     whether or not he got it from the Secretary of
23     State's website I couldn't speak to.
24                Q.     Okay.       And you said that you also
25     had a contract with Cleveland State and OU.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 231 of 349 PAGEID #:
                                       13593

                                                                                Page 231
 1                 RAYMOND E. DiROSSI
 2     Was there a reason that Clark Benson got this
 3     data for you instead of OU and Cleveland State?
 4                A.     So the contract with Cleveland
 5     State and OU was entered into by the
 6     legislative task force on redistricting that we
 7     talked about, that bipartisan entity.                           And so
 8     their job was to take the geography of the
 9     State of Ohio and, working with all of the ADA
10     county boards of elections that maintain their
11     precinct, ward and municipal boundaries, and
12     putting together the census data and marrying
13     those two pieces of data.                  That is the role of
14     Cleveland State and OU.
15                Q.     Did you specifically contract with
16     Clark Benson or how did he come to work on the
17     historical data?
18                A.     I did not contract with him.                      I
19     don't know how.
20                Q.     How were you introduced to Clark
21     Benson?
22                A.     I had known Clark from the
23     previous decade when he performed the same
24     function.
25                Q.     And how did he come to work in the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 232 of 349 PAGEID #:
                                       13594

                                                                            Page 232
 1                 RAYMOND E. DiROSSI
 2     2011 redistricting cycle?
 3                A.     I can't remember specifically how
 4     he was reintroduced to me as, hey, Clark is
 5     going to be available to help you again.
 6                Q.     Do you know how he was paid?
 7                A.     I do not.
 8                Q.     I would like to look at Exhibit 22
 9     -- or it actually hasn't been introduced yet,
10     but if you turn to tab 22.
11                       (Thereupon, Plaintiffs' Exhibit
12     Number 22, Document Bates Stamped DIROSSI_0000010,
13     was marked for purposes of identification.)
14     BY MS. THOMAS-LUNDBORG:
15                Q.     I'm having marked for the record
16     as Exhibit 22 DIROSSI_10.                  This is a series of
17     charts here.        Do you recognize this document?
18                A.     I do.
19                Q.     Are you the author of this
20     document?
21                A.     I am.
22                Q.     Okay.       And why did you create this
23     document?
24                A.     As we talked about before, from my
25     historical interactions with the redistricting

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 233 of 349 PAGEID #:
                                       13595

                                                                            Page 233
 1                 RAYMOND E. DiROSSI
 2     and apportionment in the previous decade, I
 3     recalled that when you were doing redistricting
 4     and apportionment the first things that
 5     everybody wanted from you were maps and
 6     indexes, maps and indexes.                  It doesn't matter
 7     if you were talking to the press, if you were
 8     talking to legislative senators, state
 9     representatives, congressmen, people
10     testifying, citizens, whoever, the first thing
11     that people wanted were historical political
12     indexes and maps.
13                       And so this was a document I
14     created trying to keep the -- the political
15     indexes, the historical election stuff straight
16     so that I could answer those questions.
17                Q.     Okay.       Am I correct that this top
18     chart seems to show the 18 house districts as
19     they existed from 2002 to 2012?
20                A.     Right, so that's a very, very good
21     point.     These are the 18 congressional
22     districts from the previous decade using the
23     unified index and some other measures from
24     2011.
25                Q.     Okay.       So let's start with this

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 234 of 349 PAGEID #:
                                       13596

                                                                            Page 234
 1                 RAYMOND E. DiROSSI
 2     first column.        It says current districts.                 Do
 3     the names here represent the congresspeople as
 4     they were at the time in those districts?
 5                A.     The vast majority of them I'm sure
 6     are the incumbents, but I can't speak to
 7     whether or not they all are.                     I can't say.
 8                Q.     Okay.       And then the next column is
 9     McCain '08.       Is it correct that this would be
10     how much McCain would have gotten in those
11     districts in 2008?
12                A.     Yes.
13                Q.     Okay.       And then Bush '04, is that
14     how much Bush would have gotten in 2004 in
15     those districts?
16                A.     Yes.
17                Q.     And then Governor Kasich 2010, is
18     that the percentage that Governor Kasich would
19     have gotten in those districts?
20                A.     Yes.
21                Q.     And then DeWine 2010 AG, is that
22     the number that DeWine would have gotten in
23     each of those districts?
24                A.     Yes.
25                Q.     Then '06 AG Montgomery, is that

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 235 of 349 PAGEID #:
                                       13597

                                                                             Page 235
 1                 RAYMOND E. DiROSSI
 2     the number that Montgomery would have gotten in
 3     those districts in 2006?
 4                A.     Yes.
 5                Q.     And then 2006 AUD, I'm assuming
 6     that's auditor --
 7                A.     Correct.
 8                Q.     -- Taylor, is that the percentage
 9     that Taylor would have gotten in those
10     districts?
11                A.     Yes.
12                Q.     Are all the individuals that we
13     just named Republicans?
14                A.     They are.
15                Q.     Okay.       Included in this chart is
16     DeWine AG 2010.         It doesn't appear in 19.                You
17     can look back if you would like to refresh your
18     recollection.
19                A.     Yeah, that's what I was looking
20     for.    Oh, there it is.             Yes, I thank you for
21     that.     I would point out that on this document,
22     19, I had both the Republican and the
23     Democratic people who participated in that
24     election.       But I remember that was too much
25     information to get into those little cell

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 236 of 349 PAGEID #:
                                       13598

                                                                                Page 236
 1                 RAYMOND E. DiROSSI
 2     headers, so I chopped down and abbreviated the
 3     races.     That's why those are all the Republican
 4     names.
 5                Q.     Okay.       So my question for you is,
 6     do you recall why DeWine was part of this
 7     document and not part of 19?
 8                A.     Yeah, as I mentioned, everybody
 9     had their own way of looking at a political
10     index or historical election data.                         I had said
11     and come to the conclusion that these were the
12     five races that we should be looking at.                         Other
13     people wanted to look at pieces and parts of
14     these five exclusively, specifically the '08
15     McCain numbers.         Other people wanted to include
16     the 2010 Attorney General race as a barometer
17     of the historical election results.
18                       And so this is me trying to put
19     all of that information into one document so
20     that I could answer all of those questions that
21     I was being bombarded with after the districts
22     were put out.        This document was created after
23     319 was adopted by the legislature when we were
24     getting media and member onslaughts of
25     questions.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 237 of 349 PAGEID #:
                                       13599

                                                                              Page 237
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       There is a column called
 3     unified average.          Is that the unified index?
 4                A.     It is.
 5                Q.     And would the unified index be the
 6     five races or would it also include DeWine?
 7                A.     It would have been the five races
 8     and then weighted to 50/50 as Exhibit 19 had.
 9                Q.     Okay.       The last column refers to
10     PVI.    What is PVI?
11                A.     So this is how the national
12     congressional Democrats and Republicans
13     calculate indexes.            They don't use numbers,
14     they use R plus this and D plus this.                           So I
15     don't know how those are calculated, but I
16     wanted to try to have at my disposal the
17     language that they were talking about so when I
18     was asked about districts I could respond to --
19     in that language.           So that is the congressional
20     methodology, which I cannot explain what it is.
21                Q.     Okay.       Do you recall whether you
22     got this information from the Cook's PVI or did
23     you get it somewhere else?
24                A.     I don't know what the Cook's PVI
25     is.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 238 of 349 PAGEID #:
                                       13600

                                                                            Page 238
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.
 3                A.     Yeah.
 4                Q.     Do you recall where you got the
 5     PVI from?
 6                A.     I don't -- I don't recall.                    I
 7     would be guessing.
 8                Q.     Okay.       At the bottom of this first
 9     chart it says R plus 5 is likely Republican.
10     Do you see that?
11                A.     I do see that.
12                Q.     And do you recall where this R
13     plus 5 is likely Republican came from?
14                A.     Yeah, again, so this deals with
15     the R plus, D plus language, and so this would
16     have come from somebody I was talking to at the
17     national -- the national level of how they
18     would look at districts.
19                       And again, as you pointed out,
20     everything on the top of this chart deals with
21     districts that are -- they're the districts
22     from 2001 with 2010 election data and 2001
23     population data.          So they're not real, they're
24     just -- they're this weird point in time that
25     aren't really valid.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 239 of 349 PAGEID #:
                                       13601

                                                                             Page 239
 1                 RAYMOND E. DiROSSI
 2                       As we've talked about, some of
 3     these districts were tens of thousands, if not
 4     hundreds of thousands of people away from the
 5     targets, so another reason why these indexes
 6     are just kind of almost meaningless.                            But
 7     again, that's what everybody asks for, so I was
 8     trying to have it.
 9                Q.     Well, just sticking on this first
10     chart -- and this is the current districts as
11     they stood at the time, right?                      This isn't a
12     hypothetical district that you're looking at?
13                A.     It's the districts from 2001 that
14     over the decade from 2001 to 2011 had grown --
15     some had contracted and some had grown in
16     population and so -- not to mention that we
17     were losing two districts, and so the district
18     targets of their population had to change by 70
19     some thousand people.
20                       So yes, they are the district
21     boundaries, but the underlying data that's
22     generating these is not even really relevant to
23     anything because they're just not legitimate.
24                Q.     But the underlying data is for the
25     districts as they stood at the time, correct?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 240 of 349 PAGEID #:
                                       13602

                                                                                 Page 240
 1                 RAYMOND E. DiROSSI
 2                       MR. STRACH:            Objection.
 3                       (Witness nodded head up and down.)
 4     BY MS. THOMAS-LUNDBORG:
 5                Q.     Okay.       Moving on, it says up to R
 6     plus 5 is swing.          Do you see that?
 7                A.     I do.
 8                Q.     Where does that come from?
 9                A.     Same source as the language above
10     it.    This is -- everything that is R plus and D
11     plus is the federal language of how you look at
12     districts and their historical election
13     returns, and so that would have come from the
14     same source as the language above it.
15                Q.     And was that source Adam Kincaid?
16                A.     I can't say for sure.                     I can't
17     remember.
18                Q.     Okay.       And then if you look over,
19     there's R plus 5 is likely Republican.                           Number
20     of districts R plus 5 is 7.                      Do you see that?
21                A.     I do.
22                Q.     Does that mean that there were 7
23     districts that were R plus 5?
24                A.     Yes.
25                Q.     And then it says up to R plus 5 is

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 241 of 349 PAGEID #:
                                       13603

                                                                            Page 241
 1                 RAYMOND E. DiROSSI
 2     swing, number of districts that are R plus 3 -
 3     I wonder if that's a typo - is 9.
 4                A.     Yeah, I see that and I see that
 5     discrepancy and I'm not sure why -- I don't
 6     know how I made -- I don't know why I made that
 7     error, if that's material to this whole thing
 8     or not.
 9                Q.     Okay.
10                A.     But yeah, that does not seem to be
11     consistent.
12                Q.     But does it appear, just looking,
13     eyeballing the chart, that there are 9
14     districts that are R plus 3?
15                A.     Yeah, so there are only 8
16     districts that are R plus 5 and there are 9
17     districts that are R plus 3, so I'm not sure
18     which one of those is correct.
19                Q.     Okay.       Going to the next chart,
20     this appears to be the kind of pairing of
21     incumbents that we talked about before.                         Is
22     your understanding that this was 319?
23                A.     Yes, that's my understanding.
24     This is 319 as enacted.
25                Q.     Okay.       And so the first columns

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 242 of 349 PAGEID #:
                                       13604

                                                                             Page 242
 1                 RAYMOND E. DiROSSI
 2     all seem to be the same as the top column.
 3     There is one new column here which is titled
 4     Delta.     Do you see that?
 5                A.     I do.
 6                Q.     What is the Delta?
 7                A.     Well, this would have been
 8     information that was provided to me from that
 9     national source that uses that language.                        You
10     know, I was -- I was going to say it's the
11     difference between the PVI and the bottom chart
12     to the top chart, but then as I did some spot
13     checking it doesn't match up, so I --
14                Q.     Which one doesn't match?
15                A.     I just started at the bottom and
16     the first one I looked at, the 18th district in
17     the top chart Gibbs is R plus 7, whatever that
18     means, and then this bottom -- oh, I see, 18 is
19     not 18 at the bottom.              No, there's not 18 in
20     the bottom.
21                Q.     What about starting from the top?
22     It might be easier to match.                     I think there are
23     more of them that --
24                A.     It just goes to show, I don't know
25     what -- I mean, I never really looked at this

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 243 of 349 PAGEID #:
                                       13605

                                                                            Page 243
 1                 RAYMOND E. DiROSSI
 2     when I got it.        I don't know.
 3                Q.     I thought you said you were the
 4     author of this document.
 5                A.     I am, but this information came to
 6     me from somebody else because I don't know what
 7     these scoring things, how you would calculate
 8     them, so I would have just got them and typed
 9     them into the cell in my spreadsheet to produce
10     this document.
11                Q.     Okay.       Well, let's go through a
12     few of them.        So the first one is Chabot 1 and
13     the top line it's D plus 1 and then in the
14     following chart it's R plus 6, the Delta is
15     plus 7.     Does that look like it's Republicans
16     have gone up plus 7?
17                       MR. STRACH:            Objection.
18                       THE WITNESS:             Yeah, I mean, I think
19     you could -- R is Republican, but again, I don't
20     know what 7 -- I don't know what that means.                     I
21     don't know that scoring system.
22     BY MS. THOMAS-LUNDBORG:
23                Q.     Okay.       So R plus 13 on the top for
24     Schmidt and then on the bottom it's R plus 8
25     and the Delta is negative 5.                     Do you see that?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 244 of 349 PAGEID #:
                                       13606

                                                                            Page 244
 1                 RAYMOND E. DiROSSI
 2                A.     I do.
 3                Q.     And you have no understanding of
 4     whether the Delta negative 5 is R plus 13 minus
 5     R plus 8?
 6                A.     I mean, that would seem logical,
 7     but since I'm not the source of that
 8     information, I --
 9                Q.     Okay.
10                       (Thereupon, Plaintiffs' Exhibit
11     Number 23, Document Bates Stamped DIROSSI_0000142,
12     was marked for purposes of identification.)
13     BY MS. THOMAS-LUNDBORG:
14                Q.     I would like to move on to a
15     document that I'm having marked as Exhibit 23,
16     and for identification it's DIROSSI_142.
17                A.     Yes.
18                Q.     And it has HB 319 unified indexes,
19     proposal unified indexes.                  Do you see that?
20                A.     I do.
21                Q.     Do you recognize this document?
22                A.     Yes.
23                Q.     What is it?
24                A.     It's yet another document that I
25     created so that I could be prepared when I

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 245 of 349 PAGEID #:
                                       13607

                                                                              Page 245
 1                 RAYMOND E. DiROSSI
 2     received inquiries about election results about
 3     districts from any source that I would be able
 4     to answer.
 5                Q.     Okay.       And this document is a
 6     little hard to read.             Excuse me.             This is just
 7     the best copy that we received.                       The column
 8     that says HB 319 unified indexes, is that the
 9     unified index that we've been discussing?
10                A.     It is.
11                Q.     And what is the proposal unified
12     indexes; do you know?
13                A.     So this document is House Bill 369
14     as introduced.
15                Q.     Okay.       And at the bottom of the --
16     the last column in the first chart says
17     assuming 52.5 percent and higher is a safe R.
18     Do you see that?
19                A.     I do.
20                Q.     Where did the assumption come from
21     that 52.5 is a safe R?
22                A.     So there was a lot of debate, both
23     in the press, the media and among legislators,
24     about districts and historical political
25     indexes.      And specifically the -- Jim Slagle

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 246 of 349 PAGEID #:
                                       13608

                                                                            Page 246
 1                 RAYMOND E. DiROSSI
 2     and the Campaign for Accountable Redistricting
 3     was saying that using his own set of election
 4     data and his own scoring, that there were a
 5     lack of competitive districts.                      And so I was
 6     trying to use -- trying to show House Bill 319
 7     versus House Bill 369 as introduced just
 8     generally what those indexes would be here.
 9                Q.     Okay.       But where did the
10     assumption come from that 52.5 percent was safe
11     R?
12                A.     I can't say for -- I can't say for
13     certain.
14                Q.     And then it goes on to say 47.5
15     percent and lower is safe D.                     Do you know where
16     that assumption came from?
17                A.     Yeah, that is Jim Slagle's -- I
18     was restating what he had been saying in the
19     press about districts.
20                Q.     Now, you testified a minute ago
21     that you created these, Exhibit 24 -- I mean,
22     sorry, Exhibit 22 and Exhibit 23 for media.
23     Did you use a political indices at all prior to
24     the introduction of HB 319?
25                A.     Well, it wasn't just for media.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 247 of 349 PAGEID #:
                                       13609

                                                                            Page 247
 1                 RAYMOND E. DiROSSI
 2     It was for anybody at any moment in time that
 3     might ask.       As I pointed out, there were
 4     congressmen and women who had asked for that
 5     information, there were aspiring candidates to
 6     run for Congress in the future when we talked
 7     about now Congresswoman Joyce Beatty who
 8     specifically made a request about indexes of
 9     the 3rd congressional district.                       There were
10     members of the Senate leadership team that were
11     asking, members of the legislature that were
12     asking, President Niehaus who was then asking
13     me, and so all of these documents are
14     me-created so that I could have them handy so
15     that I could answer those questions.
16                Q.     And did you create -- sorry,
17     strike that.
18                       Did you use any of the historical
19     data prior to HB 319 being introduced?
20                A.     I mean, I used it in the -- we had
21     that same election data available to us for the
22     apportionment.
23                Q.     Did you use it in the drawing of
24     your maps?       Did you ever look at a map and see
25     how -- its measurement on the unified index?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 248 of 349 PAGEID #:
                                       13610

                                                                            Page 248
 1                 RAYMOND E. DiROSSI
 2                A.     Okay.       You said -- okay, I thought
 3     you said before 319.
 4                Q.     Yes, before 319 was introduced, so
 5     while you were working on drawing the map did
 6     you look at the indices?
 7                A.     Well, the way that we were set up,
 8     whenever we would make a change to any
 9     district, whether we were working on the whole
10     state or an individual district, the population
11     would change, the African American population
12     would change, the Hispanic population would
13     change, the unified index would change.
14                       All these other variables that
15     people were interested changed simultaneously.
16     So we never used any one exclusively, they were
17     all just changing every time we made any type
18     of change.
19                Q.     Okay.       So you did have the unified
20     index to look at when you were drawing the
21     maps?
22                A.     Yeah, along with everything else
23     that I articulated.
24                       (Thereupon, Plaintiffs' Exhibit
25     Number 24, Documents Bates Stamped

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 249 of 349 PAGEID #:
                                       13611

                                                                                Page 249
 1                 RAYMOND E. DiROSSI
 2     GOVPR_008278-8280, was marked for purposes of
 3     identification.)
 4     BY MS. THOMAS-LUNDBORG:
 5                Q.     Okay.       I would like to mark for
 6     the record Exhibit 24.               It's in tab 24.             For
 7     identification, the Bates number is GOVPR_8278.
 8     This is something that was produced by the
 9     Governor.       I'm just going to ask you a kind of
10     quick question.         It is the -- it purports to be
11     the bill signing of HB 218 and HB 319.                          You'll
12     see your name appears as a participant and next
13     to your name it says Senate Redistricting
14     Director.       Do you see that?
15                A.     I do.
16                Q.     What was your role as the Senate
17     Redistricting Director?
18                A.     Yeah, so that's probably somebody
19     preparing a document that really doesn't know
20     what was happening.            I did not hold such a
21     title or role.
22                Q.     Okay.       In your work on
23     redistricting you said you talked to President
24     Niehaus.      Between you and Ms. Blessing, was
25     there a division of labor between the Senate

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 250 of 349 PAGEID #:
                                       13612

                                                                            Page 250
 1                 RAYMOND E. DiROSSI
 2     and the House?
 3                A.     Nothing specific, no.
 4                Q.     Okay.       Did you both equal -- have
 5     equal amounts of conversations with President
 6     Niehaus, for example?
 7                A.     I don't know what conversations
 8     she might have had with him, so I can't compare
 9     the two.
10                       (Thereupon, Plaintiffs' Exhibit
11     Number 25, Document Bates Stamped DIROSSI_0000039,
12     was marked for purposes of identification.)
13     BY MS. THOMAS-LUNDBORG:
14                Q.     Okay.       I'm having marked for the
15     record Exhibit 25.            It's DIROSSI_39 --
16                A.     39?
17                Q.     I'm sorry, that's the name of the
18     Bates.     It's Exhibit 25.
19                A.     Got you.
20                Q.     And the subject is Confirmed:
21     Meet with Leadership on Redistricting Bill from
22     September 2nd, 2011.             Do you see that?
23                A.     I do.
24                Q.     When here it refers to a meeting
25     with the leadership, do you recall who would

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 251 of 349 PAGEID #:
                                       13613

                                                                                 Page 251
 1                 RAYMOND E. DiROSSI
 2     have been included in leadership meetings that
 3     you attended at the time?
 4                A.     Well, President Niehaus was the
 5     president of the Senate, so obviously he was a
 6     member of leadership, the president.                            I would
 7     be guessing at the other members of leadership
 8     specifically.        I can't recall his other members
 9     of leadership.
10                Q.     Okay.       Would Democrats have been
11     included in members of leadership?
12                A.     The Democrats had the Democratic
13     leadership, so --
14                Q.     Would they have been included in
15     meetings that you attended on redistricting?
16                A.     If they had asked.
17                Q.     Do you recall any specific
18     meetings that you attended with Democrats?
19                A.     I did attend a meeting at the
20     request of the Democrats for the -- during one
21     of their caucuses, but I can't say with
22     certainty whether it was for the congressional
23     redistricting bill or if it was when we were
24     working with them to change the process by
25     which we do apportionment districts in the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 252 of 349 PAGEID #:
                                       13614

                                                                             Page 252
 1                 RAYMOND E. DiROSSI
 2     state, the constitutional amendment that was
 3     just adopted.        But I did attend one caucus at
 4     their invitation.
 5                Q.     Okay.       Other than that one meeting
 6     that you just mentioned, do you recall
 7     attending other -- any other meetings with the
 8     Democratic caucus?
 9                A.     With the Democratic caucus?
10                Q.     Or leadership.
11                A.     Caucus, no other.                 Obviously,
12     apologies, during the apportionment Leader
13     Budish was a member of the apportionment board
14     and I did attend all of the apportionment board
15     meetings, and specifically spoke with him
16     extensively about apportionment.
17                Q.     If those meetings had been put in
18     your calendar would they have been put in your
19     calendar as apportionment board or meetings
20     with leadership on redistricting bill?
21                A.     Probably apportionment board.                  If
22     it was an actual date that the apportionment
23     board met, I would have -- I would have put it
24     on my calendar as an apportionment board
25     meeting.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 253 of 349 PAGEID #:
                                       13615

                                                                            Page 253
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.
 3                A.     I know Leader Budish and I shared
 4     maybe a two-hour discussion during that
 5     apportionment board meeting about districting
 6     and some of the principles.
 7                Q.     Okay.       Other than that
 8     conversation you had with Leader Budish during
 9     the apportionment board, do you recall any
10     other conversations with Leader Budish
11     regarding redistricting?
12                A.     I do not.
13                       (Thereupon, Plaintiffs' Exhibit
14     Number 26, Documents Bates Stamped
15     LWVOH_00018302-18308, was marked for purposes of
16     identification.)
17     BY MS. THOMAS-LUNDBORG:
18                Q.     I would like to show you a
19     document that I'm having marked as Exhibit 26,
20     and the first page has the Bates number of
21     LWVOH_18302, and in the top left-hand -- sorry,
22     right-hand corner is your email.                        Do you see
23     that?
24                A.     I do.
25                Q.     And then the from line appears to

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 254 of 349 PAGEID #:
                                       13616

                                                                               Page 254
 1                 RAYMOND E. DiROSSI
 2     be from Adam Kincaid.              Do you see that?
 3                A.     I do.
 4                Q.     Do you recognize the email address
 5     next to it as Adam Kincaid's email address?
 6                A.     I mean, sitting here that would be
 7     his email.
 8                Q.     Okay.       And the to line is your
 9     email address, we've already established that,
10     and Heather Mann's, we've established that.
11     There's then an email address for Tom Whatman
12     which is TWhatman@TeamBoehner.com.                         Do you see
13     that?
14                A.     Yes, Boehner.
15                Q.     Sorry, Boehner.                Do you recognize
16     that as Tom Whatman's email address?
17                A.     Looking at it on this piece of
18     paper I would recognize it as his email
19     address, but I --
20                Q.     Okay.       So the email from Adam
21     Kincaid, as we were discussing, says revised
22     attached, let me know your thoughts and I'll
23     work on it some more in the morning if needed.
24     Do you see that?
25                A.     Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 255 of 349 PAGEID #:
                                       13617

                                                                            Page 255
 1                 RAYMOND E. DiROSSI
 2                Q.     And then there appears to be an
 3     attachment which says New Map Idea Redraft.zip.
 4     Do you see that?
 5                A.     I do.
 6                Q.     Did you receive from Adam Kincaid
 7     at this point ideas by email?
 8                A.     Do you know, is this all one email
 9     chain?
10                Q.     It appears to be, only because it
11     says Gmail New Idea Draft page 1 of 8, and then
12     you have page 2 of 8, page 3 of 8, page 4 of 8,
13     so on and so forth.
14                A.     Yeah.
15                Q.     And that's an internal pagination
16     to the document.
17                A.     Okay.       And your specific question
18     again?     I'm sorry.
19                Q.     It's a general question about
20     whether you were receiving ideas from Adam
21     Kincaid at this point.
22                A.     Well, with this document in front
23     of me, he sent me something called New Idea
24     Redraft.      I can't recall if it was at my
25     request of him or he was sending it to me, but

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 256 of 349 PAGEID #:
                                       13618

                                                                                Page 256
 1                 RAYMOND E. DiROSSI
 2     obviously on September 2nd at the date and time
 3     here, he sent me that email, this email.
 4                Q.     Okay.       Generally do you recall
 5     receiving feedback from Adam Kincaid on the
 6     draft map?
 7                       MR. STRACH:            Objection.
 8                       THE WITNESS:             Yeah, I recall sharing
 9     information and ideas with Adam, but I don't
10     recall the specifics of them.
11     BY MS. THOMAS-LUNDBORG:
12                Q.     Okay.       What types of ideas would
13     you be sharing with Mr. Kincaid at this point?
14                A.     Well, again, I don't remember any
15     specific ones, but if any member of the
16     legislature, Republican or Democrat, was asking
17     for something and I felt I wanted his opinion
18     on it, I would have asked him for his opinion
19     on it.
20                Q.     If you turn to the third page of
21     this document, and I'm in the middle of the
22     page, there's an email from Tom Whatman.                         We've
23     already established that email address.                         And in
24     it he says, Adam, all looks good on the
25     surface, key is whether we can improve CD 1 and

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 257 of 349 PAGEID #:
                                       13619

                                                                            Page 257
 1                 RAYMOND E. DiROSSI
 2     CD 14 at block level while keeping concepts
 3     intact.     Do you see that?
 4                A.     I do.
 5                Q.     Do you recall whether at this
 6     point Tom Whatman was providing suggestions to
 7     the draft map?
 8                A.     Yeah, so this is an email from Tom
 9     to Adam that I'm cc'd on, I guess.
10                Q.     I think it's to you, but obviously
11     --
12                A.     But it's from Tom to -- yeah, I
13     don't recall.        You can ask Tom what he meant by
14     that.     I don't know.
15                Q.     I'm not asking what he meant in
16     this email.       I'm just asking you generally were
17     you receiving feedback from Tom Whatman on the
18     draft map?
19                A.     Tom was another resource that we
20     could -- I could have an information exchange
21     with.
22                Q.     And were you exchanging
23     information at this point in the process?
24                A.     I would -- yes, because the bill
25     was within a couple of weeks of being

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 258 of 349 PAGEID #:
                                       13620

                                                                            Page 258
 1                 RAYMOND E. DiROSSI
 2     introduced and voted on, so yes.
 3                       (Thereupon, Plaintiffs' Exhibit
 4     Number 27, Document Bates Stamped DIROSSI_0000040,
 5     was marked for purposes of identification.)
 6     BY MS. THOMAS-LUNDBORG:
 7                Q.     Okay.       I would like to move on to
 8     an exhibit I'm having marked as Exhibit 27.
 9     For the record, it's DIROSSI_40, and the
10     subject is Confirmed:              Meet with Speaker and
11     Others re:       Redistricting, and it's from
12     September 5th, 2011.             Do you recall meeting
13     with the speaker generally during this period?
14                A.     I do remember a meeting, but I
15     don't know if -- I don't know anything about
16     this one.       I can't remember what this one was
17     --
18                Q.     And if the meeting -- the meeting,
19     just to be clear, would have been with Speaker
20     Batchelder or would it have been with someone
21     else?
22                       MR. STRACH:            Objection.
23                       THE WITNESS:             Which one, the one that
24     I recall or this one?
25     BY MS. THOMAS-LUNDBORG:

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 259 of 349 PAGEID #:
                                       13621

                                                                            Page 259
 1                 RAYMOND E. DiROSSI
 2                Q.     The one that you recall.
 3                A.     The one that I recall, which I
 4     don't know if it is this one, was with Speaker
 5     Batchelder.
 6                Q.     Okay.       Do you recall anyone else
 7     being at that meeting?
 8                A.     President Niehaus.
 9                Q.     Anyone else?
10                A.     Myself, Heather.
11                Q.     Anyone else?
12                A.     Those are the four that I
13     remember, including myself.
14                Q.     And what was the subject of that
15     meeting that you recall?
16                A.     Generally it was congressional
17     redistricting and where we were in the process
18     and how we were moving forward.
19                Q.     Okay.       And where were you at that
20     point in the process?
21                A.     Well, again, we're talking about a
22     hypothetical meeting -- or a meeting that I
23     don't remember when it was.                      So where we were
24     in the process, I couldn't say.
25                       (Thereupon, Plaintiffs' Exhibit

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 260 of 349 PAGEID #:
                                       13622

                                                                               Page 260
 1                 RAYMOND E. DiROSSI
 2     Number 28, Document Bates Stamped DIROSSI_0000043,
 3     was marked for purposes of identification.)
 4     BY MS. THOMAS-LUNDBORG:
 5                Q.     Okay.       I would like to turn to an
 6     exhibit I'm having marked as Exhibit 28.                         It's
 7     DIROSSI_43, for the record, and it says
 8     Confirmed:       Meet with President Niehaus re:
 9     Apportionment and Redistricting, Tuesday,
10     November -- sorry, September 6th.                         Do you see
11     that?
12                A.     I do.
13                Q.     Do you recall having a meeting
14     with President Niehaus around this time?
15                A.     I mean, so September is right in
16     the heart of the apportionment constitutional
17     timeline that had to be done, the redistricting
18     was also ongoing, so I -- I do remember meeting
19     and talking to President Niehaus a lot.
20                       (Thereupon, Plaintiffs' Exhibit
21     Number 29, Document Bates Stamped DIROSSI_0000044,
22     was marked for purposes of identification.)
23     BY MS. THOMAS-LUNDBORG:
24                Q.     Okay.       I would like to move to an
25     exhibit I'm going to have marked as Exhibit 29.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 261 of 349 PAGEID #:
                                       13623

                                                                                Page 261
 1                 RAYMOND E. DiROSSI
 2     It is Confirmed:          Senate Leadership Meeting,
 3     and it's DIROSSI_44, for the record.
 4                       And, to be efficient, I'm also
 5     marking for the record Exhibit 30.                         It's
 6     DIROSSI_45.       It's another Confirmed:                       Senate
 7     Leadership Meeting from September 9th.
 8                       (Thereupon, Plaintiffs' Exhibit
 9     Number 30, Document Bates Stamped DIROSSI_0000045,
10     was marked for purposes of identification.)
11     BY MS. THOMAS-LUNDBORG:
12                Q.     As you sit here today, do you
13     recall whether you had two separate meetings
14     with the Senate leadership or if this is one
15     meeting with multiple entries?
16                A.     Okay.       Apologies.            You're looking
17     at 30 and 31?        I'm sorry.
18                Q.     I'm looking at 29 and 30.
19                A.     And your question is did these
20     meetings happen?
21                Q.     Do you recall whether there were
22     two separate meetings with the Senate
23     leadership or was there just one meeting?
24                A.     I mean, I just don't -- I don't
25     recall if these meetings happened, I don't

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 262 of 349 PAGEID #:
                                       13624

                                                                              Page 262
 1                 RAYMOND E. DiROSSI
 2     recall if we did one and not the other.                         It's
 3     just too long ago.            I don't recall.
 4                Q.     Okay.       And we've already discussed
 5     a little bit about meetings with leadership.
 6     Do you recall whether these meetings would have
 7     been with Democrats or with Republicans?
 8                       MR. STRACH:            Objection.
 9     BY MS. THOMAS-LUNDBORG:
10                Q.     As planned, at the minimum there
11     was a planned meeting?
12                A.     Well, as I said, President Niehaus
13     was having those conversations with the members
14     of the Democratic Senate, and so there was
15     really no need for me to have that level of
16     interaction.        Any information that was
17     relevant, like the requests from the
18     legislative Democrats that we did in 369, were
19     being relayed to me through other -- other
20     channels.
21                Q.     If you received a meeting
22     invitation, would that meeting have been for a
23     meeting with Republicans and Democrats or just
24     Republicans?
25                       MR. STRACH:            Objection.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 263 of 349 PAGEID #:
                                       13625

                                                                            Page 263
 1                 RAYMOND E. DiROSSI
 2                       THE WITNESS:             I mean, it could have
 3     been -- it could have been both.
 4                       (Thereupon, Plaintiffs' Exhibit
 5     Number 31, Document Bates Stamped LWVOH_00018310,
 6     was marked for purposes of identification.)
 7     BY MS. THOMAS-LUNDBORG:
 8                Q.     I'm moving to what I'm having
 9     marked as DiRossi 31.              It has Bates stamp LWVOH
10     and it's 18310.         And do you see your email
11     address at the top right corner?
12                A.     I do.
13                Q.     And then do you see your email
14     address in the from line at the top of the
15     email?
16                A.     I do.
17                Q.     In the to line it says Senator
18     Keith Faber.        Do you see that?
19                A.     Yes.
20                Q.     And who -- do you recognize this
21     email address?
22                A.     Yes.
23                Q.     And whose email address is this?
24                A.     I believe it is Senator Keith
25     Faber's.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 264 of 349 PAGEID #:
                                       13626

                                                                            Page 264
 1                 RAYMOND E. DiROSSI
 2                Q.     And then in the cc line it is Matt
 3     Schuler.      Do you recognize this as Matt
 4     Schuler's email address?
 5                A.     Yes.
 6                Q.     And in the email the top line says
 7     Senator Faber, here is your concept put into a
 8     map.    Do you see that?
 9                A.     Yes.
10                Q.     At any point in the redistricting
11     process did you receive ideas from Senator
12     Faber?
13                A.     Verbally, yes.
14                Q.     And what were the nature of his
15     verbal ideas?
16                A.     So he lives in -- resides in
17     Mercer County and in House Bill 319 and 369 you
18     have multiple congressional districts that were
19     being proposed to come together and balance out
20     on population in Mercer County.
21                       And do you have copies of the maps
22     that I can -- I can use?                 We keep referring to
23     all these maps and I --
24                Q.     You know, I have a copy of 369, I
25     believe.      Would this be helpful to you?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 265 of 349 PAGEID #:
                                       13627

                                                                             Page 265
 1                 RAYMOND E. DiROSSI
 2                A.     Yes.      So as I was saying -- thank
 3     you for that, that's very helpful.                         As I was
 4     saying, in Mercer County you have three
 5     congressional districts that are coming
 6     together and are really being balanced out down
 7     to that block level, and he, residing in Mercer
 8     County, was very interested about what
 9     geography was going to be in what district, and
10     so those were the nature of the verbal
11     interactions that I had with him.
12                Q.     Okay.       I'm going to skip a line.
13     And then the email goes on to, if the other
14     idea that Huffman worked on - we need to get
15     something that you and Huffman agree to by
16     tomorrow when Speaker Batchelder and President
17     Niehaus get together.              Do you see that?
18                A.     I do.
19                Q.     Do you recall there being a
20     disagreement between Mr. Huffman and Mr. Faber?
21                A.     I do not recall any disagreement
22     between them.
23                Q.     Okay.       Do you recall a time where
24     there were discussions between members of the
25     House and members of the Senate about the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 266 of 349 PAGEID #:
                                       13628

                                                                            Page 266
 1                 RAYMOND E. DiROSSI
 2     redistricting bill?
 3                A.     So you're asking me if I was part
 4     of any conversations with -- I'm sorry.
 5                Q.     With members of the House and
 6     members of the Senate about the bill.
 7                A.     Well, this -- this would be one
 8     example where Senator Faber, senator, Matt
 9     Huffman, House member, and I were talking
10     about, my recollection Mercer County, and how
11     the map could be proposed.
12                Q.     Okay.       Do you recall if at this
13     point in September -- on September 10th if the
14     map had been introduced yet?
15                A.     I should know that.                   I don't
16     recall.     I don't recall.
17                Q.     The next line of the email says DC
18     is increasingly -- is pushing to put the lid on
19     this.     Do you see that?
20                A.     I do.
21                Q.     Do you recall what the reference
22     to DC is?
23                A.     I don't -- I don't recall.
24                Q.     What about put the lid on this,
25     what does that mean?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 267 of 349 PAGEID #:
                                       13629

                                                                            Page 267
 1                 RAYMOND E. DiROSSI
 2                A.     Well, it's to get a map proposed
 3     and enacted.
 4                Q.     Were you getting pressure from
 5     anyone to get a map proposed and enacted at
 6     this point?
 7                A.     Well, people were getting pressure
 8     from me because we were right in the heart of
 9     the constitutionally mandated timeline for the
10     apportionment, which had to be done by
11     September 31st, and I was personally very
12     concerned that we were still working on the
13     congressional redistricting at the same time we
14     were trying to do the apportionment and that we
15     were just -- it was too much.
16                Q.     I understand that you were
17     pressuring people, but this DC, at a minimum,
18     is a reference to someone who is not you,
19     correct?
20                       MR. STRACH:            Objection.
21     BY MS. THOMAS-LUNDBORG:
22                Q.     Do you refer to yourself in the
23     third person?
24                A.     Not usually, but I'm sure I have.
25                Q.     Do you refer to yourself by DC?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 268 of 349 PAGEID #:
                                       13630

                                                                            Page 268
 1                 RAYMOND E. DiROSSI
 2                A.     No.
 3                Q.     So, at a minimum, this was someone
 4     outside of you?
 5                       MR. STRACH:            Objection.
 6                       THE WITNESS:             Yeah, I don't remember
 7     the specifics of who I was referring to here in
 8     this -- you know, obviously an email from almost
 9     seven years ago.
10                       (Thereupon, Plaintiffs' Exhibit
11     Number 32, Document Bates Stamped LWVOH_00018297,
12     was marked for purposes of identification.)
13     BY MS. THOMAS-LUNDBORG:
14                Q.     All right.           I'm going to move on
15     to an exhibit I'm having marked as 32 and it is
16     LWVOH_18297, and the subject line is
17     Redistricting Tweaks.              Do you see your email
18     address in the top right corner?
19                A.     I do.
20                Q.     Then there is an email in the from
21     line.     Do you recognize this email address?
22                A.     Are you referring to Senator
23     Niehaus?
24                Q.     Yes.
25                A.     Yes, I do recognize that.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 269 of 349 PAGEID #:
                                       13631

                                                                            Page 269
 1                 RAYMOND E. DiROSSI
 2                Q.     And whose email address is that?
 3                A.     Senator Niehaus'.
 4                Q.     And in the to line there is a
 5     Whatman@sppgrp.com.            Do you see that?
 6                A.     I do.
 7                Q.     Do you recognize that email
 8     address?
 9                A.     You know, I really don't because
10     we just looked at -- you asked me before about
11     a Tom Whatman email and that was the one I
12     recognized.       This one is a different one.                  I
13     don't recognize this one.
14                Q.     Okay.       Did you email any Whatmans
15     at more than one email address?
16                A.     Boy, I don't recall.
17                Q.     Okay.
18                A.     I don't recall.
19                Q.     Do you recognize your email
20     address in the other to line?
21                A.     I do.       That is mine.
22                Q.     Okay.       In the first line it says
23     sorry about the last-minute tweaks from Faber
24     and Widener.        Do you see that?
25                A.     I do.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 270 of 349 PAGEID #:
                                       13632

                                                                                    Page 270
 1                 RAYMOND E. DiROSSI
 2                Q.     Did you have an understanding or
 3     do you know of who Faber is?
 4                A.     I don't think I ever said I didn't
 5     know who Faber was.
 6                Q.     I'm asking who is Faber referenced
 7     here?
 8                       MR. STRACH:            Objection.
 9                       You can answer that if you can.
10                       THE WITNESS:             It sounds like a simple
11     question, but I didn't understand it.                           Apologies.
12     BY MS. THOMAS-LUNDBORG:
13                Q.     Yeah.       Who is the Faber referenced
14     here?
15                A.     Senator Faber.
16                Q.     And who is the Widener referenced
17     here?
18                A.     Senator Widener.
19                Q.     And I'm skipping to the next line.
20     It says, I'm still committed to getting --
21     committed to ending up with a map that Speaker
22     Boehner fully supports with or without the
23     votes from two members in leadership.                           Do you
24     see that?
25                A.     Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 271 of 349 PAGEID #:
                                       13633

                                                                             Page 271
 1                 RAYMOND E. DiROSSI
 2                Q.     Do you recall at the time there
 3     being discussions about Speaker Boehner's
 4     support of the map?
 5                A.     Yeah, I mean, this -- obviously
 6     this is an email from Senator Niehaus that I
 7     may have received, but I didn't send, so I
 8     don't know what -- I mean --
 9                Q.     Again, I'm not asking you about
10     this email specifically.                 I'm asking do you
11     recall there being any discussions which you
12     were a part of where there was talk about
13     Speaker Boehner's support of the map?
14                A.     Well, it was -- it was clear to me
15     from conversations with President Niehaus that
16     President Niehaus was interested in Speaker
17     Boehner's input and thoughts on the map.                        But
18     ultimately, as we've talked about, this was a
19     bill that was going through the legislature,
20     and anybody who had thoughts or ideas of the
21     map, if we couldn't get -- I shouldn't say we,
22     because I'm not a member of the legislature, if
23     the president and the speaker of the Ohio House
24     can't get the votes in the legislature, it's
25     irrelevant.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 272 of 349 PAGEID #:
                                       13634

                                                                            Page 272
 1                 RAYMOND E. DiROSSI
 2                       So yes, it was made clear to me
 3     that he was interested in feedback and what
 4     Speaker Boehner thought, but he still had the
 5     responsibility to work with the Democrats in
 6     the legislature and get a bill passed.
 7                Q.     Okay.       At the time when 319 was
 8     passed did it have Democratic support?
 9                A.     I believe it did.                 It had much
10     less support than 369, where, as I said, I
11     think there were 25 members of the Democratic
12     House and Senate that voted in support of it,
13     but there were members of the Senate Democratic
14     caucus who voted for 319.                  They spoke very
15     passionately about the map on the floor of the
16     Ohio Senate.        And there were a handful of
17     members of the Ohio House that voted in support
18     of 319 on the Ohio House and who also spoke
19     very eloquently about it on the floor of the
20     House.
21                Q.     So your recollection is that
22     Democrats spoke in favor of the map, and by the
23     map I mean 319, on the floor of the House?
24                A.     The ones who voted for it, yes,
25     some of them did speak to it on the floor of

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 273 of 349 PAGEID #:
                                       13635

                                                                            Page 273
 1                 RAYMOND E. DiROSSI
 2     the House and Senate respectively.
 3                Q.     And when was that?
 4                A.     I don't recall the specific date
 5     that 319 was on the floor of the House and
 6     Senate, but whatever date it was.
 7                Q.     At the bottom of this email it
 8     says I spoke with Strivers Sunday morning and
 9     know he does not support the Widener changes
10     putting him over to Wright-Patt.                        Do you see
11     that?
12                A.     I do.
13                Q.     Do you recall there being
14     discussions at the time with Congressman
15     Strivers?
16                A.     Again, this is not an email that I
17     generated.       I received it, but I didn't
18     generate it, so I -- if there are
19     conversations, I wasn't having them.
20                Q.     Okay.
21                A.     That's not what I was --
22                Q.     So you did not have any
23     conversations with Congressman Strivers at this
24     time?
25                A.     None that I can specifically

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 274 of 349 PAGEID #:
                                       13636

                                                                            Page 274
 1                 RAYMOND E. DiROSSI
 2     recall.
 3                Q.     Okay.
 4                A.     I do remember in producing
 5     documents there was an email that I believe he
 6     and I exchanged, but I cannot recall the
 7     specifics of it.
 8                Q.     Do you recall at all there being a
 9     particular concern with Congressman Strivers at
10     this time regarding the draft map?
11                A.     You're talking about 319 or 369 or
12     both?
13                Q.     319 because we're in early
14     September.
15                A.     319.      Your question again?
16                Q.     Do you recall there being any
17     concerns that Congressman Strivers had about
18     319?
19                A.     None that I can articulate or
20     recall.
21                       (Thereupon, Plaintiffs' Exhibit
22     Number 33, Documents Bates Stamped
23     LVWOH_00018298-18301, was marked for purposes of
24     identification.)
25     BY MS. THOMAS-LUNDBORG:

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 275 of 349 PAGEID #:
                                       13637

                                                                            Page 275
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       I'm going to turn to a
 3     document I'm having marked as Exhibit 33 and
 4     it's LWVOH_18298.           And do you see your email
 5     address in the top right corner?
 6                A.     I do.
 7                Q.     And then in the from line, is that
 8     your email address?
 9                A.     Yes, it is.
10                Q.     And then in the to line, is that
11     President Niehaus' email address?
12                A.     You know, once again, the previous
13     email that we looked at for his was at fuse dot
14     net and this one is not.                 That is an email I am
15     unfamiliar with.
16                Q.     Okay.
17                A.     I'm not sure why there's a
18     different one there.
19                Q.     And we've already talked about the
20     other two email addresses.                  You recognize Keith
21     Faber and Matt Schuler's email address,
22     correct?
23                A.     I do.
24                Q.     The timestamp of this email is
25     1:00 a.m. on September 12th.                     Do you see that?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 276 of 349 PAGEID #:
                                       13638

                                                                                 Page 276
 1                 RAYMOND E. DiROSSI
 2                A.     I do.
 3                Q.     Do you recall working late during
 4     this period?
 5                A.     Yes.
 6                Q.     As part of your work during this
 7     period were you emailing with President
 8     Niehaus?
 9                A.     Well, this email was from me to
10     him at 1:06 a.m.
11                Q.     Okay.       And were you -- we've seen
12     other emails from Keith Faber.                      Were you
13     emailing with him during this period?
14                A.     This period being this time of
15     night or this period meaning --
16                Q.     Meaning we've seen a couple of
17     emails starting with September 10th.                            This is
18     September 12th.         Do you recall in this period
19     in September emailing with Keith Faber?
20                A.     I recall mid September is the time
21     where the first map House Bill 319 was close to
22     being enacted and it was also the final two
23     weeks of the apportionment, so we would be
24     working around the clock on both -- both items
25     simultaneously.         So conversations with

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 277 of 349 PAGEID #:
                                       13639

                                                                            Page 277
 1                 RAYMOND E. DiROSSI
 2     President Niehaus about apportionment and
 3     redistricting would be very commonplace.
 4                Q.     What about with Matt Schuler, were
 5     you emailing with him regularly during this
 6     period?
 7                A.     Not as regular.                I enjoyed a
 8     luxury -- as I mentioned to you before, I had
 9     been a part of this process the decade before.
10     I was really the only person that had some
11     historical interaction with this process
12     before.     So I was largely, by Matt, who had not
13     been through this process, by President
14     Niehaus, to some extent as well, who had not
15     been through this process, I was -- they knew
16     that I understood the logistical and time
17     frames and everything and so they -- I did not
18     get a whole lot of direction from them.
19                Q.     Do you recall if the map had been
20     introduced yet at this point?
21                A.     I don't recall.
22                Q.     Now, looking at the text of the
23     email, you state index for Latta fell two
24     one-hundredth of a point to 51.33.                         Who is
25     Latta?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 278 of 349 PAGEID #:
                                       13640

                                                                            Page 278
 1                 RAYMOND E. DiROSSI
 2                A.     He would have been a congressman,
 3     former state senator and congressman from the
 4     5th congressional district.
 5                Q.     And which party was he part of?
 6                A.     He was a member of the Republican
 7     party.
 8                Q.     And then the next line says index
 9     for Jordan rose three one-hundredths of a
10     point, 53.26.        Do you see that?
11                A.     I do.
12                Q.     And who was Jordan?
13                A.     He is a former state senator,
14     current member of the Ohio Congressional
15     Delegation.
16                Q.     And is that Jim Jordan who we've
17     referenced in the past?
18                A.     It is.
19                Q.     Okay.       And is the index referred
20     to here the same political index that we
21     discussed earlier?
22                A.     It's the unified index that I was
23     using or I was trying to use, even though that
24     others wanted to use other --
25                Q.     Okay.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 279 of 349 PAGEID #:
                                       13641

                                                                               Page 279
 1                 RAYMOND E. DiROSSI
 2                A.     -- other indexes.
 3                Q.     And was it your practice at the
 4     time that when you were making changes to the
 5     map that you would reference the index?
 6                A.     Well, as I've said, at any moment
 7     in time what people would ask about might be
 8     geography, might be indexes, might be
 9     incumbency, might be a number of things.                        The
10     very next line in this email that you didn't
11     mention yet, I'm sure you would have, is the
12     geographical changes to the districts for those
13     two things.
14                       So I was mentioning the amount of
15     people in Lucas County that each of these two
16     congressional districts would contain in the
17     4th and 5th congressional district, and then I
18     was also showing the effect on the historical
19     political index simultaneously.
20                Q.     Going to the next email in the
21     chain, this one is 7:44 a.m., a more decent
22     time of morning, from President Niehaus to you
23     directly, and it says did Whatman sign off.                        Do
24     you see that?
25                A.     I do.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 280 of 349 PAGEID #:
                                       13642

                                                                                  Page 280
 1                 RAYMOND E. DiROSSI
 2                Q.     Did you have an understanding of
 3     who Whatman was?
 4                A.     Yes.
 5                Q.     Was that Tom Whatman?
 6                A.     Yes.
 7                Q.     And why was Whatman's sign-off
 8     discussed here?
 9                       MR. STRACH:            Objection.
10                       Go ahead and answer.
11                       THE WITNESS:             Yeah, I mean, this is
12     an email from Niehaus, so you can ask him - I'm
13     sure you will - of what he was looking for.                         But,
14     as I said before, Tom was somebody that I was
15     exchanging information on or with.
16     BY MS. THOMAS-LUNDBORG:
17                Q.     Sorry, I'm just going to continue
18     and we may get to --
19                A.     That's fine.
20                Q.     I'm just going to move on.                    I
21     think the question my colleague has will be
22     relevant.       I'm moving on to exhibit -- what I'm
23     going to have marked as Exhibit 34 and it's
24     LWVOH_18320.
25                       (Thereupon, Plaintiffs' Exhibit

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 281 of 349 PAGEID #:
                                       13643

                                                                            Page 281
 1                 RAYMOND E. DiROSSI
 2     Number 34, Document Bates Stamped LWVOH_00018320,
 3     was marked for purposes of identification.)
 4     BY MS. THOMAS-LUNDBORG:
 5                Q.     And do you see your email address
 6     in the top right corner?
 7                A.     I do.
 8                Q.     And then do you see your email
 9     address in the to line?
10                A.     I do.
11                Q.     And the subject is Stivers Map and
12     this is from that same date, Monday, the 12th,
13     and this again is a -- a more natural time of
14     morning, 11:22 a.m.            Do you see that?
15                A.     I do.
16                Q.     And who is this email to?
17                A.     To Tom Whatman.
18                Q.     And this is the email address that
19     you recognize as his email address?
20                A.     Yes.
21                Q.     And in the text of the email it
22     says Strivers '08 Pres goes from 52.64 to 53.1.
23     Do you see that?
24                A.     I do.
25                Q.     Is that another reference to the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 282 of 349 PAGEID #:
                                       13644

                                                                            Page 282
 1                 RAYMOND E. DiROSSI
 2     unified index?
 3                A.     It is.
 4                Q.     And then it says Stivers --
 5                A.     I'm sorry.           Did you say 52.64 to
 6     53.31?
 7                Q.     Yes.
 8                A.     Okay.       I misspoke.             That is not
 9     the unified index.
10                Q.     What is that?
11                A.     52.64 to 53.31 was the '08
12     presidential numbers.              And again, this goes to
13     the inherent conflict where I thought
14     historically we should be looking at one
15     number, and other people, federal folks,
16     congressmen, congresswomen had different
17     numbers they wanted to look at.
18                Q.     Okay.       And then this says Strivers
19     unified index goes from 55.02 to 55.72.                         Is
20     that a reference to the unified index?
21                A.     It is.
22                Q.     Okay.       Thank you for that
23     clarification.
24                       The next line is Schmidt 08 Pres
25     goes from 54.62 to 53.99.                  Who is Schmidt?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 283 of 349 PAGEID #:
                                       13645

                                                                            Page 283
 1                 RAYMOND E. DiROSSI
 2                A.     Congresswoman Schmidt was a -- she
 3     is no longer, but she was an incumbent from one
 4     of the Southern Ohio congressional districts.
 5                Q.     And which party was she from?
 6                A.     Republican.
 7                Q.     And is this reference to the
 8     presidential '08 index that we discussed?
 9                A.     It is, yeah, the one that's going
10     down, right.        So this is -- this is a great
11     example of any time you make these changes in
12     the map, one index might be going up, another
13     one might be going down.                 So, you know, in this
14     case one set of numbers were going up, another
15     one was going down.
16                Q.     And the next line says Stivers
17     unified index goes from 57.64 to 56.96.                         Is
18     that a typo?        Do you think that's Schmidt?
19                A.     I think I probably made many typos
20     in these emails.          Yeah, that probably would
21     have been Schmidt is what I would have meant
22     there.
23                Q.     And would this have been a
24     reference to the unified index that we
25     discussed?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 284 of 349 PAGEID #:
                                       13646

                                                                                   Page 284
 1                 RAYMOND E. DiROSSI
 2                A.     Yes.
 3                Q.     And then you say I can send the
 4     equivalency file if necessary.                      Do you see
 5     that?
 6                A.     I do.
 7                Q.     Did you have a practice of sending
 8     the equivalency files to Tom Whatman at this
 9     point?
10                A.     I wouldn't call it a practice.
11     Sometimes I did, sometimes I didn't.
12                       MS. THOMAS-LUNDBORG:                    Okay.   I think
13     we have to go off the record to change the DVD.
14                       THE VIDEOGRAPHER:                 We're off the
15     record.
16                       (Recess taken.)
17                       THE VIDEOGRAPHER:                 We're on the
18     record.
19                       MS. THOMAS-LUNDBORG:                    Thank you.
20     BY MS. THOMAS-LUNDBORG:
21                Q.     Good afternoon.
22                A.     Hello again.
23                Q.     We're almost there, I promise.
24                       I would like to go back to the
25     unified index.        Did you share the unified index

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 285 of 349 PAGEID #:
                                       13647

                                                                                Page 285
 1                 RAYMOND E. DiROSSI
 2     numbers with President Niehaus prior to the map
 3     being introduced?
 4                A.     You mean how I came to suggest the
 5     specific races that made -- did I talk to him
 6     about its composition or --
 7                Q.     I'm talking about the unified
 8     index numbers for districts.                     Did you share
 9     those numbers with President Niehaus prior to
10     the introduction of HB 319?
11                A.     I don't recall if I did.
12                Q.     Let's look back at Exhibit 33.
13     And this is an email, to refresh your
14     recollection, from you to President Niehaus,
15     and as we discussed, in the body of the email
16     you reference Latta and Jordan numbers.                         Do you
17     see that?
18                A.     Yes.
19                Q.     Does this refresh your
20     recollection about whether you shared unified
21     indices numbers with President Niehaus prior to
22     the introduction of HB 319?
23                A.     Well, with regards to this
24     specific email, I mentioned the unified index,
25     I mentioned the geography changes for that --

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 286 of 349 PAGEID #:
                                       13648

                                                                            Page 286
 1                 RAYMOND E. DiROSSI
 2     those two specific districts.                     I thought you
 3     were asking about all of the districts.
 4                Q.     Is your recollection that you only
 5     shared the unified index number for Latta and
 6     Jordan?
 7                A.     Before you pointed me to this, I
 8     didn't recall -- I mean, I obviously sent him
 9     this email, but I don't recall any other
10     instances when I would have -- specific
11     instances where I would have shared that
12     information.
13                Q.     Would you have shared that
14     information with anyone that you recall?
15                A.     Well, again, primarily they were
16     -- if anybody asked me, I would have shared
17     them, but I don't recall.
18                Q.     Okay.       Do you recall anyone from
19     the leadership, being the Republican
20     leadership, asking for the unified index
21     numbers prior to the introduction of HB 319?
22                       MR. STRACH:            Objection.
23                       THE WITNESS:             I don't recall.      I
24     think I had lost this battle in the index numbers,
25     the historical election information that I wanted

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 287 of 349 PAGEID #:
                                       13649

                                                                            Page 287
 1                 RAYMOND E. DiROSSI
 2     to look at, nobody else really seemed to want to
 3     look at.      They wanted to look at their own --
 4     their own numbers.
 5     BY MS. THOMAS-LUNDBORG:
 6                Q.     Okay.       So when you look at Exhibit
 7     33, that's your index, correct?
 8                A.     I don't specifically reference
 9     that it's the unified index, I just refer to it
10     as an index.        So I don't recall if it was the
11     unified index or it was one of the other
12     components thereof or one of the other things
13     that people had asked to look at.
14                Q.     Okay.       What were the other indices
15     that this could have been in Exhibit 33?
16                A.     Like we talked about in some of
17     the other documents, it could have been the '08
18     presidential numbers that a lot of people
19     wanted to use, because these were federal
20     elections so they wanted to use presidential
21     election results.           It could have been any of
22     the individual components of the unified index
23     that somebody wanted to look at.                        We talked
24     about a document where there were some people
25     that said you should be looking at the 2010 AG

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 288 of 349 PAGEID #:
                                       13650

                                                                            Page 288
 1                 RAYMOND E. DiROSSI
 2     race, a race that I didn't want -- or didn't
 3     think we should include in the unified index.
 4     So unless I specified the unified index, I
 5     can't remember which one that is for.
 6                Q.     Okay.       Looking at Exhibit 34,
 7     which we've already gone through, there is a
 8     reference to presidential index and unified
 9     index.     Is the unified index discussed here the
10     unified index --
11                A.     Yes.
12                Q.     -- that you created?
13                A.     Yes, so this one I specifically
14     said what the numbers came from.
15                Q.     Okay.
16                       (Thereupon, Plaintiffs' Exhibit
17     Number 35, Documents Bates Stamped
18     LWVOH_00018322-18325, was marked for purposes of
19     identification.)
20     BY MS. THOMAS-LUNDBORG:
21                Q.     I would like to mark what is going
22     to be Exhibit 35 and it has LWVOH_18322.                        Do
23     you see that?
24                A.     18 -- 18322?
25                Q.     Yes, sorry, I'm just marking it

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 289 of 349 PAGEID #:
                                       13651

                                                                            Page 289
 1                 RAYMOND E. DiROSSI
 2     for the record.
 3                A.     Oh, yes, I see.
 4                Q.     And do you see your email address
 5     in the top right-hand corner?
 6                A.     I do.
 7                Q.     And then do you see your email
 8     address in the from line?
 9                A.     Yes.
10                Q.     Okay.       And the email is to Adam
11     Kincaid.      Do you recognize that address?
12                A.     I do.
13                Q.     And then it's copying the Heather
14     Mann address that you recognize, correct?
15                A.     Yes.
16                Q.     And the Tom Whatman email address
17     that you recognize?
18                A.     Yes.
19                Q.     Okay.       In the text of the email it
20     says we are working to get sign-off from
21     Speaker Batchelder and President Niehaus on
22     this Stivers edit and then we will be done.                     Do
23     you see that?
24                A.     I do.
25                Q.     Do you recall there being a

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 290 of 349 PAGEID #:
                                       13652

                                                                                 Page 290
 1                 RAYMOND E. DiROSSI
 2     Stivers edit at the time?
 3                A.     I don't recall.                I mean, the title
 4     of this email is Possible Stivers Addition.                           I
 5     can't recall what it was or if it was included
 6     or not.
 7                Q.     Okay.       I would like to turn to the
 8     next page.       I'm sorry, the next page in the
 9     same exhibit.        This is an email from Tom
10     Whatman at an address that we've already said
11     for the record you recognize, to you, Adam
12     Kincaid and Heather Mann, and the text of the
13     Tom Whatman email says, guys, really sorry to
14     ask, but can we do a small carveout of 77 in
15     Canton and put Timken HQ in the 16th.                           Do you
16     see that?
17                A.     I do.
18                Q.     Do you recall receiving a request
19     from Tom Whatman at this time?
20                A.     I do.
21                Q.     And what was the nature of that
22     request?
23                A.     He was asking, very much as the
24     text reads here, of whether or not we could
25     make a geography change and include some

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 291 of 349 PAGEID #:
                                       13653

                                                                            Page 291
 1                 RAYMOND E. DiROSSI
 2     geography that wasn't currently proposed in the
 3     16th into the 16th.
 4                Q.     And did you have an understanding
 5     of why that request was being made?
 6                A.     I mean, other than what I just
 7     said, he wanted to include this area in the
 8     16th.
 9                Q.     And you had no understanding of
10     why?
11                A.     No.
12                Q.     Did you make that change?
13                A.     I believe later in the email I
14     asked Adam Kincaid if he would make the change
15     and send me an equivalency file so that I could
16     review it to understand it a little better.
17                Q.     Was it your practice to make
18     changes to geography that you didn't
19     understand?
20                       MR. STRACH:            Objection.
21                       THE WITNESS:             I mean, we didn't make
22     the change.       Based on this email, they -- I asked
23     them to make the change and send it to me so that
24     I could review it, and then with doing that we
25     made the change.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 292 of 349 PAGEID #:
                                       13654

                                                                                  Page 292
 1                 RAYMOND E. DiROSSI
 2     BY MS. THOMAS-LUNDBORG:
 3                Q.     Okay.       And why did you make the
 4     change?
 5                A.     Well, this is not -- this was,
 6     again, not uncommon that we would make changes
 7     for geography at the request of either
 8     congressmen or congresswomen to add geography
 9     or add territory into the district.                             This was
10     kind of a common request.
11                Q.     Okay.       And at any point when you
12     received requests like this, did you question
13     why you were receiving the request?
14                A.     In some cases.
15                Q.     Do you recall any specific cases?
16                A.     I recall -- I recall that we had a
17     specific request from Congresswoman Kaptur to
18     include physical property in the 9th
19     congressional district.                She wanted
20     specifically for the NASA Lewis Research Center
21     in Cleveland and Brook Park, Ohio to be
22     included in the district.                  She also wanted the
23     Plum Brook Station that was in Sandusky, Ohio
24     to be included in her district.                       And I did not
25     understand the reason for that and so I asked,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 293 of 349 PAGEID #:
                                       13655

                                                                               Page 293
 1                 RAYMOND E. DiROSSI
 2     and I got an answer and then I recommended the
 3     change.
 4                Q.     Okay.       Are there any other changes
 5     to geography that you recall making?
 6                A.     We may have talked about it
 7     before, but in the 3rd congressional district,
 8     not congresswoman at the time, but Joyce Beatty
 9     specifically asked for some territory to be
10     excluded from 319 into what became 369.                         And I
11     didn't really appreciate or understand the
12     reason why, and after asking some questions it
13     was relayed to me the reason why and then we
14     made that change.
15                Q.     Are there any other requests that
16     you recall?
17                A.     Those three are the three specific
18     ones I recall about very specific geographical
19     areas.     There were generally people who said
20     put this county in a district, take this county
21     out of a district, but those were the three
22     very, very specific geography ones that we
23     received, and I think all three of them we did.
24                Q.     Okay.       You just mentioned there
25     were requests about putting counties in certain

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 294 of 349 PAGEID #:
                                       13656

                                                                            Page 294
 1                 RAYMOND E. DiROSSI
 2     districts.       Do you recall any of those?
 3                A.     There was -- Clark County, I
 4     remember there being a lot of conversations
 5     about making Clark County whole when it was
 6     proposed in 319 to be split between two
 7     districts, and 319 as it was adopted did not do
 8     that change.        But later when we did 369, the
 9     map that we've talked a little bit about, Clark
10     County was made whole in the 8th -- in the 8th
11     congressional district.
12                Q.     And who was the congressperson in
13     the 8th?
14                A.     That was Speaker Boehner.
15                Q.     And did that request come directly
16     from Speaker Boehner?
17                A.     No, the request was from Senator
18     Widener who wanted to see Clark County made
19     whole in one district.               He really didn't
20     specify which, but he wanted Clark County to be
21     whole, didn't want it to be split.
22                Q.     And which party was Senator
23     Widener part of?
24                A.     Widener was a Republican member of
25     the state Senate.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 295 of 349 PAGEID #:
                                       13657

                                                                            Page 295
 1                 RAYMOND E. DiROSSI
 2                Q.     Do you recall any other requests
 3     related to counties?
 4                A.     Well, we've talked about -- you
 5     mean a whole county or just geography?
 6                Q.     I'm talking about geography.
 7                A.     So we talked a little bit about
 8     them, but the --
 9                Q.     Separate from what we've already
10     discussed, any other ones that you recall.
11                A.     Okay.       Let's see, we talked about
12     the Congresswoman Kaptur, changes for Lucas
13     County and Cuyahoga County, we talked about
14     Fudge changes for the 11th.
15                       Oh, I do specifically remember
16     Congresswoman Schmidt from Southern Ohio, she
17     lived in Loveland, Ohio, which she lived in
18     Clermont County in Loveland.                     And I think one
19     of the earlier questions that you asked me was
20     about communities of interest and I gave
21     examples about political subdivisions like
22     cities that cross -- cross county boundaries.
23     This was one instance where she lived in
24     Loveland in Clermont County, but Loveland also
25     extended into Hamilton County, and so at her

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 296 of 349 PAGEID #:
                                       13658

                                                                            Page 296
 1                 RAYMOND E. DiROSSI
 2     request she wanted Loveland to be whole in the
 3     congressional district.                And so in -- I believe
 4     in 319 and 369 we unified the city of Loveland
 5     even though they were across political
 6     subdivision boundaries -- or across county
 7     boundaries, I apologize.
 8                Q.     Okay.       Anything else that you
 9     recall separate from what we've already
10     discussed?
11                A.     Nothing -- nothing else that jumps
12     out at me.       Those were the big ones that were
13     focused on geography.              Some Republicans, some
14     Democrat.
15                Q.     Okay.
16                       (Thereupon, Plaintiffs' Exhibit
17     Number 36, Document Bates Stamped DIROSSI_0000046,
18     was marked for purposes of identification.)
19     BY MS. THOMAS-LUNDBORG:
20                Q.     I would like to mark what is going
21     to be Exhibit 36.           It's DIROSSI_46 for
22     identification.         The subject is Confirmed:
23     Meet at the Bunker about Rollout, and it's from
24     September 12th, 2011.
25                       Do you recall whether the map was

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 297 of 349 PAGEID #:
                                       13659

                                                                              Page 297
 1                 RAYMOND E. DiROSSI
 2     public in September -- on September 12th?
 3                A.     That is close to the date that I
 4     believe that the map was adopted, 319 was
 5     adopted.      I don't know specifically if it was
 6     public by then, but it's close to that date.
 7                Q.     Do you recall whether the map was
 8     introduced on the 13th?
 9                A.     I don't recall.
10                Q.     Okay.
11                A.     And again, this email is funny
12     because it's almost the opposite of a previous
13     email that you asked me to look at where in
14     this one I say the location of this meeting is
15     in the redistricting office, but in the subject
16     matter I say we're having a meeting at the
17     bunker about the rollout.                  In the previous
18     email the location was the bunker, but the
19     subject matter was redistricting office.                        So I
20     just used those interchangeably.
21                Q.     Do you have any recollection of
22     what rollout would have been referenced here?
23                A.     Yeah, this may have been about the
24     process -- it could have been -- well, I guess
25     I should stop.        This could have been about

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 298 of 349 PAGEID #:
                                       13660

                                                                                Page 298
 1                 RAYMOND E. DiROSSI
 2     apportionment or it could have been about
 3     redistricting, so I'm not totally sure which
 4     one it's about.
 5                Q.     Okay.       During this time in the
 6     process were you working on the rollout for the
 7     apportionment map?
 8                A.     So the apportionment map
 9     constitutionally had to be adopted by the end
10     of September.        And so I can't remember the
11     exact timelines of when the proposed maps
12     rolled out, but they were in September.
13                Q.     Okay.
14                A.     They were around this time.                       So
15     I'm not sure which one is which here.
16                       (Thereupon, Plaintiffs' Exhibit
17     Number 37, Document Bates Stamped LWVOH_00018321,
18     was marked for purposes of identification.)
19     BY MS. THOMAS-LUNDBORG:
20                Q.     Okay.       I'm going to move on to
21     what I'm having marked as Exhibit 37.                            It's
22     LWVOH and it's 18321 for the record.                            Do you
23     see your email address in the top right corner?
24                A.     I do.
25                Q.     And then in the from line it

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 299 of 349 PAGEID #:
                                       13661

                                                                                Page 299
 1                 RAYMOND E. DiROSSI
 2     appears to be an email from Heather Mann at the
 3     email address that you recognize, correct?
 4                A.     Yes.
 5                Q.     And then who is in the to line?
 6     Do you recognize that email?
 7                A.     That was an email address for Jim
 8     Renacci.
 9                Q.     And who is that?
10                A.     He was a congressman from Northern
11     -- Northeast Ohio.
12                Q.     And then your email address is
13     copied; is that correct?
14                A.     Yes, I am cc'd.
15                Q.     And in the text of the email it
16     says, per your request, here are the population
17     numbers and percentages of Congresswoman
18     Sutton's current district that would be
19     contained in the proposed districts.                            Do you
20     see that?
21                A.     I do.
22                Q.     Who is Congresswoman Sutton?
23                A.     She is also a -- at the time was a
24     sitting incumbent of a Northeast Ohio
25     congressional district.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 300 of 349 PAGEID #:
                                       13662

                                                                            Page 300
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       To the extent that you
 3     know, why was -- why were the percentages from
 4     Congressman (sic) Sutton's district being
 5     shared with Congressman Renacci?
 6                A.     Well, obviously this is an email
 7     from Heather to Congressman Renacci and I was
 8     just cc'd, so I don't know the specific genesis
 9     of it or what specifically she was trying to
10     convey.
11                Q.     Okay.       At any point did you share
12     numbers like this with sitting congresspeople?
13                A.     I don't recall.                If asked, I would
14     have, but I can't recall.                  You know this --
15     maybe I should say, a lot of this in Northeast
16     Ohio has to do -- I guess call it the ripple
17     effect.     When the decision was made with
18     Congresswoman Fudge that the 11th district
19     would be structured in a way that started in
20     Cuyahoga and came down to Summit County, it
21     really kind of split Northeast Ohio into two
22     separate halves, and so there were a lot of
23     geographical changes that were happening in
24     Northeast Ohio because of the configuration of
25     the 11th.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 301 of 349 PAGEID #:
                                       13663

                                                                            Page 301
 1                 RAYMOND E. DiROSSI
 2                       And this is one of the districts
 3     that was kind of absorbed into six or seven
 4     different surrounding districts, but it all
 5     kind of started with the decision to draw the
 6     11th district the way that it was drawn.
 7                Q.     Okay.
 8                A.     So that's the background.
 9                Q.     And were you a part of those
10     conversations about the changes to this section
11     of the map?
12                A.     Heather and I would have worked
13     jointly on those throughout the process.
14                Q.     And this is an email to a
15     particular congressperson.                  Were there emails
16     or phone conversations with other
17     congresspeople about this section of the map?
18                       MR. STRACH:            Objection.
19                       THE WITNESS:             You're asking if I or
20     Heather or --
21     BY MS. THOMAS-LUNDBORG:
22                Q.     Let's take it in two parts.
23                A.     Okay.
24                Q.     As far as you're aware, were there
25     other emails with sitting congresspeople about

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 302 of 349 PAGEID #:
                                       13664

                                                                            Page 302
 1                 RAYMOND E. DiROSSI
 2     this portion of the map that you just
 3     described?
 4                A.     I can't say there weren't, but
 5     none that I specifically recall.
 6                Q.     Okay.       Were there phone
 7     conversations about this portion of the map
 8     with sitting congresspeople?
 9                       MR. STRACH:            Objection.
10                       THE WITNESS:             None that I recall
11     having.
12     BY MS. THOMAS-LUNDBORG:
13                Q.     Okay.       Do you recall having any
14     conversations with the members of the staff of
15     sitting congresspeople about this portion of
16     the map?
17                A.     None that I can specifically
18     recall.
19                Q.     We've gone through a lot of
20     calendar entries.           Did you produce all of the
21     calendar entries that you retained from that
22     period?
23                A.     Yes.
24                Q.     Were you part of the process of
25     revising the map after 319 in preparation for

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 303 of 349 PAGEID #:
                                       13665

                                                                            Page 303
 1                 RAYMOND E. DiROSSI
 2     369?
 3                A.     Yes.
 4                Q.     And what was your role in that
 5     process?
 6                A.     So at this point we had moved out
 7     of the redistricting office and I was working
 8     in the Statehouse, as we talked about earlier,
 9     and so there were, especially in 369 -- the map
10     for 319 for a number of reasons, we can discuss
11     them if you want, had stalled and it was
12     obvious that it wasn't going to be enacted.
13     There were a lot of conversations happening at
14     multiple levels with the Democrats in the
15     Senate and in the House of Representatives
16     about what changes would need to be made to 369
17     in order to get the votes necessary to pass the
18     map.
19                       And so as that information was
20     filtering back down to me from a number of
21     sources, I was working independently of
22     Heather, as she was working independently of
23     me, to try to put those together in a map that
24     would balance out the population and try to
25     adhere to as many of these other principles as

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 304 of 349 PAGEID #:
                                       13666

                                                                            Page 304
 1                 RAYMOND E. DiROSSI
 2     I've articulated, and that's what we were doing
 3     in preparation for 369 to be adopted.
 4                Q.     And you said you were working
 5     independently of Heather?
 6                A.     Yes.
 7                Q.     Is that different than the process
 8     during 319?
 9                A.     Well, in 319 -- well, for most of
10     the process in 319, if not all of the process,
11     we worked together in the redistricting office.
12     Once we had closed the redistricting office
13     when 319 had been adopted and we thought that
14     would be the map, we thought we were done, and
15     so we both kind of went our separate ways.
16                       But then when a second map needed
17     to be done, she was working out of her office
18     and I was working out of the Statehouse, and by
19     independently I meant physically apart from
20     each other.
21                Q.     Okay.       Were you having
22     conversations about the work that you were
23     doing?
24                A.     Some.       Not nearly as much as
25     before, but Heather and I did talk

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 305 of 349 PAGEID #:
                                       13667

                                                                            Page 305
 1                 RAYMOND E. DiROSSI
 2     occasionally, yes.
 3                Q.     And when you separated your work,
 4     were you given individual responsibilities?
 5     How was the work divided between you and
 6     Ms. Blessing?
 7                A.     There was no delineation of you do
 8     this, I do this.          It was we're both working on
 9     what our leaders, for me President Niehaus, and
10     for her Speaker Batchelder, thought we needed
11     to do to get the appropriate number of
12     Democratic votes to pass a map.
13                Q.     Okay.       And when it came to drawing
14     district lines did you work together or
15     separately?
16                A.     Mostly separately, but on occasion
17     we would have talked and shared what are you
18     working on, this is what I'm working on.
19                Q.     And at the end of the process did
20     you have two separate maps or was it combined
21     into one map?
22                A.     Well, at the very end of the
23     process House Bill 369 was introduced in the
24     Ohio House, so she would have been the one who
25     sent the final map to the Legislative Service

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 306 of 349 PAGEID #:
                                       13668

                                                                               Page 306
 1                 RAYMOND E. DiROSSI
 2     Commission to be drafted into a bill so that it
 3     could undergo the hearing process.                         But we
 4     would have had to put any pieces and parts of
 5     what we had been working on together for her to
 6     do that.
 7                Q.     Okay.       And when did the process of
 8     putting it together happen?
 9                A.     You know, I don't recall.                     There
10     was a long period of time after the adoption of
11     319 where there was just no movement on -- on
12     the map and we were just kind of stuck in
13     neutral.      And then we were able to get House
14     Bill -- enough Democratic input that we could
15     get 369 introduced, and we thought that we had
16     enough to move the bill and we didn't, and then
17     we were back into neutral.
18                       And then finally there was a
19     breakthrough, probably more that Heather was
20     involved in than I, that kind of broke -- broke
21     through and the deal was struck that the
22     legislative Democrats were comfortable, and
23     then we moved forward with the process and the
24     map was adopted.
25                Q.     Going back to 369 prior to

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 307 of 349 PAGEID #:
                                       13669

                                                                            Page 307
 1                 RAYMOND E. DiROSSI
 2     introduction and the two separate maps, you had
 3     a map and Heather had a map, correct?
 4                A.     Well, I don't know if we had full
 5     maps.     We obviously had 319 because that's
 6     where we left off, but I think -- well, I
 7     shouldn't speak for her.                 I was having
 8     conversations -- oops, sorry if I hit the
 9     microphone.       I was having conversations with
10     Bob Bennett, I was having conversations with
11     Tom Niehaus, he was having conversations with
12     anybody who was giving me input about what the
13     requests of the Democrats in the House and
14     Senate were in order for them to provide their
15     votes.     And so I was working on -- maybe not a
16     whole map, maybe I was just working on one
17     district to try to make the changes to
18     accommodate the Democratic requests.
19                Q.     And then at some point the changes
20     you made and the changes that Ms. Blessing made
21     were integrated, correct?
22                A.     Yes, they would have been to
23     produce House Bill 369 as introduced.
24                Q.     Okay.       And do you recall when that
25     took place?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 308 of 349 PAGEID #:
                                       13670

                                                                                  Page 308
 1                 RAYMOND E. DiROSSI
 2                A.     I don't.         I don't recall when it
 3     was introduced.
 4                Q.     And when you were working on
 5     combining the pieces that you were working --
 6     that you each were separately working on, did
 7     you have a process of deciding what would
 8     happen if there was a conflict?
 9                A.     We didn't have a set process and I
10     can't recall any conflicts that arose.                           I mean,
11     I think when the Democrats were making a
12     request like we talked about in Montgomery
13     County, that request was being made to the --
14     the House and the Senate kind of together and
15     so there wasn't a conflict.                      It was kind of
16     like we're either doing what they want to do or
17     we're not.
18                Q.     Okay.       And you mentioned after 369
19     was introduced it stalled and then there was a
20     breakthrough.        What was that breakthrough?
21                A.     And again, so here's where I
22     wasn't as involved.            That was more on the House
23     side.     But I think it all -- or I know it all
24     revolved around Joyce Beatty making some final
25     requests, last-minute changes to the 3rd

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 309 of 349 PAGEID #:
                                       13671

                                                                                  Page 309
 1                 RAYMOND E. DiROSSI
 2     congressional district.                And once those were
 3     made, the votes were secure and the map could
 4     proceed.
 5                Q.     Okay.       And you don't recall what
 6     the change was to the 3rd district?
 7                A.     I mean, I can speak to -- I
 8     couldn't speak to the specific geography, but I
 9     know specifically she wanted to change a little
10     bit of the geography, and I'm referring to
11     Joyce Beatty, so that one of her potential
12     primary opponents wouldn't be in the 3rd
13     district and they would be in one of the other
14     Franklin County districts.                  So there was some
15     geography changes that Heather would be able to
16     speak to to accomplish -- to accomplish that
17     request.
18                Q.     Okay.       And your recollection is
19     that happened after HB 369 was introduced?
20                A.     Yes, those were the final changes.
21     369 was then amended and then passed.                           She also
22     wanted to ensure that the -- the non-Hispanic
23     African American voting age population of the
24     3rd congressional district, to see if it could
25     be made higher, and she also wanted to make

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 310 of 349 PAGEID #:
                                       13672

                                                                             Page 310
 1                 RAYMOND E. DiROSSI
 2     sure that the index - and again, that's the
 3     index that she was looking at, not necessarily
 4     the unified index - was as favorable to her as
 5     possible.
 6                Q.     Okay.       Do you know which index she
 7     was looking at?
 8                A.     You know, I don't know.
 9                Q.     Okay.       And you said none of those
10     conversations happened directly with you?
11                A.     That is correct.
12                Q.     And how did you learn of those
13     conversations?
14                A.     From conversations with Heather,
15     from conversations with Bob Bennett and
16     conversations with Tom Niehaus.
17                       (Thereupon, Plaintiffs' Exhibit
18     Number 38, Documents Bates Stamped
19     SOS_001010-1011, was marked for purposes of
20     identification.)
21     BY MS. THOMAS-LUNDBORG:
22                Q.     Okay.       I don't think we're going
23     to spend that much time on this.                        I just want
24     to look at Exhibit -- what I'm going to have
25     marked as Exhibit 38, and it's SOS_1010 for the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 311 of 349 PAGEID #:
                                       13673

                                                                            Page 311
 1                 RAYMOND E. DiROSSI
 2     record.
 3                       Do you see your email address at
 4     the top?
 5                A.     I do.
 6                Q.     And then this is to Halle Pegler
 7     (sic).     Do you see that?
 8                A.     Halle Pelger (pronouncing).
 9                Q.     Sorry.
10                A.     That's okay.             If you're not from
11     Ohio, you wouldn't know who she is.                             No
12     problem.
13                Q.     Well, who is she?
14                A.     She worked for the Secretary of
15     State's office.
16                Q.     And did she have any involvement
17     in the redistricting process?
18                A.     So her only involvement for the
19     redistricting process was after the maps were
20     adopted, the Secretary of State in Ohio is in
21     charge of obviously effectuating the elections.
22     And one of the things that needed to be done in
23     both decades, and always needs to be done, is
24     people need to file -- take out petitions to
25     file to run for office.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 312 of 349 PAGEID #:
                                       13674

                                                                               Page 312
 1                 RAYMOND E. DiROSSI
 2                       And in a congressional district
 3     the Ohio law is that you have to file in the
 4     most populus county in your district.                           So if
 5     you -- if you wanted to run in a district that
 6     was in two counties, depending on which county
 7     had the most population in your congressional
 8     district is which county Board of Elections you
 9     would need to file on.
10                       The Secretary of State was
11     responsible for letting all 88 county Board of
12     Elections know for congressional districts
13     where candidates would need to file, and this
14     was happening very quickly on the heels of
15     these maps.       So my interaction with her, with
16     Halle as a representative of the Secretary of
17     State's office, was letting her know here are
18     the population breakdowns of the district --
19                Q.     Okay.
20                A.     -- so that they could do that
21     process in a timely manner.
22                       (Thereupon, Plaintiffs' Exhibit
23     Number 39, Document Bates Stamped DIROSSI_0000061,
24     was marked for purposes of identification.)
25     BY MS. THOMAS-LUNDBORG:

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 313 of 349 PAGEID #:
                                       13675

                                                                                Page 313
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       Let's move on to an exhibit
 3     I'm going to have marked as Exhibit 39.                         It's
 4     DIROSSI_61 and the subject is Confirmed:                         Brief
 5     Leadership on Congressional Maps.                         Its date is
 6     November 2nd, 2011.            Do you see that?
 7                A.     I do.
 8                Q.     Do you recall whether you had any
 9     briefings with leadership at this time on
10     congressional maps?
11                A.     I don't recall if this one -- if I
12     attended this one, but I do recall having
13     meetings with the leadership to update them on
14     where we were in this process.
15                Q.     And would you have had those
16     meetings before HB 369 was introduced?
17                       MR. STRACH:            Objection.
18                       THE WITNESS:             Yeah, I can't recall.
19     BY MS. THOMAS-LUNDBORG:
20                Q.     Okay.
21                A.     I definitely had meetings with the
22     leadership as 369 was pending, but I don't know
23     about before it was introduced.
24                Q.     Okay.       When you met with the
25     leadership would that have been the Republican

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 314 of 349 PAGEID #:
                                       13676

                                                                            Page 314
 1                 RAYMOND E. DiROSSI
 2     leadership and the Democratic leadership?
 3                A.     This would have been with the
 4     Republican leadership.               Obviously if the
 5     Democrats had asked, at this point we were
 6     working very closely with them in the House and
 7     in the Senate to change the map for their --
 8     for their requests.            So if they had asked, I
 9     would have obviously met with them.
10                       (Thereupon, Plaintiffs' Exhibit
11     Number 40, Document Bates Stamped DIROSSI_0000499,
12     was marked for purposes of identification.)
13     BY MS. THOMAS-LUNDBORG:
14                Q.     Okay.       I would like to move on to
15     an exhibit I'm going to have marked as Exhibit
16     40.    It's DIROSSI_499.             Do you see that?
17                A.     Yes, I do.
18                Q.     Okay.       So this was an exhibit that
19     you produced.        It says that it's provided by
20     Gongwer.
21                A.     Gongwer (pronouncing).
22                Q.     And it's Political Indexes -
23     Proposed Congressional Districts.                         Do you
24     recognize this document?
25                A.     Generally.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 315 of 349 PAGEID #:
                                       13677

                                                                            Page 315
 1                 RAYMOND E. DiROSSI
 2                Q.     And what is it?
 3                A.     Well, I am not the source of this
 4     document.       I produced it because I had it in my
 5     possession, but I am not the author or the
 6     creator of it.
 7                Q.     And how did it come to be in your
 8     possession?
 9                A.     Gongwer is a Statehouse news
10     service reporting agency that reports on
11     happenings in and around the Statehouse, and at
12     some point this document would have been in
13     Gongwer and I would have thought it to be of
14     some value and so I would have kept a copy of
15     it in my files.
16                Q.     Okay.       Do you recall having seen
17     this document before?
18                A.     Until I produced it again, I
19     really didn't remember that I had it.
20                Q.     Do you know what political indices
21     was being used here?
22                A.     Yeah, so the source of this is --
23     Jim Slagle and the Ohio Campaign for
24     Accountable Redistricting, as I mentioned, he
25     had his own methodology and so I can't speak to

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 316 of 349 PAGEID #:
                                       13678

                                                                              Page 316
 1                 RAYMOND E. DiROSSI
 2     what he -- I can't speak to how the methodology
 3     he was using.
 4                       (Thereupon, Plaintiffs' Exhibit
 5     Number 41, File Produced in Native Format Bates
 6     Stamped DIROSSI_0000525, was marked for purposes
 7     of identification.)
 8     BY MS. THOMAS-LUNDBORG:
 9                Q.     Okay.       I would like to turn to an
10     exhibit that I'm going to have marked as
11     Exhibit 41.       This is another exhibit that was
12     produced in native, it's an Excel file.                         So
13     there is the cover sheet which says it was
14     produced in native and it's DIROSSI_525.                         And
15     because it's an Excel sheet, unfortunately the
16     columns break onto different pages.
17                       And are you familiar with the term
18     metadata?
19                A.     I have heard -- I have heard the
20     term.     I've heard the term.
21                Q.     Okay.       Do you understand that when
22     you produce something in native there is a --
23     there's data associated with when the document
24     was created?
25                A.     Yeah, I'm not familiar with

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 317 of 349 PAGEID #:
                                       13679

                                                                             Page 317
 1                 RAYMOND E. DiROSSI
 2     native.     I'm sorry.
 3                Q.     So this says that the file was
 4     produced in native format, meaning we received
 5     an Excel spreadsheet.
 6                A.     Oh, okay, so -- okay, thank you.
 7                Q.     So I think there's no point in us
 8     kind of having a back and forth about what
 9     metadata means, but I will represent for the
10     record that the metadata says that this
11     document was created on November 2nd, 2011.
12                       Does that generally seem right to
13     you, that you would have been working on
14     documents like this in early November?
15                A.     You said November of 2011?
16                Q.     Yeah, November 2nd, 2011.
17                A.     I mean, generally this is yet
18     another example of a document that I would have
19     created because at any moment in time who knows
20     what question I would be asked.                       This one, for
21     whatever reason at the time, I was going back
22     to 2001 and trying to show two decades of
23     changes.      That's what threw me, that there's 18
24     districts here in the first column, but --
25                Q.     Okay.       I just want to go through

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 318 of 349 PAGEID #:
                                       13680

                                                                            Page 318
 1                 RAYMOND E. DiROSSI
 2     each of these columns to make sure I understand
 3     what they mean.         The first column is 2001
 4     member districts.           Do you see that?
 5                A.     I do.
 6                Q.     And what is your understanding of
 7     what this column is?
 8                A.     Yeah, without -- without saying I
 9     was accurate, I assume what I was saying is who
10     were the incumbent members of each of the 18
11     congressional districts in 2001.
12                Q.     Okay.       And 2001 unified index, do
13     you see that?
14                A.     I do.
15                Q.     Is that the index that you
16     created?
17                A.     Yes, but I can't recall, to be
18     honest, if it was the unified index that I
19     created in 2001 or if it was the unified index
20     I created in 2011 superimposed on 2001
21     districts.
22                Q.     Okay.       2011 member districts, do
23     you see that?
24                A.     I do.
25                Q.     And is this the proposal for the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 319 of 349 PAGEID #:
                                       13681

                                                                            Page 319
 1                 RAYMOND E. DiROSSI
 2     districts for 319 or 369?
 3                A.     Yeah, that is a great question.
 4     This is the first example where in this
 5     document I can't recall -- you said November of
 6     '11?
 7                Q.     Yes.      I'm just talking about this
 8     column, members and districts.
 9                A.     Yeah, but you asked if it was from
10     319 or 369.
11                Q.     Right.       Were there any changes in
12     the pairing of members and districts between
13     319 and 369?
14                A.     No.
15                Q.     Okay.       Then it says 2011 unified
16     index.     Do you see that?
17                A.     I do.
18                Q.     Would that have been the unified
19     index that you created?
20                A.     Sounds right, yes.
21                Q.     And then 2008 Pres index with 2011
22     districts.       Do you see that?
23                A.     Yes.
24                Q.     And would that be the 2008
25     presidential index that we've been discussing?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 320 of 349 PAGEID #:
                                       13682

                                                                                    Page 320
 1                 RAYMOND E. DiROSSI
 2                A.     Yeah, that was an alternative that
 3     other people wanted to use, so I was including
 4     it on my documents so I could have it handy.
 5                Q.     And then the next column is 2011
 6     VA AA.     Do you see that?
 7                A.     I do.
 8                Q.     What does that column represent?
 9                A.     It would be 2011 voting age
10     African American population percentages.
11                Q.     Okay.       And then the next column is
12     2011 NHB VA AA.         What does that column
13     represent?
14                A.     That's non-Hispanic black voting
15     age African American population percentages.
16                Q.     Okay.       So the first -- the prior
17     column includes Hispanic blacks and then the
18     following column is non-Hispanic blacks?
19                A.     Yes.
20                Q.     Okay.       Then there's a column
21     entitled REDRAW 2011 unified index.                             Do you see
22     that?
23                A.     I do.
24                Q.     And what does that column
25     represent?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 321 of 349 PAGEID #:
                                       13683

                                                                                  Page 321
 1                 RAYMOND E. DiROSSI
 2                A.     That's a good question.                       I cannot
 3     remember what REDRAW meant and why I have it
 4     capitalized, if that mean --
 5                Q.     So it possible that this is the
 6     change from 319 to 369?
 7                A.     It's possible, but I can't say
 8     that it is.       I don't -- I don't know in this
 9     last column what I was trying to compare.                            I
10     can't say.
11                Q.     Okay.       Going to the last page, the
12     first column is just a continuation of the
13     first column we saw on the first page, and then
14     the following column is change 2011 unified
15     index.     Do you see that?
16                A.     I do.
17                Q.     Just correct me if I'm wrong.
18     Does that appear to be the change between the
19     2011 unified index on this page and the REDRAW
20     2011 unified index?
21                A.     If I take a second and try to get
22     oriented.
23                Q.     Sure.
24                A.     Okay.       I'm sorry.            I was just
25     trying to get oriented.                Your question again

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 322 of 349 PAGEID #:
                                       13684

                                                                            Page 322
 1                 RAYMOND E. DiROSSI
 2     was?
 3                Q.     Oh, whether this change unified --
 4     2001 unified index, if this column represents
 5     the difference between 2011 unified index and
 6     the REDRAW 2011 unified index.
 7                       So, for example, if you look at
 8     the first -- the first row of Chabot, does that
 9     appear to be the difference between 2011
10     unified index and REDRAW 2011 unified index?
11                       MR. STRACH:            Objection.
12                       THE WITNESS:             I'm just trying to
13     remember.       I can't remember what the REDRAW meant.
14     BY MS. THOMAS-LUNDBORG:
15                Q.     That's not my question.                       My
16     question is, is this --
17                A.     It would help me understand --
18     understand this document and why I even created
19     it.    Okay.
20                Q.     Okay.       I'm just asking, looking at
21     the numbers themselves, does 2011 unified
22     index, REDRAW 2011 unified index, the
23     difference between the two appear to be a
24     change 2011 unified index?
25                       MR. STRACH:            Objection.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 323 of 349 PAGEID #:
                                       13685

                                                                              Page 323
 1                 RAYMOND E. DiROSSI
 2                       THE WITNESS:             Yeah, I can't remember.
 3     It's possible, but I can't say for sure that
 4     that's what it is.
 5                       (Thereupon, Plaintiffs' Exhibit
 6     Number 42, File Produced in Native Format Bates
 7     Stamped DIROSSI_0000518, was marked for purposes
 8     of identification.)
 9     BY MS. THOMAS-LUNDBORG:
10                Q.     Okay.       I would like to move on to
11     a document I'm having marked as Exhibit 42.
12     It's another document that you produced in
13     native, meaning we got the Excel sheet, which
14     is why we have file produced in native cover
15     sheet, and it's DIROSSI_518, for the record,
16     and the metadata for this document is November
17     15th, 2011.
18                       Are you the author of this
19     document?
20                A.     You know, this one I'm not sure if
21     -- I can't say for certain like all the other
22     ones that I am the author of this one.                          This
23     one does not look like the style that I would
24     have created.
25                Q.     Okay.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 324 of 349 PAGEID #:
                                       13686

                                                                            Page 324
 1                 RAYMOND E. DiROSSI
 2                A.     It's similar, but I can't say that
 3     I am the author.
 4                Q.     If you weren't the author, who
 5     would you have received this document from?
 6                       MR. STRACH:            Objection.
 7                       THE WITNESS:             You said I produced it?
 8     BY MS. THOMAS-LUNDBORG:
 9                Q.     Yes, you produced it in native,
10     meaning you produced an Excel spreadsheet to
11     us.
12                A.     I can't recall who would have
13     given this to me.           I don't know.
14                Q.     Do you recall having looked at a
15     document like this?
16                A.     Until I turned the page, it did
17     not look familiar.
18                Q.     Okay.       Do you recall during the
19     time that you were working on drafting HB 369,
20     did you look at the unified index?
21                A.     Yeah, as we talked about before,
22     on -- the way we had our computers set up,
23     whenever a geographic change was made in the
24     map the population data would change, the
25     Hispanic concentrations of the district would

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 325 of 349 PAGEID #:
                                       13687

                                                                                     Page 325
 1                 RAYMOND E. DiROSSI
 2     change, the African American populations would
 3     change and the unified index would change.                            And
 4     we also included, I think, the '08 presidential
 5     number as a standalone late in the process
 6     because a lot of people were saying you're
 7     wrong, you've got to use this one.                         So any time
 8     we made a change, all of those things would
 9     have changed.
10                Q.     Okay.       Do you recall when you were
11     working on HB 369 before it was enacted whether
12     any district changed significantly on the
13     unified index?        And it's however you would
14     define significant.
15                       MR. STRACH:            Objection.
16                       THE WITNESS:             In 369?
17     BY MS. THOMAS-LUNDBORG:
18                Q.     Yes, from 369 as enacted to 319,
19     were there any significant changes on the
20     unified index?
21                       MR. STRACH:            Objection.             I think you
22     mean from 319 to 369.
23                       MS. THOMAS-LUNDBORG:                    From 319 to
24     369, yes.
25                       THE WITNESS:             Well, the 10th district

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 326 of 349 PAGEID #:
                                       13688

                                                                            Page 326
 1                 RAYMOND E. DiROSSI
 2     specifically, I remember that that was a function
 3     of the legislative Democrats in Montgomery County
 4     asking that Montgomery County be made whole
 5     significantly changed the index of that district.
 6     BY MS. THOMAS-LUNDBORG:
 7                Q.     And what was the change, if you
 8     recall?
 9                A.     It was about three and a half
10     points.
11                Q.     Okay.       Did any other district
12     change significantly?
13                A.     That's the one -- that's the one
14     example that I can remember sitting here today.
15                Q.     Okay.       Do you recall whether there
16     was between -- we just talked about 369 as
17     introduced.       Do you recall whether there were
18     any significant changes between 319 as passed
19     and 369 as passed to the unified index?
20                A.     Well, from 319 to 369 as
21     introduced?
22                Q.     We've already discussed 369 as
23     introduced.       Now I'm asking 369 as passed.
24                A.     Compared to --
25                Q.     319.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 327 of 349 PAGEID #:
                                       13689

                                                                              Page 327
 1                 RAYMOND E. DiROSSI
 2                A.     369 as passed to 319, okay.                   And
 3     you're specifically asking if the unified index
 4     changed in any of those?
 5                Q.     In any significant way.
 6                A.     Well, obviously the 10th, as we
 7     just talked about, changed.
 8                Q.     Yes.
 9                A.     There was significant geography
10     changes to the 9th congressional district that
11     we talked about that Congresswoman Kaptur was
12     asking for.       I can't recall if those impacted
13     the unified indexes, but they were significant
14     geography changes, tens of thousands, if not
15     hundreds of thousands of people moving in and
16     out of those districts.
17                       The changes we talked about in the
18     3rd were not substantial geography size
19     changes, so I can't imagine that those would
20     have changed the unified index.                       So I think the
21     10th and potentially the 9th would be the two
22     that could fit that that would have had
23     significant changes.
24                Q.     Okay.       So before I introduce this
25     document, I just want to ask you a question and

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 328 of 349 PAGEID #:
                                       13690

                                                                            Page 328
 1                 RAYMOND E. DiROSSI
 2     then we'll decide if it gets introduced or not.
 3                       Do you recognize this document?
 4                A.     I have a vague recollection of
 5     this document.
 6                Q.     Are you the author of this
 7     document?
 8                A.     I don't believe -- I don't believe
 9     that I am.
10                Q.     Okay.       Did you see this document
11     before you prepared for your testimony today?
12                A.     I did not.
13                Q.     Okay.       So then I'll just ask you
14     general questions.            You talked about the
15     changes in the numbers of African Americans in
16     the 3rd district, for example.                      Do you recall
17     by what percentage African American numbers
18     changed from 319 to 369?
19                       MR. STRACH:            Objection.
20                       THE WITNESS:             From 319 to 369?
21     BY MS. THOMAS-LUNDBORG:
22                Q.     Yes.
23                A.     I don't recall.
24                Q.     Do you recall what numbers the
25     African American percentage changed in CD 9

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 329 of 349 PAGEID #:
                                       13691

                                                                            Page 329
 1                 RAYMOND E. DiROSSI
 2     from 319 to 369?
 3                A.     I don't recall for the 9th either.
 4                Q.     Okay.       Do you recall any other
 5     district where --
 6                A.     There's a much more significant
 7     African American population in the 3rd than in
 8     the 9th, so I'm not sure there's -- the 9th is
 9     in west Cleveland and goes to Toledo and
10     doesn't have all of Toledo, so there's not a
11     significant African American population.
12                Q.     Okay.
13                A.     So I don't think there would have
14     been significant changes.
15                Q.     Do you recall whether the
16     percentage of African Americans changed in
17     district 11 from 319 to 369?
18                A.     I don't recall any changes to the
19     geography of 11 at all specifically after 319
20     was introduced.         I got the impression that
21     Congresswoman Fudge was very happy with how the
22     district was proposed in 319.                     As we talked
23     about, she specifically didn't want to be in
24     Cuyahoga County and paired with Dennis Kucinich
25     and she wanted it to remain a majority/minority

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 330 of 349 PAGEID #:
                                       13692

                                                                                 Page 330
 1                 RAYMOND E. DiROSSI
 2     district.       So I don't -- I don't believe we
 3     made any changes to the 11th from 319 to 369 as
 4     enacted.
 5                Q.     Okay.       Did the African American
 6     population change from 319 to 369 in any other
 7     district that we haven't discussed?
 8                A.     Did it change at all, you're
 9     asking?     Did it change at all?                    Again, you're
10     asking from 319 to 369?
11                Q.     Yes.
12                       MR. STRACH:            Objection.              369 as
13     introduced or as passed?
14                       THE WITNESS:             That's a good point,
15     yeah.
16     BY MS. THOMAS-LUNDBORG:
17                Q.     If there are changes from it as
18     introduced we can start there and then we can
19     go to as passed.
20                A.     So before you asked if there were
21     significant as I defined it, and now you're
22     asking for any --
23                Q.     Yes.
24                A.     -- any change?                 Okay.      I just want
25     to make sure I have that right.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 331 of 349 PAGEID #:
                                       13693

                                                                                   Page 331
 1                 RAYMOND E. DiROSSI
 2                       I mean, I believe the 10th, the
 3     10th district, as we talked about, from 319 to
 4     369 as introduced and 369 as enacted would have
 5     had changes to the minority population after
 6     the change that the legislative Democrats asked
 7     for.
 8                Q.     And do you recall what was the
 9     nature of that change as introduced?
10                A.     You mean am I able to quantify the
11     change?
12                Q.     Yes.
13                A.     I am not, not offhand.
14                Q.     And as enacted?
15                A.     No.
16                Q.     Are there any other districts
17     where the African American population changed?
18                A.     We talked about the 11th, we
19     talked about the 9th, we talked about the 3rd,
20     we talked about the 10th.                  I mean, it is
21     possible anywhere there was any legislative
22     change, obviously there could have been a very
23     insignificant change, small change in those,
24     but I've articulated the ones I can recall.
25                       MS. THOMAS-LUNDBORG:                    Okay.   I think

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 332 of 349 PAGEID #:
                                       13694

                                                                             Page 332
 1                 RAYMOND E. DiROSSI
 2     I've gone through my major questions, so maybe if
 3     we just take a five-minute break and I might have
 4     something short.
 5                       MR. STRACH:            Okay.
 6                       THE VIDEOGRAPHER:                 We're off the
 7     record.
 8                       (Recess taken.)
 9                       THE VIDEOGRAPHER:                 We're on the
10     record.
11     BY MS. THOMAS-LUNDBORG:
12                Q.     We're almost done.                  Good evening,
13     I think it is now.
14                A.     Good evening.
15                Q.     So I would like to just ask you a
16     few follow-up questions about things that you
17     testified to earlier.
18                       We talked a lot about the unified
19     index and you said that at some point you lost
20     the war over the unified index.                       Could you
21     clarify the war regarding the unified index?
22                A.     Yeah, so probably a poor choice of
23     words.     It was the -- from my experience the
24     previous decade, that was the index when we
25     were looking at historical election data that I

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 333 of 349 PAGEID #:
                                       13695

                                                                            Page 333
 1                 RAYMOND E. DiROSSI
 2     thought we should use.               But especially using --
 3     when we were in congressional redistricting,
 4     everybody else had their own standard and
 5     nobody really thought necessarily that the
 6     unified index was the best one.
 7                       I still tried to use it, but
 8     anybody at the national level, the congressmen
 9     and women that we were dealing with that were
10     incumbents or aspiring candidates, they had
11     their own -- they had their own standard, and
12     then many people wanted to use the '08
13     presidential as a single race to look at races,
14     and I just was kind of wanting to use the
15     unified index.
16                Q.     Okay.       Let's take those in kind of
17     pieces.     Did President Niehaus have a different
18     index that he wanted to use?
19                A.     Not that he ever conveyed to me,
20     no.
21                Q.     Did Speaker Batchelder have
22     another index that he wanted to use?
23                A.     No.
24                Q.     What about Matt Huffman, did he
25     have another index that he wanted to use?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 334 of 349 PAGEID #:
                                       13696

                                                                            Page 334
 1                 RAYMOND E. DiROSSI
 2                A.     Not to my recollection.
 3                Q.     What about Keith Faber, did he
 4     have another index that he wanted to use?
 5                A.     No.
 6                Q.     You mentioned national people had
 7     different indexes.            Did Adam Kincaid have
 8     another index that he wanted to use?
 9                A.     Yes.
10                Q.     And what index was that?
11                A.     That was the PVI or R plus 1, D
12     plus 1 system.
13                Q.     Okay.       And did he tell you why he
14     wanted to use that system?
15                A.     I guess that is a common -- common
16     used national -- national description of
17     districts.
18                Q.     And did you share with him PVI
19     numbers prior to the introduction of HB 319?
20                A.     So I would never be able to share
21     with anybody PVI because I don't know how to
22     calculate it or couldn't generate it on my own.
23     It would have to be something that was provided
24     by somebody else and given to me.
25                Q.     Did you have discussions with Adam

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 335 of 349 PAGEID #:
                                       13697

                                                                            Page 335
 1                 RAYMOND E. DiROSSI
 2     Kincaid about the PVI prior to the introduction
 3     of HB 319?
 4                       MR. STRACH:            Objection.
 5                       THE WITNESS:             Yeah, not that I -- not
 6     that I recall.
 7     BY MS. THOMAS-LUNDBORG:
 8                Q.     Okay.       Did you have discussions
 9     with Adam Kincaid about the PVI prior to the
10     introduction of HB 369?
11                       MR. STRACH:            Objection.
12                       THE WITNESS:             Yeah, I don't recall.
13     BY MS. THOMAS-LUNDBORG:
14                Q.     Okay.       What about Tom Whatman, did
15     he have a system that he wanted to use?
16                A.     None that he particularly
17     articulated to me, but I just got the
18     impression he didn't think the unified index
19     was the -- was the best way to look at those
20     districts.
21                Q.     Okay.       Did he make suggestions
22     about other ways to look at those districts?
23                A.     I can't recall specifically.                  I
24     can't recall specifically if he suggested -- if
25     he was the one that suggested using '08

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 336 of 349 PAGEID #:
                                       13698

                                                                            Page 336
 1                 RAYMOND E. DiROSSI
 2     presidential numbers.
 3                Q.     Okay.       Did you receive any
 4     suggestions from President Niehaus regarding
 5     the partisan composition of districts --
 6                       MR. STRACH:            Objection.
 7     BY MS. THOMAS-LUNDBORG:
 8                Q.     -- prior to the introduction of HB
 9     319?
10                       MR. STRACH:            Objection.
11                       THE WITNESS:             None -- none that I
12     recall.
13     BY MS. THOMAS-LUNDBORG:
14                Q.     Did you receive any -- strike
15     that.
16                       Did you share draft maps with
17     President Niehaus prior to the introduction of
18     HB 319?
19                A.     I'm sure I did.
20                Q.     And did you share draft maps with
21     President Niehaus of HB 369 prior to its
22     introduction?
23                A.     I'm sure I would have and did.
24                Q.     Did you -- and do you recall how
25     many draft maps you would have shared with him?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 337 of 349 PAGEID #:
                                       13699

                                                                            Page 337
 1                 RAYMOND E. DiROSSI
 2                A.     I don't recall.
 3                Q.     Did you have a process for sharing
 4     draft maps with President Niehaus?
 5                A.     Did not have a process.
 6                Q.     Did you share any draft maps with
 7     Speaker Batchelder prior to the introduction of
 8     HB 319?
 9                A.     Heather and I together would have.
10                Q.     And do you recall how many draft
11     maps you shared with him?
12                A.     I don't recall.                And again, to
13     clarify draft maps, when you're saying that in
14     my mind I'm thinking the maps that became House
15     Bill 319 as introduced, the maps that became
16     House Bill 369 as introduced.                     They weren't
17     necessarily drafts of like other iterations.
18     The ones that I'm specifically recalling are
19     sharing with them the maps that ended up being
20     the introduced versions.
21                Q.     Okay.       Did you share -- I think we
22     talked about the speaker related to HB 319.
23     Did you share drafts of HB 369?
24                A.     With Speaker Batchelder?
25                Q.     Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 338 of 349 PAGEID #:
                                       13700

                                                                                  Page 338
 1                 RAYMOND E. DiROSSI
 2                A.     I would -- I believe Heather and I
 3     would have, absolutely.
 4                Q.     And when you were sharing drafts
 5     with President Niehaus and Speaker Batchelder,
 6     what information was included in those drafts?
 7                A.     Well, Speaker Batchelder is an
 8     amazing individual.            He asked us to fax him
 9     copies of maps.         And so I believe your specific
10     question is about Speaker Batchelder, we would
11     have -- Heather and/or I, or another member of
12     his staff, would have faxed him maps.                           It would
13     have been the maps is my recollection of what
14     we would have shared with him, which we all
15     joked was worthless because the maps were going
16     to print out at the other end of the fax
17     machine in black and white and you would not be
18     able to tell what you were looking at.
19                Q.     And were you just sharing the
20     picture of the map or were you sharing any
21     underlying data regarding the map?
22                A.     We were faxing him the maps.
23                Q.     So the picture of the map?
24                A.     The picture of the map is
25     specifically what I recall.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 339 of 349 PAGEID #:
                                       13701

                                                                            Page 339
 1                 RAYMOND E. DiROSSI
 2                Q.     Okay.       And President Niehaus, what
 3     were you sharing with him?
 4                A.     He would have been potentially
 5     over at the office so he could actually see the
 6     map on the screen that we were talking about.
 7     And then so obviously all of the demographic
 8     data that I mentioned before that would be on
 9     the screen for any map that we were working on
10     would have been available for him to look at.
11                Q.     And the demographic data that
12     would be available is demographic data and you
13     said also the index would be available?
14                A.     Yeah, population data, minority
15     concentrations, population deviations, indexes,
16     yes.
17                Q.     Okay.       And Mark Huffman, did you
18     share drafts --
19                A.     Matt.
20                Q.     I'm sorry, Matt.
21                A.     No problem.
22                Q.     Matt Huffman, did you share drafts
23     of the map with Matt Huffman --
24                       MR. STRACH:            Objection.
25     BY MS. THOMAS-LUNDBORG:

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 340 of 349 PAGEID #:
                                       13702

                                                                                Page 340
 1                 RAYMOND E. DiROSSI
 2                Q.     -- prior --
 3                       MR. STRACH:            Sorry, I just want to
 4     make clear you're still working off of his
 5     definition of draft, which is draft of the map as
 6     introduced.
 7                       MS. THOMAS-LUNDBORG:                    Yes, of HB 319.
 8                       THE WITNESS:             Yeah, I remember
 9     sharing a map that became 319 with Representative
10     Huffman.
11     BY MS. THOMAS-LUNDBORG:
12                Q.     Okay.       To your counsel's
13     clarification, were there any iterations of
14     versions of the map that were shared that
15     predate the map that was introduced?
16                       MR. STRACH:            Objection.
17                       THE WITNESS:             I'm trying to recall
18     what specific ones those would be.                         I just -- I
19     just can't remember that far back of what
20     specifically would have been shared.
21     BY MS. THOMAS-LUNDBORG:
22                Q.     Okay.       With Matt Huffman you did
23     share a draft of HB 319?
24                A.     Yes, because I believed he was
25     going to be the sponsor, so I believe Heather

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 341 of 349 PAGEID #:
                                       13703

                                                                                 Page 341
 1                 RAYMOND E. DiROSSI
 2     specifically had said that we needed to make
 3     sure that he had an understanding of what he
 4     would be introducing to start the legislative
 5     process.
 6                Q.     And did you share a draft of HB
 7     369 with Matt Huffman before it was introduced?
 8                       MR. STRACH:            I'm sorry, objection.
 9     Of the as introduced version before it was
10     introduced or of something different than the as
11     introduced version?
12                       MS. THOMAS-LUNDBORG:                    He can define
13     in his answer what draft and what it was that was
14     shared with Matt Huffman.
15                       THE WITNESS:             So in all of these
16     questions I'm referring to the map that became the
17     introduced versions.             I have specific
18     recollections of sharing the maps that became the
19     introduced versions.             I don't have specific
20     recollections of other ideas, concepts or drafts
21     that ended up not being the introduced versions.
22     BY MS. THOMAS-LUNDBORG:
23                Q.     Okay.       So with Matt Huffman do you
24     have a recollection of sharing the map as
25     you're defining it of 369?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 342 of 349 PAGEID #:
                                       13704

                                                                            Page 342
 1                 RAYMOND E. DiROSSI
 2                A.     Yes.
 3                Q.     Okay.       And Keith Faber, did you
 4     share a version of the map, and you can clarify
 5     in your answer what you mean, of HB 319 prior
 6     to introduction?
 7                A.     I don't specifically recall with
 8     Senator Faber.        I don't recall.                 The bill was
 9     being introduced in the house, not the Senate.
10     So there was more focus on the House members.
11                Q.     Okay.       Do you recall whether a
12     version of HB 369 was shared with Senator Faber
13     prior to its introduction?
14                A.     As we discussed earlier, he and I
15     did spend some time at the office looking at
16     specifically the geography in Mercer County
17     where we have three congressional districts
18     coming together, so, you know, some of those
19     versions may have found their way into 319
20     and/or 369 and some of them may not have.
21                Q.     Okay.       So just to go back to make
22     sure the record is clean, with Senator Faber
23     did you discuss the map in draft form prior to
24     the introduction of 319?
25                A.     I don't have a specific

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 343 of 349 PAGEID #:
                                       13705

                                                                                     Page 343
 1                 RAYMOND E. DiROSSI
 2     recollection of that.
 3                Q.     Okay.       When we looked at -- and we
 4     can go back to the exhibit --
 5                A.     Other than the Mercer County --
 6     other than the Mercer County geography issue
 7     that we just talked about.
 8                Q.     Okay.       Did you share a draft map
 9     with anyone else prior to the introduction of
10     HB 319?     And you can define what draft means in
11     your answer.
12                       MR. STRACH:            Objection.             You need to
13     define whatever you're talking about.
14                       THE WITNESS:             Yeah, yeah, I mean it's
15     -- you know, the people I've articulated I have
16     specific memories of sharing the maps with them
17     that were introduced and, you know, we've talked
18     today about some of the other people who had
19     looked at maps.         I think I've exhausted every --
20     all of the people that I can specifically remember
21     sharing maps with.
22     BY MS. THOMAS-LUNDBORG:
23                Q.     Okay.       In regards to HB 369, do
24     you recall sharing the map with anyone else?
25                       MR. STRACH:            Same objection, same

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 344 of 349 PAGEID #:
                                       13706

                                                                                 Page 344
 1                 RAYMOND E. DiROSSI
 2     instruction.
 3                       THE WITNESS:             Yeah, I mean, the only
 4     person, Bob Bennett.             Bob Bennett and I, I mean,
 5     I've said his name before, but he would have
 6     looked at maps that became House Bill 369, at
 7     least pieces of -- pieces of it.
 8     BY MS. THOMAS-LUNDBORG:
 9                Q.     Did he look at maps that would
10     have become 319?
11                A.     I don't -- I don't have those
12     recollections.        I don't recall.
13                Q.     Oh, I'm getting --
14                       MR. FRAM:          We're improving.
15     BY MS. THOMAS-LUNDBORG:
16                Q.     You said that you shared the maps
17     as defined as the map as introduced.                            Did you
18     share any of the demographic data with anyone
19     prior to the introduction of HB 319?
20                       MR. STRACH:            Objection.
21     BY MS. THOMAS-LUNDBORG:
22                Q.     And I'm using your term
23     demographic data that you used in a prior
24     response.
25                A.     Well, I mean, like I said, the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 345 of 349 PAGEID #:
                                       13707

                                                                                    Page 345
 1                 RAYMOND E. DiROSSI
 2     people that were at the office would have seen
 3     it on the screen, the people that we were
 4     faxing maps to would not have had access to it.
 5     I don't recall -- I mean, that is just such a
 6     hectic, crazy time, and I don't recall any more
 7     details about who we would have shared it with,
 8     who I would have shared it with and what I
 9     would have shared, other than what I've said.
10                Q.     Okay.       As you sit here today is
11     your recollection that the primary way that you
12     shared demographic data was by showing it on
13     the computer screens in the office?
14                       MR. STRACH:            Objection.
15                       THE WITNESS:             I mean, that was -- if
16     people were there, that was certainly the easiest
17     way to share it with them, but we've gone through
18     a couple examples where it was done by email.
19                       MS. THOMAS-LUNDBORG:                    Okay.     I have
20     no further questions at this point.
21                       MR. STRACH:            All right.             We don't
22     have any -- this is Phil Strach.                        We don't have
23     any questions at this time.
24                       MR. TUCKER:            Intervenors don't have
25     any questions at this time.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 346 of 349 PAGEID #:
                                       13708

                                                                                     Page 346
 1                 RAYMOND E. DiROSSI
 2                       MR. STRACH:            Are we off the record?
 3                       MS. THOMAS-LUNDBORG:                        We're off the
 4     record.     Good night, everyone.
 5                       THE VIDEOGRAPHER:                     Off the record.
 6                       (Thereupon, signature was not waived
 7     by the witness.)
 8                       (Thereupon, the deposition was
 9     concluded at 6:10 p.m.)
10                                    *       *         *
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                            TSG Reporting - Worldwide       877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 347 of 349 PAGEID #:
                                       13709

                                                                            Page 347
 1                I, RAYMOND E. DiROSSI, do hereby certify
 2     that the foregoing is a true and accurate
 3     transcription of my testimony.
 4

 5

 6                             _ _ _ _ _ _ _ _ _ _ _ _ _ _
 7

 8                    Dated _ _ _ _ _ _ _ _ _ _ _ _ _ _
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 348 of 349 PAGEID #:
                                       13710

                                                                            Page 348
 1     STATE OF OHIO                    )
 2     COUNTY OF MONTGOMERY             )       SS: CERTIFICATE
 3                       I, Christine Gallagher, a Notary
 4     Public within and for the State of Ohio, duly
 5     commissioned and qualified,
 6                       DO HEREBY CERTIFY that the
 7     above-named RAYMOND E. DiROSSI, was by me first
 8     duly sworn to testify the truth, the whole truth
 9     and nothing but the truth.
10                       Said testimony was reduced to
11     writing by me stenographically in the presence
12     of the witness and thereafter reduced to
13     typewriting.
14                       I FURTHER CERTIFY that I am not a
15     relative or Attorney of either party, in any
16     manner interested in the event of this action,
17     nor am I, or the court reporting firm with which
18     I am affiliated, under a contract as defined in
19     Civil Rule 28(D).
20                IN WITNESS WHEREOF, I have hereunto set my
21     hand and seal of office at Dayton, Ohio, on this
22     31st day of October, 2018.
23                       _________________________
                         CHRISTINE GALLAGHER
24                       NOTARY PUBLIC, STATE OF OHIO
25                       My Commission expires 8-28-2023

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-12 Filed: 02/20/19 Page: 349 of 349 PAGEID #:
                                       13711

                                                                              Page 349
 1                             ERRATA SHEET
 2    Case Name:
 3    Deposition Date:
 4    Deponent:
 5    Pg.    No. Now Reads              Should Read            Reason
 6    ___    ___ __________             __________             ____________________
 7    ___    ___ __________             __________             ____________________
 8    ___    ___ __________             __________             ____________________
 9    ___    ___ __________             __________             ____________________
10    ___    ___ __________             __________             ____________________
11    ___    ___ __________             __________             ____________________
12    ___    ___ __________             __________             ____________________
13    ___    ___ __________             __________             ____________________
14    ___    ___ __________             __________             ____________________
15    ___    ___ __________             __________             ____________________
16    ___    ___ __________             __________             ____________________
17    ___    ___ __________             __________             ____________________
18    ___    ___ __________             __________             ____________________
19    ___    ___ __________             __________             ____________________
20

                                                        _____________________
21

                                                        Signature of Deponent
22

      SUBSCRIBED AND SWORN BEFORE ME
23    THIS ____ DAY OF __________, 2018.
24    ____________________
25    (Notary Public)          MY COMMISSION EXPIRES:__________

                            TSG Reporting - Worldwide   877-702-9580
